


--------------------------------------------------------------------------------

MFRI, INC., MIDWESCO FILTER RESOURCES, INC.,
PERMA-PIPE, INC., THERMAL CARE, INC. AND
TDC FILTER MANUFACTURING, INC., AS BORROWERS

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

Dated:  July 11, 2002

$28,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FLEET CAPITAL CORPORATION
Individually and as Agent for any Lender which is
or becomes a Party hereto

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS     Page       SECTION 1.           CREDIT FACILITY 1     1.1
  Loans 1     1.2   Letters of Credit; LC Guaranties 3         SECTION 2.
          INTEREST, FEES AND CHARGES 3     2.1   Interest 3     2.2  
Computation of Interest and Fees 4     2.3   Fee Letter 4     2.4   Letter of
Credit and LC Guaranty Fees 5     2.5   Unused Line Fee 5     2.6   Prepayment
Fee 5     2.7   Audit Fees 6     2.8   Reimbursement of Expenses 6     2.9  
Bank Charges 6     2.10   Collateral Protection Expenses; Appraisals 7     2.11
  Payment of Charges 7     2.12   No Deductions 7   SECTION 3.           LOAN
ADMINISTRATION 7     3.1   Manner of Borrowing Revolving Credit Loans/LIBOR
Option 7     3.2   Payments 10     3.3   Mandatory and Optional Prepayments 12  
  3.4   Application of Payments and Collections 13     3.5   All Loans to
Constitute One Obligation 13     3.6   Loan Account 13     3.7   Statements of
Account 14     3.8   Increased Costs 14     3.9   Basis for Determining Interest
Rate Inadequate 15     3.10   Sharing of Payments, Etc 15   SECTION 4.
          TERM AND TERMINATION 16     4.1   Term of Agreement 16     4.2  
Termination 16   SECTION 5.           SECURITY INTERESTS 17     5.1   Security
Interest in Collateral 17     5.2   Other Collateral 18     5.3   Lien
Perfection; Further Assurances 19     5.4   Lien on Realty 19   SECTION 6.
          COLLATERAL ADMINISTRATION 20     6.1   General 20     6.2  
Administration of Accounts 21     6.3   Administration of Inventory 22  




i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued) Page       6.4 Administration of Equipment 22     6.5 Payment of
Charges 23   SECTION 7.           REPRESENTATIONS AND WARRANTIES 23     7.1
General Representations and Warranties 23     7.2 Continuous Nature of
Representations and Warranties 29     7.3 Survival of Representations and
Warranties 29   SECTION 8.           COVENANTS AND CONTINUING AGREEMENTS 30    
8.1 Affirmative Covenants 30     8.2 Negative Covenants 33     8.3 Specific
Financial Covenants 38   SECTION 9.           CONDITIONS PRECEDENT 39     9.1
Documentation 39     9.2 No Default 39     9.3 Other Conditions 39     9.4
Availability 40     9.5 No Litigation 40     9.6 Material Adverse Effect 40    
9.7 Term Loan 40     9.8 Consultant 40   SECTION 10.           EVENTS OF
DEFAULT; RIGHTS AND REMEDIES ON DEFAULT 40     10.1 Events of Default 40    
10.2 Acceleration of the Obligations 43     10.3 Other Remedies 43     10.4 Set
Off and Sharing of Payments 44     10.5 Remedies Cumulative; No Waiver 45  
SECTION 11.           AGENT 45     11.1 Authorization and Action 45     11.2
Agent’s Reliance, Etc 46     11.3 Fleet and Affiliates 47     11.4 Lender Credit
Decision 47     11.5 Indemnification 47     11.6 Rights and Remedies to be
Exercised by Agent Only 48     11.7 Agency Provisions Relating to Collateral 48
    11.8 Agent’s Right to Purchase Commitments 49     11.9 Right of Sale,
Assignment, Participations 49     11.10 Amendment 50     11.11 Resignation of
Agent; Appointment of Successor 51     11.12 Audit and Examination Reports;
Disclaimer by Lenders 51  




ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued) Page         SECTION 12.           MISCELLANEOUS 52                
12.1 Power of Attorney 52     12.2 Indemnity 53     12.3 Sale of Interest 53    
12.4 Severability 53     12.5 Successors and Assigns 54     12.6 Cumulative
Effect; Conflict of Terms 54     12.7 Execution in Counterparts 54     12.8
Notice 54     12.9 Consent 55     12.10 Credit Inquiries 55     12.11 Time of
Essence 55     12.12 Entire Agreement 56     12.13 Interpretation 56     12.14
Confidentiality 56     12.15 GOVERNING LAW; CONSENT TO FORUM 56     12.16
WAIVERS BY BORROWERS 57     12.17 Advertisement 58     12.18 Reimbursement 58  




iii

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT

                THIS LOAN AND SECURITY AGREEMENT  is made as of this 11th day of
July, 2002, by and among FLEET CAPITAL CORPORATION (“Fleet”), a Rhode Island
corporation with an office at One South Wacker Drive, Suite 1400, Chicago,
Illinois 60606, individually as a Lender and as Agent (“Agent”) for itself and
any other financial institution which is or becomes a party hereto (each such
financial institution, including Fleet, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”) and
TDC FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”). Capitalized
terms used in this Agreement have the meanings assigned to them in Appendix A,
General Definitions. Accounting terms not otherwise specifically defined herein
shall be construed in accordance with GAAP consistently applied. MFRI, Midwesco,
Perma-Pipe, Thermal Care, and TDC are sometimes hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”.

SECTION 1.  CREDIT FACILITY

                Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders agree to make a Total Credit Facility of up to Twenty-Eight
Million Dollars ($28,000,000) available upon Borrowers’ request therefor, as
follows:

                1.1           Loans.

                                1.1.1         Revolving Credit Loans. Each
Lender agrees, severally and not jointly, for so long as no Default or Event of
Default exists, to make Revolving Credit Loans to Borrowers from time to time
during the period from the date hereof to, but not including, the last day of
the Term, as requested by MFRI, on its own behalf and on behalf of all
Borrowers, in the manner set forth in subsection 3.1.1 hereof, up to a maximum
principal amount at any time outstanding equal to the lesser of (i) such
Lender’s Revolving Loan Commitment minus the product of such Lender’s Revolving
Loan Percentage and the LC Amount minus the product of such Lender’s Revolving
Loan Percentage and reserves, if any and (ii) the product of such Lender’s
Revolving Loan Percentage and an amount equal to the Borrowing Base at such time
minus the LC Amount minus reserves, if any. Agent shall have the right to
establish reserves in such amounts, and with respect to such matters, as Agent
shall deem necessary or appropriate in its sole judgment, exercised in a
commercially reasonable manner, against the amount of Revolving Credit Loans
which Borrowers may otherwise request under this subsection 1.1.1, including
without limitation, with respect to (i) price adjustments, damages, unearned
discounts, returned products or other matters for which credit memoranda are
issued in the ordinary course of any Borrower’s business; (ii) potential
dilution related to Accounts; (iii) shrinkage, spoilage and obsolescence of any
Borrower’s Inventory; (iv) slow-moving Inventory; (v) other sums chargeable
against Borrowers’ Loan Account as Revolving Credit Loans under any section of
this Agreement; (vi) amounts owing by any Borrower to any Person to the extent
secured by a Lien on, or trust over, any Property of any Borrower; (vii) amounts
owing by any Borrower in connection with Product Obligations; and (viii) such
other specific events, conditions or






--------------------------------------------------------------------------------




contingencies as to which Agent, in its sole judgment, exercised in a
commercially reasonable manner, determines reserves should be established from
time to time hereunder. The Revolving Credit Loans shall be repayable in
accordance with the terms of the Revolving Notes and shall be secured by all of
the Collateral.

                                1.1.2         Overadvances. Insofar as Borrowers
may request and Agent or Majority Lenders (as provided below) may be willing in
their sole and absolute discretion to make Revolving Credit Loans to Borrowers
at a time when the unpaid balance of Revolving Credit Loans plus the sum of the
LC Amount plus the amount of LC Obligations that have not been reimbursed by
Borrowers or funded with a Revolving Credit Loan, plus reserves, exceeds, or
would exceed with the making of any such Revolving Credit Loan, the Borrowing
Base (and such Loan or Loans being herein referred to individually as an
“Overadvance” and collectively, as “Overadvances”), Agent shall enter such
Overadvances as debits in the Loan Account. All Overadvances shall be repaid on
demand, shall be secured by the Collateral and shall bear interest as provided
in this Agreement for Revolving Credit Loans generally. Any Overadvance made
pursuant to the terms hereof shall be made by all Lenders ratably in accordance
with their respective Revolving Loan Percentages. Overadvances in the aggregate
amount of $500,000 or less may, unless a Default or Event of Default has
occurred and is continuing, be made in the sole and absolute discretion of
Agent. Overadvances in an aggregate amount of more than $500,000 but less than
$1,000,000 may, unless a Default or an Event of Default has occurred and is
continuing, be made in the sole and absolute discretion of the Majority Lenders.
Overadvances in an aggregate amount of $1,000,000 or more and Overadvances to be
made after the occurrence and during the continuation of a Default or an Event
of Default shall require the consent of all Lenders. The foregoing
notwithstanding, in no event, unless otherwise consented to by all Lenders,
(w) shall any Overadvances be outstanding for more than sixty (60) consecutive
days, (x) after all outstanding Overadvances have been repaid, shall Agent or
Lenders make any additional Overadvances unless sixty (60) days or more have
expired since the last date on which any Overadvances were outstanding,
(y) shall Overadvances be outstanding on more than ninety (90) days within any
one hundred eighty day (180) period or (z) shall Agent make Revolving Credit
Loans on behalf of Lenders under this subsection 1.1.2 to the extent such
Revolving Credit Loans would cause a Lender’s share of the Revolving Credit
Loans to exceed such Lender’s Revolving Loan Commitment minus such Lender’s
Revolving Loan Percentage of the LC Amount.

                                1.1.3         Use of Proceeds. The Revolving
Credit Loans shall be used solely for (i) the satisfaction of existing
Indebtedness of Borrowers to Harris Trust and Savings Bank; (ii) the
satisfaction of existing Indebtedness of Borrowers’ outstanding under the Term
Loan Documents in an amount not to exceed Ten Million Seventy Thousand Dollars
($10,070,000.00); (iii) Borrowers’ general operating capital needs in a manner
consistent with the provisions of this Agreement and all applicable laws, and
(iv) other purposes permitted under this Agreement, including without
limitation, repayments of the Term Loan in excess of the amount referred to in
clause (ii) as provided in Section 8.2.6 hereof.

                                1.1.4         Agent Loans. Upon the occurrence
and during the continuance of an Event of Default, Agent, in its sole
discretion, may make Revolving Credit Loans on behalf of Lenders, in an
aggregate amount not to exceed One Million Dollars ($1,000,000), if Agent, in
its reasonable business judgment, deems that such Revolving Credit Loans are
necessary or




2

--------------------------------------------------------------------------------




desirable (i) to protect all or any portion of the Collateral, (ii) to enhance
the likelihood, or maximize the amount of, repayment of the Loans and the other
Obligations, or (iii) to pay any other amount chargeable to any Borrower
pursuant to this Agreement, including without limitation costs, fees and
expenses as described in Sections 2.8 and 2.9 (hereinafter, “Agent Loans”);
provided, that in no event shall (a) the maximum principal amount of the
Revolving Credit Loans exceed the aggregate Revolving Loan Commitments and
(b) Majority Lenders may at any time revoke Agent’s authorization to make Agent
Loans. Any such revocation must be in writing and shall become effective
prospectively upon Agent’s receipt thereof. Each Lender shall be obligated to
advance its Revolving Loan Percentage of each Agent Loan. If Agent Loans are
made pursuant to the preceding sentence, then (a) the Borrowing Base shall be
deemed increased by the amount of such permitted Agent Loans, but only for so
long as Agent allows such Agent Loans to be outstanding, and (b) all Lenders
that have committed to make Revolving Credit Loans shall be bound to make, or
permit to remain outstanding, such Agent Loans based upon their Revolving Loan
Percentages in accordance with the terms of this Agreement.

                1.2           Letters of Credit; LC Guaranties. Agent agrees,
for so long as no Default or Event of Default exists and if requested by MFRI,
on its own behalf and on behalf of all other Borrowers, to (i) issue its, or
cause to be issued by Bank or another Affiliate of Agent, on the date requested
by MFRI, on its own behalf and on behalf of all other Borrowers, Letters of
Credit for the account of Borrowers or (ii) execute LC Guaranties by which
Agent, Bank, or another Affiliate of Agent, on the date so requested by MFRI,
shall guaranty the payment or performance by Borrowers of their reimbursement
obligations with respect to letters of credit; provided that the LC Amount shall
not exceed Seven Million Dollars ($7,000,000) at any time. No Letter of Credit
or LC Guaranty may have an expiration date after the last day of the Term.
Notwithstanding anything to the contrary contained herein, Borrowers, Agent and
Lenders hereby agree that all LC Obligations and all obligations of Borrowers
relating thereto shall be satisfied by the prompt issuance of one or more
Revolving Credit Loans that are Base Rate Portions, which Borrowers hereby
acknowledge are requested and Lenders hereby agree to fund. In the event that
Revolving Credit Loans are not, for any reason, promptly made to satisfy all
then existing LC Obligations, each Lender hereby agrees to pay to Agent, on
demand, an amount equal to such LC Obligations multiplied by such Lender’s
Revolving Loan Percentage, and until so paid, such amount shall be secured by
the Collateral and shall bear interest and be payable at the same rate and in
the same manner as Base Rate Portions. Immediately upon the issuance of a Letter
of Credit or an LC Guaranty under this Agreement, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation therein equal to
such LC Obligations multiplied by such Lender’s Revolving Loan Percentage.

SECTION 2.  INTEREST, FEES AND CHARGES

                2.1           Interest.

                                2.1.1         Rates of Interest. Interest shall
accrue on the principal amount of the Base Rate Current Asset Revolving Portion
outstanding at the end of each day at a fluctuating rate per annum equal to the
Applicable Margin (Current Asset) then in effect plus the Base Rate. Interest
shall accrue on the principal amount of the Base Rate Real Estate Revolving
Portion outstanding at the end of each day at a fluctuating rate per annum equal
to the Applicable Margin




3

--------------------------------------------------------------------------------




(Real Estate) then in effect plus the Base Rate. Said rate of interest shall
increase or decrease by an amount equal to any increase or decrease in the Base
Rate, effective as of the opening of business on the day that any such change in
the Base Rate occurs. If MFRI, on its own behalf and on behalf of all other
Borrowers, exercises its LIBOR Option as provided in Section 3.1, (i) interest
shall accrue on the principal amount of the LIBOR Current Asset Revolving
Portions outstanding at the end of each day at a rate per annum equal to the
Applicable Margin (Current Asset) then in effect plus the LIBOR applicable to
each LIBOR Portion for the corresponding Interest Period and (ii) interest shall
accrue on the principal amount of the LIBOR Real Estate Revolving Portions
outstanding at the end of each day at a per annum rate equal to the Applicable
Margin (Real Estate) then in effect plus the LIBOR applicable to each LIBOR
Portion for the corresponding Interest Period. For purposes of computing
interest hereunder, the Base Rate Real Estate Portion and the LIBOR Real Estate
Portion shall be deemed first borrowed and last repaid. As of the Closing Date,
the LIBOR Real Estate Portion shall be deemed to be included within the LIBOR
Portion with the shortest Interest Period and thereafter shall be deemed to be
automatically continued pursuant to Section 3.1.9 until such time as the Real
Estate Component is reduced to Zero Dollars ($0).

                                2.1.2         Default Rate of Interest. At the
option of Agent, upon and after the occurrence of an Event of Default, and
during the continuation thereof, the principal amount of all Loans shall bear
interest at a rate per annum equal to 2.0% plus the interest rate otherwise
applicable thereto (the “Default Rate”).

                                2.1.3         Maximum Interest. In no event
whatsoever shall the aggregate of all amounts deemed interest hereunder or under
the Notes and charged or collected pursuant to the terms of this Agreement or
pursuant to the Notes exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. If any provisions of this Agreement or the Notes are in contravention of
any such law, such provisions shall be deemed amended to conform thereto (the
“Maximum Rate”). If at any time, the amount of interest paid hereunder is
limited by the Maximum Rate, and the amount at which interest accrues hereunder
is subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.

                2.2           Computation of Interest and Fees. Interest, Letter
of Credit and LC Guaranty fees and Unused Line Fees hereunder shall be
calculated daily and shall be computed on the actual number of days elapsed over
a year of 360 days. For the purpose of computing interest hereunder, all items
of payment received by Agent shall be deemed applied by Agent on account of the
Obligations (subject to final payment of such items) on the first Business Day
after receipt by Agent of such items in Agent’s account located in Hartford,
Connecticut.

                2.3           Fee Letter. Borrowers shall pay to Agent certain
fees and other amounts in accordance with the terms of the fee letter between
Borrowers and Agent (the “Fee Letter”).




4

--------------------------------------------------------------------------------




                2.4           Letter of Credit and LC Guaranty Fees. Borrowers
shall pay to Agent:

 

 

                                  (i)              for standby Letters of Credit
and LC Guaranties of standby letters of credit, for the ratable benefit of
Lenders a per annum fee equal to one and three-quarters percent (1-3/4%) of the
aggregate face amount of such Letters of Credit and LC Guaranties outstanding
from time to time during the term of this Agreement, plus all normal and
customary charges associated with the issuance thereof, which fees and charges
shall be deemed fully earned upon issuance of each such Letter of Credit or LC
Guaranty, shall be due and payable on the first Business Day of each month and
shall not be subject to rebate or proration upon the termination of this
Agreement for any reason;

   

                                  (ii)            for documentary Letters of
Credit and LC Guaranties of documentary letters of credit, for the ratable
benefit of Lenders, a per annum fee equal to one and three-quarters percent
(1-3/4%) of the face amount of each such Letter of Credit or LC Guaranty,
payable upon the issuance of such Letter of Credit or execution of such LC
Guaranty and an additional fee equal to one and three-quarters percent (1-3/4%)
per annum of the face amount of such Letters of Credit or LC Guaranty payable
upon each renewal thereof and each extension thereof plus all normal and
customary charges associated with the issuance and administration of each such
Letter of Credit or LC Guaranty (which fees and charges shall be fully earned
upon issuance, renewal or extension (as the case may be) of each such Letter of
Credit or LC Guaranty, shall be due and payable on the first Business Day of
each month, and shall not be subject to rebate or proration upon the termination
of this Agreement for any reason); and

   

                                  (iii)            with respect to all Letters
of Credit and LC Guaranties, for the account of Agent only, a per annum fronting
fee equal to one-quarter of one percent (¼%) of the aggregate face amount of
such Letters of Credit and LC Guaranties outstanding from time to time during
the term of this Agreement, which fronting fees shall be payable monthly in
arrears on the first Business Day of each month and shall not be subject to
rebate or proration upon the termination of this Agreement for any reason.

 

               2.5           Unused Line Fee. Borrowers shall pay to Agent, for
the ratable benefit of Lenders, a fee (the “Unused Line Fee”) equal to the
Applicable Margin per annum multiplied by the average daily amount by which
Revolving Credit Maximum Amount exceeds the sum of (i) the outstanding principal
balance of the Revolving Credit Loans plus (ii) the LC Amount. The Unused Line
Fee shall be payable monthly in arrears on the first day of each month
hereafter.

               2.6           Prepayment Fee. At the effective date of
termination of this Agreement for any reason, Borrowers shall pay to Agent, for
the ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and other charges owing under the terms of this Agreement and
any of the other Loan Documents) and any amounts owing pursuant to
subsection 3.2.5, as liquidated damages for the loss of the bargain and not as a
penalty, an amount equal to one percent (1%) of the Total Credit Facility if
termination occurs during the first twelve-month period of the Term (July 11,
2002 through July 10, 2003); one-half of one percent (½%) of the Total Credit
Facility if termination occurs during the second 12-month period of the Term
(July 11, 2003 through July 10, 2004); and one-quarter of one percent (¼%)




5

--------------------------------------------------------------------------------




of the Total Credit Facility if termination occurs during the third 12-month
period of the Term (July 11, 2004 through July 9, 2005). If termination occurs
on the last day of the Term, no termination charge shall be payable.

               2.7           Audit Fees. Borrowers shall pay to Agent audit fees
in accordance with Agent’s current schedule of fees payable by borrowers of
Agent generally in effect from time to time in connection with audits of the
books and records and Properties of Borrowers and their Subsidiaries and such
other matters as Agent shall deem appropriate in its sole judgment, plus all
reasonable out-of-pocket expenses incurred by Agent in connection with such
audits, whether such audits are conducted by employees of Agent or by third
parties hired by Agent. Such audit fees and out-of-pocket expenses shall be
payable on the first day of the month following the date of issuance by Agent of
a request for payment thereof to Borrowers immediately upon demand therefor by
Agent from time to time. Agent may, in its discretion, provide for the payment
of such amounts by making appropriate Revolving Credit Loans to Borrowers and
charging Borrowers’ Loan Account therefor.

               2.8           Reimbursement of Expenses. If, at any time or times
regardless of whether or not an Event of Default then exists, (i) Agent incurs
legal or accounting expenses or any other costs or out-of-pocket expenses in
connection with (1) the negotiation and preparation of this Agreement or any of
the other Loan Documents, any amendment of or modification of this Agreement or
any of the other Loan Documents, or any syndication or attempted syndication of
the Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith) or
(2) the administration of this Agreement or any of the other Loan Documents and
the transactions contemplated hereby and thereby; or (ii) Agent or any Lender
incurs legal or accounting expenses or any other costs or out-of-pocket expenses
in connection with (1) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, any Borrower or any other
Person) relating to the Collateral, this Agreement or any of the other Loan
Documents or any Borrower’s, any of its Subsidiaries’ or any Guarantor’s
affairs; (2) any attempt to enforce any rights of Agent or any Lender against
any Borrower or any other Person which may be obligated to Agent or any Lender
by virtue of this Agreement or any of the other Loan Documents, including,
without limitation, the Account Debtors; or (3) any attempt to inspect, verify,
protect, preserve, restore, collect, sell, liquidate or otherwise dispose of or
realize upon the Collateral; then all such legal and accounting expenses, other
costs and out of pocket expenses of Agent or any Lender, as applicable, shall be
charged to Borrowers; provided, that Borrowers shall not be responsible for such
costs and out-of-pocket expenses to the extent incurred because of the gross
negligence or willful misconduct of Agent or any Lender. All amounts chargeable
to Borrowers under this Section 2.8 shall be Obligations secured by all of the
Collateral, shall be payable on demand to Agent or such Lender, as the case may
be, and shall bear interest from the date such demand is made until paid in full
at the rate applicable to Base Rate Revolving Portions from time to time.
Borrowers shall also reimburse Agent for expenses incurred by Agent in its
administration of the Collateral to the extent and in the manner provided in
Sections 2.9 and 2.10 hereof.

               2.9           Bank Charges. Borrowers shall pay to Agent, on
demand, any and all fees, costs or expenses which Agent or any Lender pays to a
bank or other similar institution arising out of or in connection with (i) the
forwarding to any Borrower or any other Person on behalf of any




6

--------------------------------------------------------------------------------




Borrower, by Agent or any Lender, of proceeds of Loans made to Borrowers
pursuant to this Agreement and (ii) the depositing for collection by Agent or
any Lender of any check or item of payment received or delivered to Agent or any
Lender on account of the Obligations.

                2.10        Collateral Protection Expenses; Appraisals. All
out-of-pocket expenses incurred in protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral, and any and all excise,
property, sales, and use taxes imposed by any state, federal, or local authority
on any of the Collateral or in respect of the sale thereof shall be borne and
paid by Borrowers. If Borrowers fail to promptly pay any portion thereof when
due, Agent may, at its option, but shall not be required to, pay the same and
charge Borrowers therefor. Additionally, from time to time, if Agent or any
Lender determines that obtaining appraisals is necessary in order for it to
comply with applicable laws or regulations, and at any time if a Default or an
Event of Default shall have occurred and be continuing, Agent may, at Borrowers’
expense, obtain appraisals from appraisers (who may be personnel of Agent),
stating the then current fair market value of all or any portion of the real
estate or personal property of any Borrower or any of its Subsidiaries,
including without limitation the Inventory of Borrowers and their Subsidiaries.

                2.11        Payment of Charges. All amounts chargeable to
Borrowers under this Agreement shall be Obligations secured by all of the
Collateral, shall be, unless specifically otherwise provided, payable on demand
and shall bear interest from the date demand was made or such amount is due, as
applicable, until paid in full at the rate applicable to the Base Rate Portion
from time to time.

                2.12        No Deductions. Any and all payments or
reimbursements made hereunder shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto; excluding, however, the
following: taxes imposed on the income of Agent or any Lender or franchise taxes
by the jurisdiction under the laws of which Agent or any Lender is organized or
doing business or any political subdivision thereof and taxes imposed on its
income by the jurisdiction of Agent’s or such Lender’s applicable lending office
or any political subdivision thereof or franchise taxes (all such taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto excluding such taxes imposed on net income, herein “Tax Liabilities”).
If any Borrower shall be required by law to deduct any such Tax Liabilities from
or in respect of any sum payable hereunder to Agent or any Lender, then the sum
payable hereunder shall be increased as may be necessary so that, after all
required deductions are made, Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made.

SECTION 3.  LOAN ADMINISTRATION

                3.1           Manner of Borrowing Revolving Credit Loans/LIBOR
Option. Borrowings under the credit facility established pursuant to Section 1
hereof shall be as follows:

                                3.1.1         Loan Requests; Revolving Credit
Loans. A request for a Revolving Credit Loan shall be made, or shall be deemed
to be made, in the following manner: (a) MFRI, on its own behalf and on behalf
of all other Borrowers, may give Agent notice of its intention to borrow, in
which notice MFRI shall specify the amount of the proposed borrowing of a




7

--------------------------------------------------------------------------------




Revolving Credit Loan and the proposed borrowing date, which shall be a Business
Day, no later than 11:00 a.m. (Chicago, Illinois time) on the proposed borrowing
date (or in accordance with subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in
the case of a request for a LIBOR Portion), provided, however, that no such
request may be made at a time when there exists a Default or an Event of
Default; and (b) the becoming due of any amount required to be paid under this
Agreement, or the Notes, whether as interest or for any other Obligation, shall
be deemed irrevocably to be a request for a Revolving Credit Loan on the due
date in the amount required to pay such interest or other Obligation.

                                3.1.2         Disbursement. Borrowers hereby
irrevocably authorize Agent to disburse the proceeds of each Loan requested, or
deemed to be requested, pursuant to subsection 3.1.1 as follows: (i) the
proceeds of each Revolving Credit Loan requested under subsection 3.1.1(a) shall
be disbursed by Agent in lawful money of the United States of America in
immediately available funds, in the case of the initial borrowing, in accordance
with the terms of the written disbursement letter from MFRI, on its own behalf
and on behalf of all other Borrowers, and in the case of each subsequent
borrowing, by wire transfer to Borrowers’ main disbursement account or such
other bank account as Agent in its discretion may agree to from time to time;
and (ii) the proceeds of each Revolving Credit Loan deemed requested under
subsection 3.1.1(b) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. If at any time any Loan is funded by
Agent or Lenders in excess of the amount requested or deemed requested by MFRI,
on its own behalf and on behalf of all other Borrowers, Borrowers agree to repay
the excess to Agent immediately upon the earlier to occur of (a) any Borrower’s
discovery of the error and (b) notice thereof to Borrowers from Agent or any
Lender.

                                3.1.3         Payment by Lenders. Agent shall
give to each Lender prompt written notice by facsimile, telex or cable of the
receipt by Agent from MFRI of any request for a Revolving Credit Loan. Each such
notice shall specify the requested date and amount of such Revolving Credit
Loan, whether such Revolving Credit Loan shall be subject to the LIBOR Option,
and the amount of each Lender’s advance thereunder (in accordance with its
applicable Revolving Loan Percentage. Each Lender shall, not later than
12:00 p.m. (Chicago time) on such requested date, wire to a bank designated by
Agent the amount of that Lender’s Revolving Loan Percentage of the requested
Revolving Credit Loan. The failure of any Lender to make the Revolving Credit
Loans to be made by it shall not release any other Lender of its obligations
hereunder to make its Revolving Credit Loan. Neither Agent nor any other Lender
shall be responsible for the failure of any other Lender to make the Revolving
Credit Loan to be made by such other Lender. The foregoing notwithstanding,
Agent, in its sole discretion, may from its own funds make a Revolving Credit
Loan on behalf of any Lender. In such event, the Lender on behalf of whom Agent
made the Revolving Credit Loan shall reimburse Agent for the amount of such
Revolving Credit Loan made on its behalf, on a weekly (or more frequent, as
determined by Agent in its sole discretion) basis. On each such settlement date,
Agent will pay to each Lender the net amount owing to such Lender in connection
with such settlement, including without limitation amounts relating to Loans,
fees, interest and other amounts payable hereunder. The entire amount of
interest attributable to such Revolving Credit Loan for the period from the date
on which such Revolving Credit Loan was made by Agent on such Lender’s behalf
until Agent is reimbursed by such Lender, shall be paid to Agent for its own
account.




8

--------------------------------------------------------------------------------




                                3.1.4         Authorization. Borrowers hereby
irrevocably authorize Agent, in Agent’s sole discretion, to advance to
Borrowers, and to charge to Borrowers’ Loan Account hereunder as a Revolving
Credit Loan (which shall be a Base Rate Revolving Portion), a sum sufficient to
pay all interest accrued on the Obligations during the immediately preceding
month and to pay all fees, costs and expenses and other Obligations at any time
owed by any Borrower to Agent or any Lender hereunder.

                                3.1.5         Letter of Credit and LC Guaranty
Requests. A request for a Letter of Credit or LC Guaranty shall be made in the
following manner: MFRI, on its own behalf and on behalf of all other Borrowers,
may give Agent and Bank a written notice of its request for the issuance of a
Letter of Credit or LC Guaranty, not later than 11:00 a.m. (Chicago, Illinois
time), one Business Day before the proposed issuance date thereof, in which
notice MFRI shall specify the proposed issuer, issuance date and format and
wording for the Letter of Credit or LC Guaranty being requested (which shall be
satisfactory to Agent and the Person being asked to issue such Letter of Credit
or LC Guaranty); provided, that no such request may be made at a time when there
exists a Default or Event of Default. Such request shall be accompanied by an
executed application and reimbursement agreement in form and substance
satisfactory to Agent and the Person being asked to issue the Letter of Credit
or LC Guaranty, as well as any required resolutions.

                                3.1.6         Method of Making Requests. As an
accommodation to Borrowers, unless a Default or an Event of Default is then in
existence, (i) Agent shall permit telephonic or electronic requests for
Revolving Credit Loans to Agents, (ii) Agent and Bank may, in their discretion,
permit electronic transmittal of requests for Letters of Credit and LC
Guaranties to them, and (iii) Agent may, in Agent’s discretion, permit
electronic transmittal of instructions, authorizations, agreements or reports to
Agent. Unless MFRI, on its own behalf and on behalf of all other Borrowers,
specifically directs Agent or Bank in writing not to accept or act upon
telephonic or electronic communications from any Borrower, neither Agent nor
Bank shall have any liability to Borrowers for any loss or damage suffered by
any Borrower as a result of Agent’s or Bank’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically or electronically and purporting to
have been sent to Agent or Bank by any Borrower, and neither Agent nor Bank
shall have any duty to verify the origin of any such communication or the
authority of the Person sending it. Each telephonic request for a Revolving
Credit Loan, Letter of Credit or LC Guaranty accepted by Agent and Bank, if
applicable, hereunder shall be promptly followed by a written confirmation of
such request from MFRI, on its own behalf and on behalf of all other Borrowers,
to Agent and Bank, if applicable.

                                3.1.7         LIBOR Portions. Provided that as
of both the date of the LIBOR Request and the first day of the Interest Period,
no Default or Event of Default exists, in the event Borrowers desire to obtain a
LIBOR Portion, MFRI, on its own behalf and on behalf of all other Borrowers,
shall give Agent a LIBOR Request no later than 11:00 a.m. (Chicago, Illinois
time) on the third Business Day prior to the requested borrowing date. Each
LIBOR Request shall be irrevocable and binding on all Borrowers. In no event
shall Borrowers be permitted to have outstanding at any one time LIBOR Portions
with more than five (5) different Interest Periods. LIBOR Portions shall be
included within the definition of LIBOR Current Asset Portions or LIBOR Real
Estate Portions as determined by the definitions of such terms.




9

--------------------------------------------------------------------------------




                                3.1.8         Conversion of Base Rate Portions.
Provided that as of both the date of the LIBOR Request and the first day of the
Interest Period, no Default or Event of Default exists, Borrowers may, on any
Business Day, convert any Base Rate Portion into a LIBOR Portion. If Borrowers
desire to convert a Base Rate Portion, MFRI, on its own behalf and on behalf of
all other Borrowers, shall give Agent a LIBOR Request no later then 11:00 a.m.
(Chicago, Illinois time) on the third Business Day prior to the requested
conversion date. After giving effect to any conversion of Base Rate Portions to
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five (5) different Interest Periods.

                                3.1.9         Continuation of LIBOR Portions.
Provided that as of both the date of the LIBOR Request and the first day of the
Interest Period, no Default or Event of Default exists, Borrowers may, on any
Business Day, continue any LIBOR Portions into a subsequent Interest Period of
the same or a different permitted duration. If Borrowers desire to continue a
LIBOR Portion, MFRI, on its own behalf and on behalf of all other Borrowers,
shall give Agent a LIBOR Request no later than 11:00 a.m. (Chicago, Illinois
time) on the third Business Day prior to the requested continuation date. After
giving effect to any continuation of LIBOR Portions, Borrowers shall not be
permitted to have outstanding at any one time LIBOR Portions with more than five
(5) different Interest Periods. If MFRI shall fail to give timely notice of its
election to continue any LIBOR Portion or portion thereof as provided above, or
if such continuation shall not be permitted, such LIBOR Portion or portion
thereof, unless such LIBOR Portion shall be repaid, shall automatically be
converted into a Base Rate Portion at the end of the Interest Period then in
effect with respect to such LIBOR Portion.

                                3.1.10      Inability to Make LIBOR Portions.
Notwithstanding any other provision hereof, if any applicable law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection 3.1.10, the term “Lender” shall include the office or branch where
such Lender or any corporation or bank then controlling such Lender makes or
maintains any LIBOR Portions) to make or maintain its LIBOR Portions, or if with
respect to any Interest Period, Agent is unable to determine the LIBOR relating
thereto, or adverse or unusual conditions in, or changes in applicable law
relating to, the London interbank market make it, in the reasonable judgment of
Agent, impracticable to fund therein any of the LIBOR Portions, or make the
projected LIBOR unreflective of the actual costs of funds therefor to any
Lender, the obligation of Agent and Lenders to make or continue LIBOR Portions
or convert Base Rate Portions to LIBOR Portions hereunder shall forthwith be
suspended during the pendency of such circumstances and Borrowers shall, if any
affected LIBOR Portions are then outstanding, promptly upon request from Agent,
convert such affected LIBOR Portions into Base Rate Portions.

                3.2           Payments. Except where evidenced by notes or other
instruments issued or made by Borrowers to any Lender and accepted by such
Lender specifically containing payment instructions that are in conflict with
this Section 3.2 (in which case the conflicting provisions of said notes or
other instruments shall govern and control), the Obligations shall be payable as
follows:

                                3.2.1         Principal; Revolving Credit Loans.
Principal on account of Revolving Credit Loans shall be payable by Borrowers to
Agent for the ratable benefit of Lenders immediately upon the earliest of
(i) the receipt by Agent or any Borrower of any proceeds of any




10

--------------------------------------------------------------------------------




of the Collateral (except as otherwise provided herein), including without
limitation pursuant to subsections 3.3.1 and 6.2.4, to the extent of said
proceeds, subject to Borrowers’ rights to reborrow such amounts in compliance
with subsection 1.1.1 hereof; (ii) the occurrence of an Event of Default in
consequence of which Agent or Majority Lenders elect to accelerate the maturity
and payment of the Obligations, or (iii) termination of this Agreement pursuant
to Section 4 hereof; provided, however, that, if an Overadvance shall exist at
any time, Borrowers shall, on demand, repay the Overadvance. Each payment
(including principal prepayment) by Borrowers on account of principal of the
Revolving Credit Loans shall be applied first to the Base Rate Portion, and
second to LIBOR Portions.

                                3.2.2         Interest.

 

 

                                  (i)              Base Rate Portion. Interest
accrued on the Base Rate Portion shall be due and payable on the earliest of
(1) the first calendar day of each month (for the immediately preceding month),
computed through the last calendar day of the preceding month, (2) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations or
(3) termination of this Agreement pursuant to Section 4 hereof.

   

                                  (ii)            LIBOR Portion. Interest
accrued on each LIBOR Portion shall be due and payable on each LIBOR Interest
Payment Date and on the earlier of (1) the occurrence of an Event of Default in
consequence of which Agent or Majority Lenders elect to accelerate the maturity
and payment of the Obligations or (2) termination of this Agreement pursuant to
Section 4 hereof.

 

                                3.2.3        Costs, Fees and Charges. Costs,
fees and charges payable pursuant to this Agreement shall be payable by
Borrowers to Agent, as and when provided in Section 2 or Section 3 hereof, as
applicable to Agent or a Lender, as applicable, or to any other Person
designated by Agent or such Lender in writing.

                                3.2.4         Other Obligations. The balance of
the Obligations requiring the payment of money, if any, shall be payable by
Borrowers to Agent for distribution to Lenders, as appropriate, as and when
provided in this Agreement, the Other Agreements or the Security Documents, or
on demand, whichever is later.

                                3.2.5         Prepayment of/Failure to Borrow
LIBOR Portions. Borrowers may prepay a LIBOR Portion only upon at least three
(3) Business Days prior written notice to Agent (which notice shall be
irrevocable). Borrowers shall pay to each Lender, upon request of such Lender,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate such Lender for any loss, cost, or expense incurred as a
result of: (i) any payment of a LIBOR Portion on a date other than the last day
of the Interest Period for such LIBOR Portion; (ii) any failure by Borrowers to
borrow a LIBOR Portion on the date specified by Borrowers’ LIBOR Request; or
(iii) any failure by Borrowers to pay a LIBOR Portion on the date for payment
specified in Borrowers’ written notice. Without limiting the foregoing,
Borrowers shall pay to each Lender a “yield maintenance fee” in an amount
computed as follows: the current rate for United States Treasury securities
(bills on a discounted basis shall be converted to a bond equivalent) with a
maturity date closest to the Interest Period chosen




11

--------------------------------------------------------------------------------




pursuant to the LIBOR Portion as to which the prepayment is made, shall be
subtracted from the LIBOR in effect at the time of prepayment. If the result is
zero or a negative number, there shall be no yield maintenance fee. If the
result is a positive number, then the resulting percentage shall be multiplied
by the amount of the principal balance being prepaid. The resulting amount shall
be divided by 360 and multiplied by the number of days remaining in the Interest
Period chosen pursuant to the LIBOR Portion as to which the prepayment is made.
Said amount shall be reduced to present value calculated by using the above
referenced United States Treasury securities rate and the number of days
remaining in the term chosen pursuant to the LIBOR Portion as to which
prepayment is made. The resulting amount shall be the yield maintenance fee due
to the applicable Lender upon the prepayment of a LIBOR Portion. If by reason of
an Event of Default, Agent or Majority Lenders elect to declare the Obligations
to be immediately due and payable, then any yield maintenance fee with respect
to a LIBOR Portion shall become due and payable in the same manner as though
Borrowers had exercised such right of prepayment.

                3.3           Mandatory and Optional Prepayments.

                                3.3.1         Proceeds of Sale, Loss,
Destruction or Condemnation of Collateral. Except as provided in
subsections 6.4.2 and 8.2.9, if any Borrower or any of its Subsidiaries sells
any of the Collateral or if any of the Collateral is lost or destroyed or taken
by condemnation, the applicable Borrower shall, unless otherwise agreed by
Majority Lenders, pay to Agent for the ratable benefit of Lenders as and when
received by such Borrower or such Subsidiary and as a mandatory prepayment of
the Loans, as herein provided, a sum equal to the proceeds (including insurance
payments but net of costs and taxes incurred in connection with such sale or
event) received by such Borrower or such Subsidiary from such sale, loss,
destruction or condemnation. Any Revolving Credit Loans repaid pursuant to this
Section 3.3.1 shall be subject to Borrowers’ right to reborrow such amounts as
provided in Section 1.1.1.

                                3.3.2         Proceeds from Issuance of
Additional Indebtedness or Equity. If, after the Closing Date, any Borrower
issues any additional Indebtedness or obtains any additional equity in a manner
permitted under this Agreement, then, except as otherwise provided in
Section 8.2.6, such Borrower shall pay to Agent for the ratable benefit of
Lenders, when and as received by such Borrower and as a mandatory prepayment of
the Obligations, a sum equal to one hundred percent (100%) of the net proceeds
to such Borrower of the issuance of such Indebtedness or equity. Any such
prepayment shall be applied to the Loans in the manner specified in the second
sentence of subsection 3.3.1 until payment thereof in full. Any Revolving Credit
repaid pursuant to this Section 3.3.2 shall be subject to Borrowers’ right to
reborrow such funds pursuant to Section 1.1.1.

                                3.3.3         LIBOR Portions. If the application
of any payment made in accordance with the provisions of this Section 3.3 at a
time when no Event of Default has occurred and is continuing would result in
termination of a LIBOR Portion prior to the last day of the Interest Period for
such LIBOR Portion, the amount of such prepayment shall not be applied to such
LIBOR Portion, but will, at Borrowers’ option, be held by Agent in a
non-interest bearing account at a Lender or another bank satisfactory to Agent
in its discretion, which account is in the name of Agent and from which account
only Agent can make any withdrawal, in each case to be applied as such amount
would otherwise have been applied under this Section 3.3 at the




12

--------------------------------------------------------------------------------




earlier to occur of (i) the last day of the relevant Interest Period or (ii) the
occurrence of a Default or an Event of Default.

                3.4           Application of Payments and Collections.

                                3.4.1         Collections. All items of payment
received by Agent by 12:00 noon, Chicago, Illinois, time, on any Business Day
shall be deemed received on that Business Day. All items of payment received
after 12:00 noon, Chicago, Illinois, time, on any Business Day shall be deemed
received on the following Business Day. If as the result of collections of
Accounts as authorized by subsection 6.2.4 hereof or otherwise, a credit balance
exists in the Loan Account, such credit balance shall not accrue interest in
favor of Borrowers, but shall be disbursed to Borrowers or otherwise at MFRI’s
direction in the manner set forth in subsection 3.1.2, upon Borrowers’ request
at any time, so long as no Default or Event of Default then exists. Agent may at
its option, offset such credit balance against any of the Obligations upon and
during the continuance of an Event of Default.

                                3.4.2         Apportionment, Application and
Reversal of Payments. Principal and interest payments shall be apportioned
ratably among Lenders (according to the unpaid principal balance of the Loans to
which such payments relate held by each Lender). All payments shall be remitted
to Agent and all such payments not relating to principal or interest of specific
Loans, or not constituting payment of specific fees, and all proceeds of
Accounts, or, except as provided in subsection 3.3.1, other Collateral received
by Agent, shall be applied, ratably, subject to the provisions of this
Agreement, first, to pay any fees, indemnities, or expense reimbursements (other
than amounts related to Product Obligations) then due to Agent or Lenders from
Borrowers; second, to pay interest due from Borrowers in respect of all Loans,
including Agent Loans; third, to pay or prepay principal of Agent Loans; fourth,
to pay or prepay principal of the Revolving Credit Loans (other than Agent
Loans) and unpaid reimbursement obligations in respect of Letters of Credit;
fifth, to pay an amount to Agent equal to all outstanding Letter of Credit
Obligations to be held as cash Collateral for such Obligations; sixth, to the
payment of any other Obligation (other than amounts related to Product
Obligations) due to Agent or any Lender by Borrowers; and seventh, to pay any
fees, indemnities or expense reimbursements related to Product Obligations.
After the occurrence and during the continuance of an Event of Default, Agent
shall have the continuing exclusive right to apply and reapply any and all such
payments and collections received at any time or times hereafter by Agent or its
agent against the Obligations, in such manner as Agent may deem advisable,
notwithstanding any entry by Agent or any Lender upon any of its books and
records.

                3.5           All Loans to Constitute One Obligation. The Loans
and LC Guarantees shall constitute one general Obligation of Borrowers, and
shall be secured by Agent’s Lien upon all of the Collateral.

                3.6           Loan Account. Agent shall enter all Loans as
debits to a loan account (the “Loan Account”) and shall also record in the Loan
Account all payments made by any Borrower on any Obligations and all proceeds of
Collateral which are finally paid to Agent, and may record therein, in
accordance with customary accounting practice, other debits and credits,
including interest and all charges and expenses properly chargeable to
Borrowers.




13

--------------------------------------------------------------------------------




                3.7           Statements of Account. Agent will account to
Borrowers monthly with a statement of Loans, charges and payments made pursuant
to this Agreement during the immediately preceding month, and such account
rendered by Agent shall be deemed final, binding and conclusive upon Borrowers
absent demonstrable error unless Agent is notified by MFRI, on its own behalf
and on behalf of all other Borrowers, in writing to the contrary within 30 days
of the date each accounting is received by Borrowers. Such notice shall only be
deemed an objection to those items specifically objected to therein.

                3.8           Increased Costs. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted or implemented after the date of this
Agreement and having general applicability to all banks or finance companies
within the jurisdiction in which any Lender operates (excluding, for the
avoidance of doubt, the effect of and phasing in of capital requirements or
other regulations or guidelines passed prior to the date of this Agreement), or
any interpretation or application thereof by any governmental authority charged
with the interpretation or application thereof, or the compliance of such Lender
therewith, shall:

 

 

                                  (i)             (1) subject such Lender to any
tax with respect to this Agreement (other than (a) any tax based on or measured
by net income or otherwise in the nature of a net income tax, including, without
limitation, any franchise tax or any similar tax based on capital, net worth or
comparable basis for measurement and (b) any tax collected by a withholding on
payments and which neither is computed by reference to the net income of the
payee nor is in the nature of an advance collection of a tax based on or
measured by the net income of the payee) or (2) change the basis of taxation of
payments to such Lender of principal, fees, interest or any other amount payable
hereunder or under any Loan Documents (other than in respect of (a) any tax
based on or measured by net income or otherwise in the nature of a net income
tax, including, without limitation, any franchise tax or any similar tax based
on capital, net worth or comparable basis for measurement and (b) any tax
collected by a withholding on payments and which neither is computed by
reference to the net income of the payee nor is in the nature of an advance
collection of a tax based on or measured by the net income of the payee);

   

                                  (ii)            impose, modify or hold
applicable any reserve (except any reserve taken into account in the
determination of the applicable LIBOR), special deposit, assessment or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of such Lender,
including (without limitation) pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

   

                                  (iii)            impose on such Lender or the
London interbank market any other condition with respect to any Loan Document;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Borrowers
shall pay such




14

--------------------------------------------------------------------------------




Lender, upon demand and certification not later than sixty (60) days following
its receipt of notice of the imposition of such increased costs, such additional
amount as will compensate such Lender for such additional cost or such
reduction, as the case may be, to the extent such Lender has not otherwise been
compensated, with respect to a particular Loan, for such increased cost as a
result of an increase in the Base Rate or the LIBOR. An officer of the
applicable Lender shall determine the amount of such additional cost or reduced
amount using reasonable averaging and attribution methods and shall certify the
amount of such additional cost or reduced amount to Borrowers, which
certification shall include a written explanation of such additional cost or
reduction to Borrowers. Such certification shall be conclusive absent manifest
error. If a Lender claims any additional cost or reduced amount pursuant to this
Section 3.8, then such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to designate a different lending office or to
file any certificate or document reasonably requested by Borrowers if the making
of such designation or filing would avoid the need for, or reduce the amount of,
any such additional cost or reduced amount and would not, in the sole discretion
of such Lender, be otherwise disadvantageous to such Lender.

                3.9           Basis for Determining Interest Rate Inadequate. In
the event that Agent or any Lender shall have determined that:

 

                                    (i)              reasonable means do not
exist for ascertaining the LIBOR for any Interest Period; or    
                                  (ii)            Dollar deposits in the
relevant amount and for the relevant maturity are not available in the London
interbank market with respect to a proposed LIBOR Portion, or a proposed
conversion of a Base Rate Portion into a LIBOR Portion; then

 

Agent or such Lender shall give Borrowers prompt written, telephonic or
electronic notice of the determination of such effect. If such notice is given,
(i) any such requested LIBOR Portion shall be made as a Base Rate Portion,
unless MFRI, on its own behalf and on behalf of all other Borrowers, shall
notify Agent no later than 10:00 a.m. (Chicago, Illinois time) three
(3) Business Days prior to the date of such proposed borrowing that the request
for such borrowing shall be canceled or made as an unaffected type of LIBOR
Portion, and (ii) any Base Rate Portion which was to have been converted to an
affected type of LIBOR Portion shall be continued as or converted into a Base
Rate Portion, or, if MFRI, on its own behalf and on behalf of all other
Borrowers, shall notify Agent, no later than 10:00 a.m. (Chicago, Illinois time)
three (3) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of LIBOR Portion.

                3.10        Sharing of Payments, Etc. If any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of any Loan made by it in excess of its
ratable share of payments on account of Loans made by all Lenders, such Lender
shall forthwith purchase from each other Lender such participation in such Loan
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each other Lender; provided, that if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lenders the purchase price to the extent of such




15

--------------------------------------------------------------------------------




recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation. Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent.

SECTION 4.  TERM AND TERMINATION

                4.1           Term of Agreement. Subject to the right of Lenders
to cease making Loans to Borrowers during the continuance of any Default or
Event of Default, this Agreement shall be in effect for a period of three (3)
years from the date hereof, through and including July 10, 2005 (the “Term”),
unless terminated as provided in Section 4.2 hereof.

                4.2           Termination.

                                4.2.1         Termination by Lenders. Agent may,
and at the direction of Majority Lenders shall, terminate this Agreement without
notice upon or after the occurrence and during the continuance of an Event of
Default.

                                4.2.2         Termination by Borrowers. Upon at
least thirty (30) days prior written notice to Agent and Lenders, Borrowers may,
at their option, terminate this Agreement; provided, however, no such
termination shall be effective until Borrowers have paid or collateralized to
Agent’s satisfaction all of the Obligations in immediately available funds, all
Letters of Credit and LC Guaranties have expired, terminated or have been cash
collateralized to Agent’s satisfaction and Borrowers have complied with
Section 2.6 and subsection 3.2.5. Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans or issue or procure any Letters of
Credit or LC Guaranties on or after the termination date stated in such notice.
Borrowers may elect to terminate this Agreement in its entirety only. No section
of this Agreement or type of Loan available hereunder may be terminated singly.

                                4.2.3         Effect of Termination. All of the
Obligations shall be immediately due and payable upon the termination date
stated in any notice of termination of this Agreement. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Loan Documents shall survive any such termination and Agent shall retain its
Liens in the Collateral and Agent and each Lender shall retain all of its rights
and remedies under the Loan Documents notwithstanding such termination until all
Obligations have been discharged or paid, in full, in immediately available
funds, including, without limitation, all Obligations under Section 2.6 and
subsection 3.2.5 resulting from such termination. Notwithstanding the foregoing
or the payment in full of the Obligations, Agent shall not be required to
terminate its Liens in the Collateral unless, with respect to any loss or damage
Agent may incur as a result of dishonored checks or other items of payment
received by Agent from any Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement




16

--------------------------------------------------------------------------------




satisfactory to Agent, executed by Borrowers and by any Person whose loans or
other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its discretion, may deem necessary to protect Agent and each Lender
from any such loss or damage.

SECTION 5.  SECURITY INTERESTS

                5.1           Security Interest in Collateral. To secure the
prompt payment and performance to Agent and each Lender of the Obligations, each
Borrower hereby grants to Agent for the benefit of itself and each Lender a
continuing Lien upon all of each such Borrower’s assets, including all of the
following Property and interests in Property of each such Borrower, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located:

 

                                    (i)              Accounts;    
                                  (ii)            Certificated Securities;    
                                  (iii)            Chattel Paper;    

                                  (iv)           Computer Hardware and Software
and all rights with respect thereto, including, any and all licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications,
and any substitutions, replacements, additions or model conversions of any of
the foregoing;

                                      (v)            Contract Rights;    
                                  (vi)           Deposit Accounts;    
                                  (vii)          Documents;    
                                  (viii)         Equipment;    
                                  (ix)           Financial Assets;    
                                  (x)            Fixtures, other than Fixtures
which secure Existing Mortgage Indebtedness;    
                                  (xi)           General Intangibles, including
Payment Intangibles and Software;    
                                  (xii)          Goods (including all of its
Equipment, Fixtures and Inventory), and all accessions, additions, attachments,
improvements, substitutions and replacements thereto and therefor;    
                                  (xiii)         Instruments;    
                                  (xiv)         Intellectual Property;




17

--------------------------------------------------------------------------------




                                    (xv)          Inventory;      
                                  (xvi)         Investment Property;    
                                  (xvii)        money (of every jurisdiction
whatsoever);                                       (xviii)      
Letter-of-Credit Rights;                                       (xix)        
Payment Intangibles;                                       (xx)         
Security Entitlements;                                       (xxi)        
Software;                                       (xxii)        Supporting
Obligations;                                       (xxiii)       Uncertificated
Securities; and    
                                  (xxiv)      to the extent not included in the
foregoing, all other personal property of any kind or description;

 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) any assignment
thereof, and the grant of a security interest therein, Agent will not enforce
its security interest in any Borrower’s rights under such lease or license
(other than in respect of the Proceeds thereof) for so long as such prohibition
continues, it being understood that upon request of Agent, the applicable
Borrower will in good faith use reasonable efforts to obtain consent for the
creation of a security interest in favor of Agent (and to Agent’s enforcement of
such security interest) in Agent’s rights under such lease or license.

                5.2           Other Collateral.

                                5.2.1         Commercial Tort Claims. Borrowers
shall promptly notify Agent in writing upon any Borrower incurring or otherwise
obtaining a Commercial Tort Claim after the Closing Date against any third party
and, upon request of Agent, promptly enter into an amendment to this Agreement
and do such other acts or things deemed appropriate by Agent to give Agent a
security interest in any such Commercial Tort Claim. Borrowers represent and
warrant that as of the date of this Agreement, to their knowledge, no Borrower
possesses any Commercial Tort Claims.

                                5.2.2         Other Collateral. Borrowers shall
promptly notify Agent in writing upon any Borrower acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Deposit Accounts,
Investment Property, Letter-of-Credit Rights or Electronic Chattel Paper and,
upon the request of Agent, promptly execute such other documents, and do such
other acts or things deemed appropriate by Agent to deliver to Agent control
with respect to such Collateral;




18

--------------------------------------------------------------------------------




promptly notify Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Documents or Instruments and,
upon the request of Agent, will promptly execute such other documents, and do
such other acts or things deemed appropriate by Agent to deliver to Agent
possession of such Documents which are negotiable and Instruments, and, with
respect to nonnegotiable Documents, to have such nonnegotiable Documents issued
in the name of Agent; and with respect to Collateral in the possession of a
third party, other than Certificated Securities and Goods covered by a Document,
obtain an acknowledgement from the third party that it is holding the Collateral
for the benefit of Agent.

                5.3           Lien Perfection; Further Assurances. Each Borrower
shall execute such UCC-1 financing statements as are required by the UCC and
such other instruments, assignments or documents as are necessary to perfect
Agent’s Lien upon any of the Collateral and shall take such other action as may
be required to perfect or to continue the perfection of Agent’s Lien upon the
Collateral. Unless prohibited by applicable law, each Borrower hereby authorizes
Agent to execute and file any such financing statement, including, without
limitation, financing statements that indicate the Collateral (i) as all assets
of such Borrower or words of similar effect, or (ii) as being of an equal or
lesser scope, or with greater or lesser detail, than as set forth in
Section 5.1, on such Borrower’s behalf. Each Borrower also hereby ratifies its
authorization for Agent to have filed in any jurisdiction any like financing
statements or amendments thereto if filed prior to the date hereof. The parties
agree that a carbon, photographic or other reproduction of this Agreement shall
be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof. At Agent’s request, each Borrower shall also promptly
execute or cause to be executed and shall deliver to Agent any and all
documents, instruments and agreements deemed necessary by Agent, to give effect
to or carry out the terms or intent of the Loan Documents.

                5.4           Lien on Realty. The due and punctual payment and
performance of the Obligations shall also be secured by the Lien created by the
Mortgage upon all real Property of Perma-Pipe described therein. If any Borrower
shall acquire at any time or times hereafter any fee simple interest in other
real Property (other than leasehold interests in sales offices or warehouses),
such Borrower agrees promptly to execute and deliver to Agent, for its benefit
and the ratable benefit of Lenders, as additional security and Collateral for
the Obligations, deeds of trust, security deeds, mortgages or other collateral
assignments reasonably satisfactory in form and substance to Agent and its
counsel (herein collectively referred to as “New Mortgages”) covering such real
Property. The Mortgages and each New Mortgage shall be duly recorded (at
Borrowers’ expense) in each office where such recording is required to
constitute a valid Lien on the real Property covered thereby. In respect to any
Mortgage or any New Mortgage, the applicable Borrower shall deliver to Agent, at
Borrowers’ expense, mortgagee title insurance policies issued by a title
insurance company reasonably satisfactory to Agent, which policies shall be in
form and substance reasonably satisfactory to Agent and shall insure a valid
Lien in favor of Agent for the benefit of itself and each Lender on the Property
covered thereby, subject only to Permitted Liens and those other exceptions
reasonably acceptable to Agent and its counsel. Borrowers shall also deliver to
Agent such other usual and customary documents, including, without limitation,
ALTA Surveys of the real Property described in the Mortgage or any New Mortgage,
as Agent and its counsel may reasonably request relating to the real Property
subject to the Mortgage or the New Mortgages.




19

--------------------------------------------------------------------------------




SECTION 6.  COLLATERAL ADMINISTRATION

                6.1           General.

                                6.1.1         Location of Collateral. All
Collateral, other than Inventory in transit, motor vehicles and Collateral
having an aggregate value of not more than Five Hundred Thousand Dollars
($500,000), will at all times be kept by Borrowers and their Subsidiaries at one
or more of the business locations set forth in Exhibit 6.1.1 hereto, as updated
by Borrowers providing prior written notice to Agent of any new location.

                                6.1.2         Insurance of Collateral. Borrowers
shall maintain and pay for insurance upon all Collateral wherever located and
with respect to the business of Borrowers and each of their Subsidiaries,
covering casualty, hazard, public liability, workers’ compensation and such
other risks in such amounts and with such insurance companies as are reasonably
satisfactory to Agent. Borrowers shall deliver certified copies of such policies
to Agent as promptly as practicable, with satisfactory lender’s loss payable
endorsements, naming Agent as a loss payee, assignee or additional insured, as
appropriate, as its interest may appear, and showing only such other loss
payees, assignees and additional insureds as are satisfactory to Agent. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than 10 days’ prior written notice to Agent in the event of
cancellation of the policy for nonpayment of premium and not less than 30 days’
prior written notice to Agent in the event of cancellation of the policy for any
other reason whatsoever and a clause specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower, any of its
Subsidiaries or the owner of the Property or by the occupation of the premises
for purposes more hazardous than are permitted by said policy. Borrowers agree
to deliver to Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies. All proceeds of business
interruption insurance (if any) of any Borrower and its Subsidiaries shall be
remitted to Agent for application to the outstanding balance of the Revolving
Credit Loans.

                                Unless Borrowers provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at Borrowers’ expense to protect Agent’s interests in the Properties of
Borrowers and their Subsidiaries. This insurance may, but need not, protect the
interests of Borrowers and their Subsidiaries. The coverage that Agent purchases
may not pay any claim that any Borrower or any Subsidiary makes or any claim
that is made against any Borrower or any such Subsidiary in connection with said
Property. Borrowers may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence that Borrowers and their Subsidiaries have
obtained insurance as required by this Agreement. If Agent purchases insurance,
Borrowers will be responsible for the costs of that insurance, including
interest and any other charges Agent may impose in connection with the placement
of insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance that Borrowers and their
Subsidiaries may be able to obtain on their own.

                                6.1.3         Protection of Collateral. Neither
Agent nor any Lender shall be liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto (except
for reasonable care in the custody thereof while any Collateral is in Agent’s or




20

--------------------------------------------------------------------------------




any Lender’s actual possession) or for any diminution in the value thereof, or
for any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at Borrowers’ sole risk.

                6.2           Administration of Accounts.

                                6.2.1         Records, Schedules and Assignments
of Accounts. Borrowers shall keep accurate and complete records of their
Accounts and all payments and collections thereon and shall submit to Agent on
such periodic basis as Agent shall request a sales and collections report for
the preceding period, in form acceptable to Agent. Concurrently with the
delivery of each Borrowing Case Certificate described in subsection 8.1.4, or
more frequently as requested by Agent, from and after the date hereof, Borrowers
shall deliver to Agent a detailed aged trial balance of all of their Accounts,
specifying the names, addresses, face values, dates of invoices and due dates
for each Account Debtor obligated on an Account so listed (“Schedule of
Accounts”), and upon Agent’s request therefor, copies of proof of delivery and
the original copy of all documents, including, without limitation, repayment
histories and present status reports relating to the Accounts so scheduled and
such other matters and information relating to the status of then existing
Accounts as Agent shall request. If requested by Agent, Borrowers shall execute
and deliver to Agent formal written assignments of all of their Accounts weekly
or daily, which shall include all Accounts that have been created since the date
of the last assignment, together with copies of invoices or invoice registers
related thereto.

                                6.2.2         Discounts, Allowances, Disputes.
If any Borrower grants any discounts, allowances or credits that are not shown
on the face of the invoice for the Account involved, Borrowers shall report such
discounts, allowances or credits, as the case may be, to Agent as part of the
next required Schedule of Accounts.

                                6.2.3         Account Verification. Any of
Agent’s officers, employees or agents shall have the right, at any time or times
hereafter, in the name of Agent, any designee of Agent or any Borrower, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, electronic communication or otherwise. Each Borrower shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.

                                6.2.4         Maintenance of Dominion Account.
Borrowers shall maintain a Dominion Account or Accounts pursuant to lockbox and
blocked account arrangements acceptable to Agent with Bank. Borrowers shall
issue to Bank an irrevocable letter of instruction directing Bank to deposit all
payments or other remittances received in the lockbox and blocked accounts to
the Dominion Account for application on account of the Obligations as provided
in subsection 3.2.1. All funds deposited in any Dominion Account shall
immediately become the property of Agent, for the ratable benefit of Lenders,
and Borrowers shall obtain the agreement by Bank in favor of Agent to waive any
recoupment, setoff rights, and any security interest in, or against, the funds
so deposited. Agent assumes no responsibility for such lockbox and blocked
account arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.

                                6.2.5         Collection of Accounts, Proceeds
of Collateral. Each Borrower agrees that all invoices rendered and other
requests made by any Borrower for payment in respect of




21

--------------------------------------------------------------------------------




Accounts shall contain a written statement directing payment in respect of such
Accounts to be paid to a lockbox established pursuant to subsection 6.2.4. To
expedite collection, each Borrower shall endeavor in the first instance to make
collection of its Accounts for Agent. All remittances received by any Borrower
on account of Accounts, together with the proceeds of any other Collateral,
shall be held as Agent’s property, for its benefit and the benefit of Lenders,
by such Borrower as trustee of an express trust for Agent’s benefit and each
Borrower shall immediately deposit same in kind in the Dominion Account. Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default to notify Account Debtors that any
Borrower’s Accounts have been assigned to Agent and to collect Borrowers’
Accounts directly in its own name, or in the name of Agent’s agent, and to
charge the collection costs and expenses, including attorneys’ fees, to
Borrowers.

                                6.2.6         Taxes. If an Account includes a
charge for any tax payable to any governmental taxing authority, Agent is
authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of Borrowers and to charge Borrowers therefor,
except for taxes that (i) are being actively contested in good faith and by
appropriate proceedings and with respect to which Borrowers maintain reasonable
reserves on their books therefor and (ii) would not reasonably be expected to
result in any Lien other than a Permitted Lien. In no event shall Agent or any
Lender be liable for any taxes to any governmental taxing authority that may be
due by any Borrower.

                6.3           Administration of Inventory. Each Borrower shall
keep records of its Inventory which records shall be complete and accurate in
all material respects. Borrowers shall furnish to Agent Inventory reports
concurrently with the delivery of each Borrowing Base Certificate described in
subsection 8.1.4 or more frequently as requested by Agent, which reports will be
in such other format and detail as Agent shall request and shall include a
current list of all locations of each Borrower’s Inventory. Borrowers shall
conduct a physical inventory no less frequently than annually and shall provide
to Agent a report based on each such physical inventory promptly thereafter,
together with such supporting information as Agent shall reasonably request.

                6.4           Administration of Equipment.

                                6.4.1         Records and Schedules of
Equipment. Each Borrower shall keep records of its Equipment which shall be
complete and accurate in all material respects itemizing and describing the
kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with subsection 6.4.2 hereof, and Borrowers
shall, and shall cause each of their Subsidiaries to, furnish Agent with a
current schedule containing the foregoing information on at least an annual
basis and more often if requested by Agent. Promptly after the request therefor
by Agent, Borrowers shall deliver to Agent any and all evidence of ownership, if
any, of any of their Equipment.

                                6.4.2         Dispositions of Equipment.
Borrowers shall not, and shall not permit any of their Subsidiaries to, sell,
lease or otherwise dispose of or transfer any of their respective Equipment or
other fixed assets or any part thereof without the prior written consent of
Agent; provided, however, that the foregoing restriction shall not apply, for so
long as no Default or Event of Default exists and is continuing, to
(i) dispositions of Equipment and other fixed assets




22

--------------------------------------------------------------------------------




which, in the aggregate during any consecutive twelve-month period, have a fair
market value or a book value, whichever is less, of One Million ($1,000,000) or
less, provided that all proceeds thereof are remitted to Agent for application
to the Loans as provided in subsection 3.3.1 or the holders of the Indebtedness
outstanding under the Term Loan Documents in accordance with the terms of such
Term Loan Documents, or (ii) replacements of Equipment or other fixed assets
that are substantially worn, damaged or obsolete with Equipment or other fixed
assets of like kind, function and value which are useful in the business of any
Borrower or one of its Subsidiaries, provided that the replacement Equipment or
other fixed assets shall be acquired within ninety (90) days after any
disposition of the Equipment or other fixed assets that are to be replaced and
the replacement Equipment or other fixed assets shall be free and clear of Liens
other than Permitted Liens that are not Purchase Money Liens.

                6.5           Payment of Charges. All amounts chargeable to
Borrowers under Section 6 hereof shall be Obligations secured by all of the
Collateral, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Revolving Portions from time to time.

SECTION 7.  REPRESENTATIONS AND WARRANTIES

                7.1           General Representations and Warranties. To induce
Agent and each Lender to enter into this Agreement and to make advances
hereunder, Borrowers warrant, represent and covenant to Agent and each Lender,
on a joint and several basis, that:

                                7.1.1         Qualification. Each Borrower and
each of its Subsidiaries is a corporation, limited partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization. Each Borrower
and each of its Subsidiaries is duly qualified and is authorized to do business
and is in good standing as a foreign limited liability company, limited
partnership or corporation, as applicable, in each state or jurisdiction listed
on Exhibit 7.1.1 hereto and in all other states and jurisdictions in which the
failure of any Borrower or any of its Subsidiaries to be so qualified could
reasonably be expected to have a Material Adverse Effect.

                                7.1.2         Power and Authority. Each Borrower
and each of its Subsidiaries executing this Agreement is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each of
the other Loan Documents to which it is a party. The execution, delivery and
performance of this Agreement and each of the other Loan Documents have been
duly authorized by all necessary corporate or other relevant action and do not
and will not: (i) require any consent or approval of the shareholders or members
of any Borrower or any of the shareholders, partners or members, as the case may
be, of any Subsidiary of any Borrower; (ii) contravene any Borrower’s or any of
its Subsidiaries’ charter, articles or certificate of incorporation, partnership
agreement, certificate of formation, by-laws, limited liability agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause any Borrower or any of its Subsidiaries to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to any
Borrower or any of its Subsidiaries, the violation of which could reasonably be
expected to have a Material Adverse Effect; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement,




23

--------------------------------------------------------------------------------




lease or instrument to which any Borrower or any of its Subsidiaries is a party
or by which it or its Properties may be bound or affected, the breach of or
default under which could reasonably be expected to have a Material Adverse
Effect; or (v) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Properties now
owned or hereafter acquired by any Borrower or any of its Subsidiaries.

                                7.1.3         Legally Enforceable Agreement.
This Agreement is, and each of the other Loan Documents when delivered under
this Agreement will be, a legal, valid and binding obligation of each Borrower
and each of its Subsidiaries party thereto, enforceable against it in accordance
with its respective terms.

                                7.1.4         Capital Structure. Exhibit 7.1.4
hereto states, as of the date hereof, (i) the correct name of each of the
Subsidiaries of each Borrower, its jurisdiction of incorporation or organization
and the percentage of its Voting Stock owned by each Borrower, (ii) the name of
each Borrower’s and each of its Subsidiaries’ corporate or joint venture
relationships and the nature of the relationship, (iii) the number, nature and
holder of all outstanding Securities of each Borrower and the holder of
Securities of each Subsidiary of each Borrower (other than MFRI) and (iv) the
number of authorized, issued and treasury Securities of each Borrower. Each
Borrower has good title to all of the Securities it purports to own of each of
such Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Securities have been duly issued and are fully paid and
non-assessable. As of the date hereof, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell, any Securities or obligations convertible into, or
any powers of attorney relating to, any Securities of any Borrower or any of its
Subsidiaries. Except as set forth on Exhibit 7.1.4, as of the date hereof, there
are no outstanding agreements or instruments binding upon any of any Borrower’s
or any of its Subsidiaries’ partners, members or shareholders, as the case may
be, relating to the ownership of its Securities.

                                7.1.5         Names; Organization. Since June 1,
1997, neither any Borrower nor any of its Subsidiaries has been known as or has
used any legal, fictitious or trade names except those listed on Exhibit 7.1.5
hereto. Except as set forth on Exhibit 7.1.5, neither any Borrower nor any of
its Subsidiaries has been the surviving entity of a merger or consolidation or
has acquired all or substantially all of the assets of any Person since June 1,
1997. Each of each Borrower’s and each of its Subsidiaries’ state(s) of
incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Exhibit 7.1.5. The exact legal name of each Borrower and
each of its Subsidiaries is set forth on Exhibit 7.1.5.

                                7.1.6         Business Locations; Agent for
Process. Each of each Borrower’s and each of its Subsidiary’s chief executive
office, location of books and records and other places of business are as listed
on Exhibit 6.1.1 hereto, as updated from time to time by Borrowers in accordance
with the provisions of subsection 6.1.1. During the preceding one-year period,
neither any Borrower nor any of its Subsidiaries has had an office, place of
business or agent for service of process, other than as listed on Exhibit 6.1.1.
All tangible Collateral is and will at all times be kept by Borrowers and their
Subsidiaries in accordance with subsection 6.1.1. Except as shown on
Exhibit 6.1.1, as of the date hereof, no Inventory is stored with a bailee,
distributor, warehouseman or similar party, nor is any Inventory consigned to
any Person.




24

--------------------------------------------------------------------------------




                                7.1.7         Title to Properties; Priority of
Liens. Each Borrower and each of its Subsidiaries has good, indefeasible and
marketable title to and fee simple ownership of, or valid and subsisting
leasehold interests in, all of its real Property, and good title to all of the
Collateral and all of its other Property, in each case, free and clear of all
Liens except Permitted Liens. Each Borrower and each of its Subsidiaries has
paid or discharged all lawful claims which, if unpaid, might become a Lien
against any of any Borrower’s or such Subsidiary’s Properties that is not a
Permitted Lien. The Liens granted to Agent under Section 5 hereof are first
priority Liens, subject only to Permitted Liens.

                                7.1.8         Accounts. Agent may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by any Borrower with respect to any Account or Accounts.
With respect to each of each Borrower’s Accounts, whether or not such Account is
an Eligible Account, unless otherwise disclosed to Agent in writing:

 

 

                                  (i)              It is genuine and in all
respects what it purports to be, and it is not evidenced by a judgment;

   

                                  (ii)            It arises out of a completed,
bona fide sale and delivery of goods or rendition of services by a Borrower, in
the ordinary course of its business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating thereto
and forming a part of the contract between such Borrower and the Account Debtor;

   

                                  (iii)            It is for a liquidated amount
maturing as stated in the duplicate invoice covering such sale or rendition of
services, a copy of which has been furnished or is available to Agent;

   

                                  (iv)           There are no facts, events or
occurrences which in any way impair the validity or enforceability of any
Accounts or tend to materially reduce the amount payable thereunder from the
face amount of the invoice and statements delivered or made available to Agent
with respect thereto;

   

                                  (v)            To the best of each Borrower’s
knowledge, the Account Debtor thereunder (1) had the capacity to contract at the
time any contract or other document giving rise to the Account was executed and
(2) such Account Debtor is Solvent; and

   

                                  (vi)           To the best of each Borrower’s
knowledge, there are no proceedings or actions which are threatened or pending
against the Account Debtor thereunder which might result in any material adverse
change in such Account Debtor’s financial condition or the collectibility of
such Account.

 

                                7.1.9         Equipment. The Equipment of
Borrowers and their Subsidiaries is in good operating condition and repair, and
all necessary replacements of and repairs thereto shall be made so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted. Neither any Borrower nor any of its Subsidiaries will permit
any Equipment to become affixed to any real Property leased to any Borrower or
any of its Subsidiaries so that an interest arises therein under the real estate
laws of the applicable jurisdiction unless the landlord of such real Property
has executed a landlord waiver or leasehold




25

--------------------------------------------------------------------------------




mortgage in favor of and in form reasonably acceptable to Agent, and no Borrower
will permit any of the Equipment of any Borrower or any of its Subsidiaries to
become an accession to any personal Property other than Equipment that is
subject to first priority (except for Permitted Liens) Liens in favor of Agent.

                                7.1.10      Financial Statements; Fiscal Year.
The Consolidated and consolidating balance sheets of MFRI and its Subsidiaries
(including the accounts of all Subsidiaries of MFRI and their respective
Subsidiaries for the respective periods during which a Subsidiary relationship
existed) as of April 30, 2002, and the related statements of income, changes in
shareholder’s equity, and changes in financial position for the periods ended on
such dates, have been prepared in accordance with GAAP, and present fairly in
all material respects the financial positions of MFRI and such Persons, taken as
a whole, at such dates and the results of MFRI’s and such Persons’ operations,
taken as a whole, for such periods. As of the date hereof, since February 28,
2002, there has been no material adverse change in the financial position of
MFRI and such other Persons, taken as a whole, as reflected in the Consolidated
balance sheet as of such date. Agent has received a copy of MFRI’s quarterly
report on Form 10-Q for the fiscal quarter ended April 30, 2002, which discloses
certain changes with respect to the operating results and certain write-offs to
be taken by MFRI. As of the date hereof, the fiscal year of MFRI and each of its
Subsidiaries ends on January 31 of each year.

                                7.1.11      Full Disclosure. The financial
statements referred to in subsection 7.1.10 hereof do not, nor does this
Agreement or any other written statement of any Borrower to Agent or any Lender
contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained therein or herein not misleading.
There is no fact which any Borrower has failed to disclose to Agent or any
Lender in writing which could reasonably be expected to have a Material Adverse
Effect.

                                7.1.12      Solvent Financial Condition. Each
Borrower and each of its Subsidiaries, is now and, after giving effect to the
initial Loans to be made and the initial Letters of Credit and LC Guaranties to
be issued hereunder and all related transactions, will be, Solvent.

                                7.1.13      Surety Obligations. Except as set
forth on Exhibit 7.1.13, as of the date hereof, neither any Borrower nor any of
its Subsidiaries is obligated as surety or indemnitor under any surety or
similar bond or other contract or has issued or entered into any agreement to
assure payment, performance or completion of performance of any undertaking or
obligation of any Person.

                                7.1.14      Taxes. MFRI’s federal tax
identification number is 36-3922969. The federal tax identification number of
each Subsidiary of MFRI is shown on Exhibit 7.1.14 hereto. Each Borrower and
each of its Subsidiaries has filed all federal, state and local tax returns and
other reports relating to taxes it is required by law to file, and has paid, or
made provision for the payment of, all taxes, assessments, fees, levies and
other governmental charges upon it, its income and Properties as and when such
taxes, assessments, fees, levies and charges are due and payable, unless and to
the extent any thereof are being actively contested in good faith and by
appropriate proceedings and each Borrower and each of its Subsidiaries maintains
reasonable reserves on its books therefor. The provision for taxes on the books
of each Borrower and its




26

--------------------------------------------------------------------------------




Subsidiaries is adequate for all years not closed by applicable statutes, and
for the current fiscal year.

                                7.1.15      Brokers. Except as shown on
Exhibit 7.1.15 hereto, there are no claims for brokerage commissions, finder’s
fees or investment banking fees in connection with the transactions contemplated
by this Agreement.

                                7.1.16     
Patents, Trademarks, Copyrights and Licenses. Each Borrower and each of its
Subsidiaries owns, possesses or licenses or has the right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses and other
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, trade names, copyrights,
licenses, and other similar rights are listed on Exhibit 7.1.16 hereto. No claim
has been asserted to any Borrower or any of its Subsidiaries which is currently
pending that their use of their Intellectual Property or the conduct of their
business does or may infringe upon the Intellectual Property rights of any third
party. To the knowledge of Borrowers and except as set forth on Exhibit 7.1.16
hereto, as of the date hereof, no Person is engaging in any activity that
infringes in any material respect upon any Borrower’s or any of its
Subsidiaries’ material Intellectual Property. Except as set forth on
Exhibit 7.1.16, each Borrower’s and each of its Subsidiaries’ (i) material
trademarks, service marks, and copyrights are registered with the U.S. Patent
and Trademark Office or in the U.S. Copyright Office, as applicable and
(ii) material license agreements and similar arrangements relating to its
Inventory (1) permits, and does not restrict, the assignment by any Borrower or
any of its Subsidiaries to Agent, or any other Person designated by Agent, of
all of any Borrower’s or such Subsidiary’s, as applicable, rights, title and
interest pertaining to such license agreement or such similar arrangement and
(2) would permit the continued use by any Borrower or such Subsidiary, or Agent
or its assignee, of such license agreement or such similar arrangement and the
right to sell Inventory subject to such license agreement for a period of no
less than 6 months after a default or breach of such agreement or arrangement.
The consummation and performance of the transactions and actions contemplated by
this Agreement and the other Loan Document, including without limitation, the
exercise by Agent of any of its rights or remedies under Section 10, will not
result in the termination or impairment of any of any Borrower’s or any of its
Subsidiaries’ ownership or rights relating to its Intellectual Property, except
for such Intellectual Property rights the loss or impairment of which could not
reasonably be expected to have a Material Adverse Effect. Except as listed on
Exhibit 7.1.16 and except as could not reasonably be expected to have a Material
Adverse Effect, (i) neither any Borrower nor any of its Subsidiaries is in
breach of, or default under, any term of any license or sublicense with respect
to any of its Intellectual Property and (ii) to the knowledge of any Borrower,
no other party to such license or sublicense is in breach thereof or default
thereunder, and such license is valid and enforceable.

                                7.1.17      Governmental Consents. Each Borrower
and each of its Subsidiaries has, and is in good standing with respect to, all
governmental consents, approvals, licenses, authorizations, permits,
certificates, inspections and franchises necessary to continue to conduct its
business as heretofore or proposed to be conducted by it and to own or lease and
operate its Properties as now owned or leased by it, except where the failure to
possess or so maintain such rights could not reasonably be expected to have a
Material Adverse Effect.




27

--------------------------------------------------------------------------------




                                7.1.18      Compliance with Laws. Each Borrower
and each of its Subsidiaries has duly complied, and its Properties, business
operations and leaseholds are in compliance with, the provisions of all federal,
state and local laws, rules and regulations applicable to such Borrower or such
Subsidiary, as applicable, its Properties or the conduct of its business, except
for such non-compliance as could not reasonably be expected to have a Material
Adverse Effect, and there have been no citations, notices or orders of
noncompliance issued to any Borrower or any of its Subsidiaries under any such
law, rule or regulation, except where such noncompliance could not reasonably be
expected to have a Material Adverse Effect. Each Borrower and each of its
Subsidiaries has established and maintains an adequate monitoring system to
insure that it remains in compliance in all material respects with all federal,
state and local rules, laws and regulations applicable to it. No Inventory has
been produced in violation of the Fair Labor Standards Act (29 U.S.C. §201 et
seq.), as amended.

                                7.1.19      Restrictions. Neither any Borrower
nor any of its Subsidiaries is a party or subject to any contract or agreement
which restricts its right or ability to incur Indebtedness, other than as set
forth on Exhibit 7.1.19 hereto, none of which prohibit the execution of or
compliance with this Agreement or the other Loan Documents by any Borrower or
any of its Subsidiaries, as applicable.

                                7.1.20      Litigation. Except as set forth on
Exhibit 7.1.20 hereto, there are no actions, suits, proceedings or
investigations pending, or to the knowledge of any Borrower, threatened, against
or affecting any Borrower or any of its Subsidiaries, or the business,
operations, Properties, prospects, profits or condition of any Borrower or any
of its Subsidiaries which, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither any Borrower nor any of its
Subsidiaries is in default with respect to any order, writ, injunction,
judgment, decree or rule of any court, governmental authority or arbitration
board or tribunal, which, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

                                7.1.21      No Defaults. Except as set forth on
Exhibit 7.1.21 attached hereto, no event has occurred and no condition exists
which would, upon or after the execution and delivery of this Agreement or any
Borrower’s performance hereunder, constitute a Default or an Event of Default.
Neither any Borrower nor any of its Subsidiaries is in default in (and no event
has occurred and no condition exists which constitutes, or which the passage of
time or the giving of notice or both would constitute, a default in) the payment
of any Indebtedness to any Person for Money Borrowed in excess of One Million
Dollars ($1,000,000).

                                7.1.22      Leases. Exhibit 7.1.22 hereto is a
complete listing of all capitalized and operating personal property leases of
each Borrower and its Subsidiaries and all real property leases of each Borrower
and its Subsidiaries. Each Borrower and each of its Subsidiaries is in full
compliance with all of the terms of each of its respective capitalized and
operating leases, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

                                7.1.23      Pension Plans. Except as disclosed
on Exhibit 7.1.23 hereto, neither any Borrower nor any of its Subsidiaries has
any Plan. Each Borrower and each of its Subsidiaries is in compliance with the
requirements of ERISA and the regulations promulgated thereunder with




28

--------------------------------------------------------------------------------




respect to each Plan, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect. No fact or situation that could
reasonably be expected to result in a material adverse change in the financial
condition of any Borrower and its Subsidiaries exists in connection with any
Plan. Neither any Borrower nor any of its Subsidiaries has any withdrawal
liability in connection with a Multiemployer Plan.

                                7.1.24      Trade Relations. There exists no
actual or, to any Borrower’s knowledge, threatened termination, cancellation or
limitation of, or any modification or change in, the business relationship
between any Borrower or any of its Subsidiaries and any customer or any group of
customers whose purchases individually or in the aggregate are material to the
business of any Borrower and its Subsidiaries, or with any material supplier,
except in each case, where the same could not reasonably be expected to have a
Material Adverse Effect, and there exists no present condition or state of facts
or circumstances which would prevent any Borrower or any of its Subsidiaries
from conducting such business after the consummation of the transactions
contemplated by this Agreement in substantially the same manner in which it has
heretofore been conducted.

                                7.1.25      Labor Relations. Except as described
on Exhibit 7.1.25 hereto, as of the date hereof, neither any Borrower nor any of
its Subsidiaries is a party to any collective bargaining agreement. There are no
material grievances, disputes or controversies with any union or any other
organization of any Borrower’s or any of its Subsidiaries’ employees, or threats
of strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization, except those that could not reasonably
be expected to have a Material Adverse Effect.

                7.2           Continuous Nature of Representations and
Warranties. Each representation and warranty contained in this Agreement and the
other Loan Documents shall be continuous in nature and shall remain accurate,
complete and not misleading at all times during the term of this Agreement,
except for changes in the nature of any Borrower’s or one of Borrower’s
Subsidiary’s business or operations that would render the information in any
exhibit attached hereto or to any other Loan Document either inaccurate,
incomplete or misleading, so long as Majority Lenders have consented to such
changes or such changes are expressly permitted by this Agreement. Without
limiting the generality of the foregoing, each Loan request made or deemed made
pursuant to subsection 3.1.1 hereof shall constitute Borrowers’ reaffirmation,
as of the date of each such loan request, of each representation, warranty or
other statement made or furnished to Agent or any Lender by or on behalf of any
Borrower, any Subsidiary of any Borrower, or any Guarantor in this Agreement,
any of the other Loan Documents, or any instrument, certificate or financial
statement furnished in compliance with or in reference thereto.

                7.3           Survival of Representations and Warranties. All
representations and warranties of Borrowers contained in this Agreement or any
of the other Loan Documents shall survive the execution, delivery and acceptance
thereof by Agent and each Lender and the parties thereto and the closing of the
transactions described therein or related thereto.




29

--------------------------------------------------------------------------------




SECTION 8.  COVENANTS AND CONTINUING AGREEMENTS

                8.1           Affirmative Covenants. During the Term, and
thereafter for so long as there are any Obligations outstanding, Borrowers
covenant that, unless otherwise consented to by Majority Lenders, in writing,
they shall:

                                8.1.1         Visits and Inspections; Lender
Meeting. Permit (i) representatives of Agent, and during the continuation of any
Default or Event of Default any Lender, from time to time, as often as may be
reasonably requested, but only during normal business hours, to visit and
inspect the Properties of each Borrower and each of its Subsidiaries, inspect,
audit and make extracts from its books and records, and discuss with its
officers, its employees and its independent accountants, each Borrower’s and
each of its Subsidiaries’ business, assets, liabilities, financial condition,
business prospects and results of operations and (ii) appraisers engaged
pursuant to Section 2.10 (whether or not personnel of Agent), from time to time,
as often as may be reasonably requested, but only during normal business hours,
to visit and inspect the Properties of each Borrower and each of its
Subsidiaries, for the purpose of completing appraisals pursuant to Section 2.10.
Agent, if no Default or Event of Default then exists, shall give Borrowers
reasonable prior notice of any such inspection or audit. Without limiting the
foregoing, Borrowers will participate and will cause their key management
personnel to participate in a meeting with Agent and Lenders periodically during
each year (except that during the continuation of an Event of Default such
meetings may be held more frequently as requested by Agent or Majority Lenders),
which meeting(s) shall be held at such times and such places as may be
reasonably requested by Agent.

                                8.1.2         Notices. Promptly notify Agent in
writing of the occurrence of any event or the existence of any fact which
renders any representation or warranty in this Agreement or any of the other
Loan Documents inaccurate, incomplete or misleading in any material respect as
of the date made or remade. In addition, each Borrower agrees to provide Agent
with prompt written notice of any change in the information disclosed in any
Exhibit hereto, in each case after giving effect to the materiality limits and
Material Adverse Effect qualifications contained therein.

                                8.1.3         Financial Statements. Keep, and
cause each of its Subsidiaries to keep, adequate records and books of account
with respect to its business activities in which proper entries are made in
accordance with customary accounting practices reflecting all its financial
transactions; and cause to be prepared and furnished to Agent and each Lender,
the following, all to be prepared in accordance with GAAP applied on a
consistent basis, unless MFRI’s certified public accountants concur in any
change therein and such change is disclosed to Agent and is consistent with
GAAP:

 

 
                                  (i)              not later than 90 days after
the close of each fiscal year of MFRI, unqualified (except for a qualification
for a change in accounting principles with which the accountant concurs) audited
financial statements of MFRI and its Subsidiaries as of the end of such year, on
a Consolidated and consolidating basis, certified by a firm of independent
certified public accountants of recognized standing selected by MFRI but
acceptable to Agent and, within a reasonable time thereafter permit Agent to
review a copy of any management letter issued in connection therewith;




30

--------------------------------------------------------------------------------




 

                                  (ii)            not later than 30 days (40
days with respect to each January and February within the Term and the months of
May through December, 2002) after the end of each month hereafter, including the
last month of MFRI’s fiscal year, unaudited interim financial statements of MFRI
and its Subsidiaries as of the end of such month and of the portion of the
fiscal year then elapsed, on a Consolidated and consolidating basis, certified
by the principal financial officer of MFRI as prepared in accordance with GAAP
and fairly presenting in all material respects the financial position and
results of operations of MFRI and its Subsidiaries for such month and period
subject only to changes from audit and year-end adjustments and except that such
statements need not contain notes; not later than 30 days after the end of the
months of May through December, 2002, unaudited unconsolidated interim financial
statements of MFRI and its Subsidiaries as of the end of such month and of the
portion of the fiscal year then elapsed, certified by the principal financial
officer of MFRI as prepared in accordance with GAAP and fairly presenting in all
material respects the financial position and results of operation of MFRI and
its Subsidiaries for such month and period subject only to changes in audit and
year-end adjustments and Consolidations and other non-material adjustments and
except that such statements need not contain notes;

   

                                  (iii)            together with each delivery
of financial statements pursuant to clauses (i) and (ii) of this
subsection 8.1.3, a management report (1) setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year
and the corresponding figures from the most recent Projections for the current
fiscal year delivered pursuant to subsection 8.1.7 and (2) identifying the
reasons for any significant variations. The information above shall be presented
in reasonable detail and shall be certified by the chief financial officer of
MFRI to the effect that such information fairly presents in all material
respects the results of operation and financial condition of MFRI and its
Subsidiaries as at the dates and for the periods indicated;

   

                                  (iv)           promptly after the sending or
filing thereof, as the case may be, copies of any proxy statements, financial
statements or reports which MFRI has made available to its Securities holders
and copies of any regular, periodic and special reports or registration
statements which MFRI or any of its Subsidiaries files with the Securities and
Exchange Commission or any governmental authority which may be substituted
therefor, or any national securities exchange;

   

                                  (v)            upon request of Agent, copies
of any annual report to be filed with ERISA in connection with each Plan;

   

                                  (vi)           within forty-five (45) days
after the end of each fiscal quarter hereafter, a certificate in form and
substance reasonably acceptable to Agent, evidencing that Borrowers are in
compliance with the financial covenants contained in the Term Loan Documents;
and

   

                                  (vii)          such other data and information
(financial and otherwise) as Agent or any Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or any Borrower’s
or any of its Subsidiaries’ financial condition or results of operations.




31

--------------------------------------------------------------------------------




                                Promptly after the receipt of the financial
statements by MFRI described in clause (i) of this subsection 8.1.3, MFRI shall
permit Agent to review the accountants’ letter to MFRI’s management that is
prepared in connection with such financial statements and also shall cause to be
prepared and shall furnish to Agent a certificate of the aforesaid certified
public accountants certifying to Agent that, based upon their examination of the
financial statements of MFRI and its Subsidiaries performed in connection with
their examination of said financial statements, they are not aware of any
Default or Event of Default, or, if they are aware of such Default or Event of
Default, specifying the nature thereof. Concurrently with the delivery of the
financial statements described in paragraph (i) and (ii) of this
subsection 8.1.3, or more frequently if reasonably requested by Agent, MFRI
shall cause to be prepared and furnished to Agent a Compliance Certificate in
the form of Exhibit 8.1.3 hereto executed by the Chief Financial Officer of MFRI
(a “Compliance Certificate”).

                                8.1.4         Borrowing Base Certificates. On or
before the third Business Day of each week from and after the date hereof,
Borrowers shall deliver to Agent, in form acceptable to Agent, a Borrowing Base
Certificate (on a Consolidated and consolidating basis) as of the last day of
the immediately preceding week, with such supporting materials as Agent shall
reasonably request. If Borrowers deem it advisable, or Agent shall request,
Borrowers shall execute and deliver to Agent Borrowing Base Certificates more
frequently than weekly.

                                8.1.5         Landlord, Processor and Storage
Agreements. Provide Agent with copies of all agreements between any Borrower or
any of its Subsidiaries and any landlord, warehouseman, processor, distributor
or consignee which owns or is the lessee of any premises at which any Collateral
may, from time to time, be kept. With respect to any lease (other than leases
for sales offices), warehousing agreement or any processing agreement in any
case entered into after the Closing Date, Borrowers shall provide Agent with
landlord waivers, bailee letters or processor letters with respect to such
premises. Such landlord waivers, bailee letters or processor letters shall be in
a form supplied by Agent to Borrowers with such reasonable revisions as are
customarily accepted by Agent or by similar financial institutions in similar
financial transactions.

                                8.1.6         Projections. No later than the
first day of each fiscal year of MFRI, deliver to Agent projections of sales and
gross margins of MFRI and each of its Subsidiaries for such fiscal year, month
by month. No later than February 28 of each fiscal year of MFRI, deliver to
Agent Projections of MFRI and each of its Subsidiaries for the then current
fiscal year month by month with respect to income statements and quarter by
quarter with respect to balance sheets and statements of cash flows.

                                8.1.7         Subsidiaries. Cause each
Subsidiary of each Borrower that is not a Borrower, whether now or hereafter in
existence, promptly upon Agent’s request therefor, to execute and deliver to
Agent a Guaranty Agreement and a security agreement pursuant to which such
Subsidiary guaranties the payment of all Obligations and grants to Agent a first
priority Lien (subject only to Permitted Liens) on all of its Properties of the
types described in Section 5.1; provided, however, that with respect to existing
Subsidiaries, no such Guaranty Agreement and/or security agreement shall be
required to be executed or delivered by any such Subsidiary if such Subsidiary
is prohibited from executing any such document or agreement by the terms of any
statute, law, contract, agreement, instrument or document existing as of the




32

--------------------------------------------------------------------------------




Closing Date evidencing such Subsidiary’s Money Borrowed. Additionally, the
applicable Borrower shall execute and deliver to Agent a pledge agreement
pursuant to which such Borrower grants to Agent a first priority Lien (subject
only to Permitted Liens) with respect to all of the issued and outstanding
Securities of each such Subsidiary.

                                8.1.8         Deposit and Brokerage Accounts.
For each deposit account or brokerage account that any Borrower at any time
opens or maintains, such Borrower shall, at Agent’s request and option, pursuant
to an agreement in form and substance reasonably satisfactory to Agent, cause
the depository bank or securities intermediary, as applicable, to agree to
comply at any time with instructions from Agent to such depository bank or
securities intermediary, as applicable, directing the disposition of funds from
time to time credited to such deposit or brokerage account, without further
consent of the applicable Borrower.

                                8.1.9         Cash Management Services. Prior to
the date which is sixty (60) days after the Closing Date, Borrower shall enter
into mutually agreeable cash management agreements with Bank, to the extent Bank
offers such services at competitive rates.

                8.2           Negative Covenants. During the Term, and
thereafter for so long as there are any Obligations outstanding, Borrowers
covenant that, unless otherwise consented to by Majority Lenders, in writing, it
shall not:

                                8.2.1         Mergers; Consolidations;
Acquisitions; Structural Changes. Merge or consolidate, or permit any Subsidiary
of any Borrower to merge or consolidate, with any Person; nor change its or any
of its Subsidiaries’ state of incorporation or organization, Type of
Organization or Organizational I.D. Number; nor change its or any of its
Subsidiaries’ legal name; nor acquire, nor permit any of its Subsidiaries to
acquire, all or any substantial part of the Properties of any Person, except
for:

 

 
                                  (i)              mergers of any Subsidiary of
any Borrower into another Borrower or another wholly-owned Subsidiary of another
Borrower; and
   
                                  (ii)            acquisitions of assets
consisting of fixed assets or real property that constitute Capital Expenditures
permitted under subsection 8.2.8.

 

                                8.2.2         Loans. Make, or permit any
Subsidiary of any Borrower to make, any loans or other advances of money to any
Person, other than (i) for salary, travel advances, advances against commissions
and other similar advances to employees in the ordinary course of business,
(ii) extensions of trade credit in the ordinary course of business,
(iii) deposits with financial institutions permitted under this Agreement, (iv)
intercompany advances (and repayments thereof) in the ordinary course of
business by MFRI to its Subsidiaries for such Subsidiaries’ working capital
needs and (v) prepaid expenses.

                                8.2.3         Total Indebtedness. Create, incur,
assume, or suffer to exist, or permit any Subsidiary of any Borrower to create,
incur or suffer to exist, any Indebtedness, except:

 

                                    (i)              Obligations owing to Agent
or any Lender under this Agreement or any of the other Loan Documents;




33

--------------------------------------------------------------------------------




                                    (ii)            Indebtedness, including
without limitation Subordinated Debt, existing on the date of this Agreement and
listed on Exhibit 8.2.3;                                       (iii)           
Permitted Purchase Money Indebtedness;    
                                  (iv)           contingent liabilities arising
out of endorsements of checks and other negotiable instruments for deposit or
collection in the ordinary course of business;
                                      (v)            Guaranties of any
Indebtedness permitted hereunder;    
                                  (vi)           Indebtedness in respect of
intercompany advances permitted by Section 8.2.2(iv);
                                      (vii)          obligations to pay Rentals
permitted by subsection 8.2.18;    
                                  (viii)         Indebtedness outstanding
pursuant to the Term Loan Documents;    
                                  (ix)           IRB Indebtedness;    
                                  (x)            Existing Mortgage Indebtedness;
   

                                  (xi)           Money Borrowed (either as an
operating loan or a real estate mortgage loan) in a principal amount not to
exceed Seven Hundred Fifty Thousand Dollars ($750,000) invested by Midwesco’s
Danish Subsidiaries and guaranteed by Midwesco and/or MFRI;

                                      (xii)          Indebtedness incurred in
connection with the Lebanon Refinancing;    

                                  (xiii)         to the extent not included
above, trade payables, accruals and accounts payable in the ordinary course of
business (in each case to the extent not overdue) not for Money Borrowed; and

   

                                  (xiv)         Indebtedness not included in
paragraphs (i) through (xiii) above which does not exceed at any time, in the
aggregate, the sum of One Million Dollars ($1,000,000).

 

                                8.2.4         Affiliate Transactions. Enter
into, or be a party to, or permit any Subsidiary of any Borrower to enter into
or be a party to, any transaction with any Affiliate of any Borrower or any
holder of any Securities of any Borrower or any Subsidiary of any Borrower,
including without limitation any management, consulting or similar fees, except
in the ordinary course of and pursuant to the reasonable requirements of the
applicable Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms which are fully disclosed to Agent and are no less favorable to such
Borrower or such Subsidiary than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate or Security holder of Borrower. Agent
acknowledges the Management Services Agreement dated December 30, 1996 between
MFRI, Inc. and Midwesco Illinois, Inc., as amended prior to the Closing Date,
meets the requirements of, and is permissible under, this Section 8.2.4.
Borrowers covenant that true and




34

--------------------------------------------------------------------------------




correct copies of such Services Agreement and all amendments thereto have been
delivered to Agent.

                                8.2.5         Limitation on Liens. Create or
suffer to exist, or permit any Subsidiary of any Borrower to create or suffer to
exist, any Lien upon any of its Property, income or profits, whether now owned
or hereafter acquired, except:

 

                                    (i)              Liens at any time granted
in favor of Agent for the benefit of Lenders;    

                                  (ii)            Liens for taxes, assessments
or governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due, or being contested in the manner described in
subsection 7.1.14 hereto, but only if in Agent’s judgment such Lien would not
reasonably be expected to adversely effect Agent’s rights or the priority of
Agent’s lien on any Collateral;

   

                                  (iii)            Liens arising in the ordinary
course of the business of any Borrower or any of its Subsidiaries by operation
of law or regulation, but only if payment in respect of any such Lien is not at
the time required and such Liens do not, in the aggregate, materially detract
from the value of the Property of any Borrower or any of its Subsidiaries or
materially impair the use thereof in the operation of the business of any
Borrower or any of its Subsidiaries;

                                      (iv)           Purchase Money Liens
securing Permitted Purchase Money Indebtedness;    
                                  (v)            such other Liens as appear on
Exhibit 8.2.5 hereto;    

                                  (vi)           Liens incurred or deposits made
in the ordinary course of business in connection with (1) worker’s compensation,
social security, unemployment insurance and other like laws or (2) sales
contracts, leases, statutory obligations, work in progress advances and other
similar obligations not incurred in connection with the borrowing of money or
the payment of the deferred purchase price of property;

   

                                  (vii)          reservations, covenants, zoning
and other land use regulations, title exceptions or encumbrances granted in the
ordinary course of business, affecting real Property owned or leased by any
Borrower or one of its Subsidiaries; provided that such exceptions do not in the
aggregate materially interfere with the use of such Property in the ordinary
course of such Borrower’s or such Subsidiary’s business;

   
                                  (viii)         judgment Liens that do not give
rise to an Event of Default under subsection 10.1.15;
   
                                  (ix)           Liens securing Indebtedness
outstanding under the Term Loan Documents;
                                      (x)            Liens securing the IRB
Indebtedness;




35

--------------------------------------------------------------------------------




 
                                  (xi)           Liens on a Borrower’s or
Guarantor’s real Property, improvements, and Fixtures securing the Existing
Mortgage Indebtedness;
   
                                  (xii)          Liens on the real Property of
Midwesco’s Danish Subsidiaries securing Money Borrowed of such Danish
Subsidiaries;
   
                                  (xiii)         Liens securing the Lebanon
Refinancing;
   
                                  (xiv)         Liens incurred in connection
with the Computer Sale and Leaseback; and
   
                                  (xv)          such other Liens as Majority
Lenders may hereafter approve in writing.

 

                                8.2.6         Payments and Amendments of Certain
Debt.

 

 

                                  (i)              Except as otherwise provided
for in subsection 8.2.6(ii) below, (a) make or permit any Subsidiary of any
Borrower to prepay or repurchase, directly or indirectly, any portion of (x) the
Indebtedness evidenced by the Term Loan Documents, (y) the Existing Mortgage
Indebtedness, (z) any Indebtedness incurred in connection with the Lebanon
Refinancing, or (aa) the IRB Indebtedness or (b) amend or modify (x) any
agreement, instrument, or document evidencing or relating to Existing Mortgage
Indebtedness, (y) the provisions of the Term Loan Documents relating to interest
rates, principal amortizations and financial covenants, (z) any agreement,
instrument or document evidencing or relating to the Lebanon Refinancing, or
(aa) any agreement, instrument or document relating to the IRB Indebtedness, in
any case in a manner materially adverse to Borrowers or Agent and Lenders.

   

                                  (ii)            The foregoing notwithstanding,
(x) upon the closing of the Lebanon Refinancing, Borrowers may prepay the
Indebtedness outstanding under the Term Loan Documents in an amount equal to the
excess, if any, of the proceeds from the Lebanon Refinancing over One Million
Dollars ($1,000,000); (y) after the closing of the Lebanon Refinancing,
Borrowers may prepay the Indebtedness outstanding under the Term Loan Documents
in an amount not to exceed the excess, if any, of the principal amount of
Indebtedness outstanding under the Term Loan Documents over Five Million Dollars
($5,000,000) if, after giving effect to any such prepayment, Availability equals
or exceeds Two Million Five Hundred Thousand Dollars ($2,500,000) and no Event
of Default exists and is continuing; and (z) Borrowers may make any other
mandatory payment required under the terms and conditions of the Note Purchase
Agreements (as such terms and conditions exist as of the Closing Date).

 

                                8.2.7         Distributions. Except as otherwise
provided for in Section 8.2.6, declare or make, or permit any Subsidiary of any
Borrower to declare or make, any Distributions, except for:

 

                                    (i)              Distributions by any
Subsidiary of a Borrower to another Borrower;




36

--------------------------------------------------------------------------------




                                    (ii)            Distributions paid solely in
Securities of a Borrower or any of its Subsidiaries;    

                                  (iii)            Distributions by MFRI in
amounts necessary to permit MFRI to repurchase Securities of MFRI from employees
of MFRI or any of its Subsidiaries upon the termination of their employment, so
long as no Default or Event of Default exists at the time of or would be caused
by the making of such Distributions and the aggregate cash amount of such
Distributions, measured at the time when made, does not exceed Fifty Thousand
Dollars ($50,000) in any fiscal year of MFRI;

   

                                  (iv)           (x) Upon the closing of the
Lebanon Refinancing, Borrowers may prepay the Indebtedness outstanding under the
Term Loan Documents in an amount equal to the excess, if any, of the proceeds
from the Lebanon Refinancing over One Million Dollars ($1,000,000); (y) after
the closing of the Lebanon Refinancing, Borrowers may prepay the Indebtedness
outstanding under the Term Loan Documents, in an amount not to exceed the
excess, if any, of the principal amount of the Indebtedness outstanding under
the Term Loan Documents over Five Million Dollars ($5,000,000) if, after giving
effect to any such prepayment, Availability equals or exceeds Two Million Five
Hundred Thousand Dollars ($2,500,000) and no Event of Default exists and is
continuing; and

   

                                  (v)            Repurchases by MFRI of
outstanding shares of its publicly owned common stock provided that after giving
effect to any such repurchase, each of the following conditions precedent is
satisfied: (1) no Default of Event of Default has occurred and is continuing;
(2) Availability equals or exceeds Five Million Dollars ($5,000,000); and (3)
such repurchase is made after the first anniversary date of the Closing Date.

 

                                8.2.8         Capital Expenditures. Make Capital
Expenditures (including, without limitation, by way of capitalized leases)
which, in the aggregate, as to MFRI and all of its Subsidiaries, exceed during
any fiscal year of Borrowers the amount of Four Million Dollars ($4,000,000).

                                8.2.9         Disposition of Assets. Sell, lease
or otherwise dispose of any of, or permit any Subsidiary of any Borrower to
sell, lease or otherwise dispose of any of, its Properties, including any
disposition of Property as part of a sale and leaseback transaction, to or in
favor of any Person, except for:

 

                                    (i)              sales of Inventory in the
ordinary course of business;    
                                  (ii)            transfers of Property to a
Borrower by a Subsidiary of a Borrower;    
                                  (iii)           dispositions of Property that
is substantially worn, damaged, uneconomic or obsolete (subject to
subsection 6.4.2 hereof);
   
                                  (iv)           dispositions of investments
described in paragraphs (iv), (v), (vi) and (vii) of the definition of the term
“Restricted Investments”; and
                                      (v)            other dispositions
expressly authorized by this Agreement.




37

--------------------------------------------------------------------------------




                                8.2.10      Securities of Subsidiaries. Permit
any Subsidiaries of any Borrower to issue any additional Securities except to a
Borrower and except for director’s qualifying Securities.

                                8.2.11      Bill-and-Hold Sales, Etc. Make, or
permit any Subsidiary of any Borrower to make, a sale to any customer on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, repurchase or
return or consignment basis; provided, that Borrowers shall be permitted to make
bill and hold sales if so requested by a customer in writing which writing shall
contain an acknowledgement that such customer is obligated to pay for the
Inventory subject to the bill and hold sale. Borrowers, upon request by Agent,
shall deliver to Agent copies of any such written requests and acknowledgements.

                                8.2.12      Restricted Investment. Make or have,
or permit any Subsidiary of any Borrower to make or have, any Restricted
Investment.

                                8.2.13      Subsidiaries and Joint Ventures.
Create, acquire or otherwise suffer to exist, or permit any Subsidiary of any
Borrower to create, acquire or otherwise suffer to exist, any Subsidiary or
joint venture arrangement not in existence as of the date hereof.

                                8.2.14      Tax Consolidation. File or consent
to the filing of any consolidated income tax return with any Person other than
Borrowers’ Subsidiaries.

                                8.2.15      Organizational Documents. Agree to,
or suffer to occur, any amendment, supplement or addition to its or any of its
Subsidiaries’ charter, articles or certificate of incorporation, certificate of
formation, limited partnership agreement, bylaws, limited liability agreement,
operating agreement or other organizational documents (as the case may be), that
would reasonably be expected to have a Material Adverse Effect.

                                8.2.16      Fiscal Year End. Change, or permit
any Subsidiary of any Borrower to change, its fiscal year end.

                                8.2.17      Negative Pledges. Enter into any
agreement limiting the ability of any Borrower or any of its Subsidiaries to
voluntarily create Liens upon any of its Property.

                                8.2.18      Leases. Become, or permit any of its
Subsidiaries to become, a lessee under any operating lease (other than a lease
under which any Borrower or any of its Subsidiaries is lessor) of Property if
the aggregate Rentals payable during any current or future period of twelve (12)
consecutive months under the lease in question and all other leases under which
Borrowers or any of their Subsidiaries is then lessee would exceed Two Million
Two Hundred Thousand Dollars ($2,200,000). The term “Rentals” means, as of the
date of determination, all payments which the lessee is required to make by the
terms of any lease.

                8.3           Specific Financial Covenants.

                During the Term, and thereafter for so long as there are any
Obligations outstanding, Borrowers covenant that, unless otherwise consented to
by Majority Lenders, in writing, they shall comply with all of the financial
covenants set forth in Exhibit 8.3 hereto. If at any time MFRI shall, in its
reasonable judgment and after consulting with its independent certified




38

--------------------------------------------------------------------------------




accountants, determine that a change in GAAP shall have occurred after the
Closing Date and that such change will have a Material Adverse Effect on the
ability of Borrowers to comply with any one or more of the financial covenants
in this Agreement, Agent will, upon the written request of MFRI, negotiate in
good faith with Borrowers, to attempt to reach agreement within a reasonable
period of time as to the terms of one or more mutually agreeable amendments, in
accordance with Section 11.10, with respect to such financial covenants (or the
definitions utilized therein) such that the Material Adverse Effect of such
change in GAAP on the ability of Borrowers to comply with such financial
covenants is fairly and equitably adjustment for, taking into account the nature
of such change and the original purpose of such financial covenants (or the
definitions utilized therein). Each written request by MFRI pursuant to the
second sentence of this Section 8.3 shall be accompanied by (i) a statement from
the independent certified public accountants of MFRI describing the applicable
change in GAAP and demonstrating, on a pro forma basis and in reasonable detail,
the effect that such change would have in respect of the computations or
statements, as the case may be, required by the applicable covenants herein if
such change had been effective throughout the financial year of MFRI then most
recently ended and (ii) a statement of one or more specific amendment provisions
then proposed by MFRI in connection with such change in GAAP. Unless and until
such mutually agreeable amendments shall have become effective in accordance
with Section 11.10, such financial covenants (and the definitions used therein)
shall remain unchanged and in full force and effect.

SECTION 9.  CONDITIONS PRECEDENT

                Notwithstanding any other provision of this Agreement or any of
the other Loan Documents, and without affecting in any manner the rights of
Agent or any Lender under the other sections of this Agreement, no Lender shall
be required to make any Loan, nor shall Agent be required to or issue or procure
any Letter of Credit or LC Guaranty unless and until each of the following
conditions has been and continues to be satisfied:

                9.1           Documentation.

                Agent shall have received, in form and substance satisfactory to
Agent and its counsel, a duly executed copy of this Agreement and the other Loan
Documents, together with such additional documents, instruments, opinions and
certificates as Agent and its counsel shall require in connection therewith from
time to time, all in form and substance satisfactory to Agent and its counsel.

                9.2           No Default.

                No Default or Event of Default shall exist.

                9.3           Other Conditions.

                Each of the conditions precedent set forth in the Loan Documents
shall have been satisfied.




39

--------------------------------------------------------------------------------




                9.4           Availability.

                Agent shall have determined that immediately after Lenders have
made the initial Loans and after Agent has issued or procured the initial
Letters of Credit and LC Guaranties contemplated hereby, and Borrowers have paid
(or, if accrued, treated as paid), all closing costs incurred in connection with
the transactions contemplated hereby and have reserved an appropriate amount
necessary to pay all trade payables greater than 60 days past due, Availability
shall not be less than Two Million Five Hundred Thousand Dollars ($2,500,000).

                9.5           No Litigation.

                No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.

                9.6           Material Adverse Effect.

                As of the Closing Date, except as disclosed herein, since
February 28, 2002, there has not been any material adverse change in its
business, assets, financial condition, income or prospects and no event or
condition exists which would be reasonably likely to result in any Material
Adverse Effect.

                9.7           Term Loan. Borrowers and the holders of the
Indebtedness outstanding under the Term Loan Documents shall have entered into
such amendments and modifications to the Term Loan Documents as are acceptable
to Agent in its sole discretion and the holders of the Indebtedness outstanding
under the Term Loan Documents shall have entered into the Intercreditor
Agreement, which Intercreditor Agreement shall be in form and substance
acceptable to Agent.

                9.8           Consultant. Agent shall have reviewed the work
performed for Borrowers by Silverman Consulting and shall have been satisfied
with the scope and content of such work.

SECTION 10.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

                10.1        Events of Default.

                The occurrence of one or more of the following events shall
constitute an “Event of Default”:

                                10.1.1      Payment of Obligations. Borrowers
shall fail to pay any of the Obligations hereunder or under any Note on the due
date thereof (whether due at stated maturity, on demand, upon acceleration or
otherwise).

                                10.1.2      Misrepresentations. Any
representation, warranty or other statement made or furnished to Agent or any
Lender by or on behalf of any Borrower, any Subsidiary of any Borrower or any
Guarantor in this Agreement, any of the other Loan Documents or any instrument,
certificate or financial statement furnished in compliance with or in reference
thereto




40

--------------------------------------------------------------------------------




proves to have been false or misleading in any material respect when made,
furnished or reaffirmed pursuant to Section 7.2 hereof.

                                10.1.3      Breach of Specific Covenants. Any
Borrower shall fail or neglect to perform, keep or observe any covenant
contained in Section or subsection 5.2, 5.3, 6.1.2, 6.2.4, 6.2.5, 8.1.1, 8.1.2,
8.1.4, 8.1.8, 8.2 or 8.3 hereof on the date that any Borrower is required to
perform, keep or observe such covenant or shall fail or neglect to perform, keep
or observe any covenant contained in Section 6.1.1, 8.1.3 or 8.1.7 hereof within
5 days following the date on which such Borrower is required to perform, keep or
observe such covenant.

                                10.1.4      Breach of Other Covenants. Any
Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement (other than a covenant which is dealt with
specifically elsewhere in Section 10.1 hereof) and the breach of such other
covenant is not cured to Agent’s satisfaction within 30 days after the sooner to
occur of such Borrower’s receipt of notice of such breach from Agent or the date
on which such failure or neglect first becomes known to any officer of any
Borrower.

                                10.1.5      Default Under Security Documents or
Other Agreements. Any event of default shall occur under, or any Borrower, any
of its Subsidiaries or any other Guarantor shall default in the performance or
observance of any term, covenant, condition or agreement contained in, any of
the Security Documents or the Other Agreements and such default shall continue
beyond any applicable grace period.

                                10.1.6      Other Defaults. There shall occur
any default or event of default on the part of any Borrower, any Subsidiary of
any Borrower or any other Guarantor under any agreement, document or instrument
to which any Borrower, such Subsidiary of any Borrower or such Guarantor is a
party or by which any Borrower, such Subsidiary of any Borrower or such
Guarantor or any of its Property is bound, evidencing or relating to any
Indebtedness (other than the Obligations) with an outstanding principal balance
in excess of One Million Dollars ($1,000,000), if the payment or maturity of
such Indebtedness is or could be accelerated in consequence of such event of
default or demand for payment of such Indebtedness is made or could be made in
accordance with the terms thereof.

                                10.1.7      Uninsured Losses. Any material loss,
theft, damage or destruction of any portion of the Collateral having a fair
market value of One Hundred Thousand ($100,000), in the aggregate, if not fully
covered (subject to such deductibles and self-insurance retentions as Agent
shall have permitted) by insurance.

                                10.1.8      Insolvency and Related Proceedings.
Any Borrower, any Subsidiary of any Borrower or any other Guarantor shall cease
to be Solvent or shall suffer the appointment of a receiver, trustee, custodian
or similar fiduciary, or shall make an assignment for the benefit of creditors,
or any petition for an order for relief shall be filed by or against any
Borrower, any Subsidiary of any Borrower or any other Guarantor under U.S.
federal bankruptcy laws (if against Borrower, any Subsidiary of any Borrower or
any other Guarantor the continuation of such proceeding for more than 60 days),
or any Borrower, any Subsidiary of any Borrower or any other Guarantor shall
make any offer of settlement, extension or composition to their respective
unsecured creditors generally.




41

--------------------------------------------------------------------------------




                                10.1.9      Business Disruption; Condemnation.
There shall occur a cessation of a substantial part of the business of any
Borrower, any Subsidiary of any Borrower or any other Guarantor which could
reasonably be expected to have a Material Adverse Effect, or any Borrower, any
Subsidiary of any Borrower or any other Guarantor shall suffer the loss or
revocation of any material license or permit now held or hereafter acquired by
such Borrower, any Subsidiary of any Borrower or any other Guarantor which is
necessary to the continued or lawful operation of its business; or any Borrower,
any Subsidiary of any Borrower or any other Guarantor shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs; or any
material lease or agreement pursuant to which any Borrower, any Subsidiary of
any Borrower or any other Guarantor leases, uses or occupies any Property shall
be canceled or terminated prior to the expiration of its stated term, except any
such lease or agreement the cancellation or termination of which could not
reasonably be expected to have a Material Adverse Effect; or any material
portion of the Collateral shall be taken through condemnation or the value of
such Property shall be impaired through condemnation.

                                10.1.10    Change of Ownership. (a) A Change of
Control shall have occurred or (b) MFRI shall cease to own and control,
beneficially and of record (directly or indirectly), one hundred percent (100%)
of the issued and outstanding Securities and Voting Stock of each other Borrower
and each of their other Subsidiaries.

                                10.1.11    ERISA.  A Reportable Event shall
occur which, in Agent’s determination, constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Plan or for the appointment
by the appropriate United States district court of a trustee for any Plan, or
any Plan shall be terminated or any such trustee shall be requested or
appointed, or if any Borrower, any Subsidiary of any Borrower or any other
Guarantor is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from any such Borrower’s,
such Subsidiary’s or such Guarantor’s complete or partial withdrawal from such
Plan and any such event could reasonably be expected to have a Material Adverse
Effect.

                                10.1.12    Challenge to Agreement. Any Borrower,
any Subsidiary of any Borrower or any other Guarantor, or any Affiliate of any
of them, shall challenge or contest in any action, suit or proceeding the
validity or enforceability of this Agreement or any of the other Loan Documents,
the legality or enforceability of any of the Obligations or the perfection or
priority of any Lien granted to Agent.

                                10.1.13    Repudiation of or Default Under
Guaranty Agreement. Any Guarantor shall revoke or attempt to revoke the Guaranty
Agreement signed by such Guarantor, or shall repudiate such Guarantor’s
liability thereunder or shall be in default under the terms thereof.

                                10.1.14    Criminal Forfeiture. Any Borrower,
any Subsidiary of any Borrower or any other Guarantor shall be criminally
indicted or convicted under any law that could lead to a forfeiture of any
Property of any Borrower, any Subsidiary of any Borrower or any other Guarantor.

                                10.1.15    Judgments. Any money judgments, writ
of attachment or similar processes (collectively, “Judgments”) are issued or
rendered against any Borrower, any




42

--------------------------------------------------------------------------------




Subsidiary of any Borrower or any other Guarantor, or any of their respective
Property (i) in the case of money judgments, in an amount of One Hundred
Thousand Dollars ($100,000) or more for any single judgment, attachment or
process or Three Hundred Thousand Dollars ($300,000) or more for all such
judgments, attachments or processes in the aggregate, in each case in excess of
any applicable insurance with respect to which the insurer has admitted
liability, and (ii) in the case of non-monetary Judgments, such Judgment or
Judgments (in the aggregate) could reasonably be expected to have a Material
Adverse Effect, in each case which Judgment is not stayed, released or
discharged within 30 days.

                                10.1.16    Material Adverse Effect. Any event
occurs which would reasonably be expected to have a Material Adverse Effect.

                10.2        Acceleration of the Obligations.

                Upon or at any time after the occurrence and during the
continuance of an Event of Default, (i) the Revolving Loan Commitments shall, at
the option of Agent or Majority Lenders be terminated and/or (ii) Agent or
Majority Lenders may declare all or any portion of the Obligations at once due
and payable without presentment, demand protest or further notice by Agent or
any Lender, and Borrowers shall forthwith pay to Agent, the full amount of such
Obligations, provided, that upon the occurrence of an Event of Default specified
in subsection 10.1.8 hereof, the Revolving Loan Commitments shall automatically
be terminated and all of the Obligations shall become automatically due and
payable, in each case without declaration, notice or demand by Agent or any
Lender.

                10.3        Other Remedies.

                Upon the occurrence and during the continuance of an Event of
Default, Agent shall have and may exercise from time to time the following other
rights and remedies:

                                10.3.1      All of the rights and remedies of a
secured party under the UCC or under other applicable law, and all other legal
and equitable rights to which Agent or Lenders may be entitled, all of which
rights and remedies shall be cumulative and shall be in addition to any other
rights or remedies contained in this Agreement or any of the other Loan
Documents, and none of which shall be exclusive.

                                10.3.2      The right to take immediate
possession of the Collateral, and to (i) require each Borrower and each of its
Subsidiaries to assemble the Collateral, at Borrowers’ expense, and make it
available to Agent at a place designated by Agent which is reasonably convenient
to both parties, and (ii) enter any premises where any of the Collateral shall
be located and to keep and store the Collateral on said premises until sold (and
if said premises be the Property of a Borrower or any Subsidiary of a Borrower,
such Borrower agrees not to charge, or permit any of its Subsidiaries to charge,
Agent for storage thereof).

                                10.3.3      The right to sell or otherwise
dispose of all or any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale or sales, with
such notice as may be required by law, in lots or in bulk, for cash or on
credit, all as Agent, in its sole discretion, may deem advisable. Agent may, at
Agent’s option, disclaim any and all warranties regarding the Collateral in
connection with any such sale. Each Borrower




43

--------------------------------------------------------------------------------




agrees that 10 days’ written notice to Borrowers or any of their Subsidiaries of
any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agent may
designate in said notice. Agent shall have the right to conduct such sales on
any Borrower’s or any of their Subsidiaries’ premises, without charge therefor,
and such sales may be adjourned from time to time in accordance with applicable
law. Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agent, on behalf of Lenders, may purchase all or any part of the Collateral
at public or, if permitted by law, private sale and, in lieu of actual payment
of such purchase price, may set off the amount of such price against the
Obligations. The proceeds realized from the sale of any Collateral may be
applied, after allowing two (2) Business Days for collection, first to the
costs, expenses and attorneys’ fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral, second to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations. If any deficiency shall arise, each Borrower and each Guarantor
shall remain jointly and severally liable to Agent and Lenders therefor.

                                10.3.4      Agent is hereby granted a license or
other right to use, without charge, each Borrower’s and each of its Subsidiary’s
labels, patents, copyrights, licenses, rights of use of any name, trade secrets,
trade names, trademarks and advertising matter, or any Property of a similar
nature, as it pertains to the Collateral, in completing, advertising for sale
and selling any Collateral and each Borrower’s and each of its Subsidiary’s
rights under all licenses and all franchise agreements shall inure to Agent’s
benefit.

                                10.3.5      Agent may, at its option, require
Borrowers to deposit with Agent funds equal to the LC Amount and, if Borrowers
fail to promptly make such deposit, Agent may advance such amount as a Revolving
Credit Loan (whether or not an Overadvance is created thereby). Each such
Revolving Credit Loan shall be secured by all of the Collateral and shall
constitute a Base Rate Portion. Any such deposit or advance shall be held by
Agent as a reserve to fund future payments on such LC Guaranties and future
drawings against such Letters of Credit. At such time as all LC Guaranties have
been paid or terminated and all Letters of Credit have been drawn upon or
expired, any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrowers.

                10.4        Set Off and Sharing of Payments.

                In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default, each Lender is hereby authorized by
Borrowers at any time or from time to time, with prior written consent of Agent
and with reasonably prompt subsequent notice to Borrowers (any prior or
contemporaneous notice to Borrowers being hereby expressly waived) to set off
and to appropriate and to apply any and all (i) balances held by such Lender at
any of its offices for the account of any Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to such Borrowers or its
Subsidiaries), and (ii) other property at any time held or owing by such Lender
to or for the credit or for the account of any Borrower or any of its
Subsidiaries, against and on account of any of the Obligations. Any Lender
exercising a right to set off shall,




44

--------------------------------------------------------------------------------




to the extent the amount of any such set off exceeds its Revolving Loan
Percentage of the amount set off, purchase for cash (and the other Lenders shall
sell) interests in each such other Lender’s pro rata share of the Obligations as
would be necessary to cause such Lender to share such excess with each other
Lender in accordance with their respective Revolving Loan Percentages. Borrowers
agree, to the fullest extent permitted by law, that any Lender may exercise its
right to set off with respect to amounts in excess of its pro rata share of the
Obligations and upon doing so shall deliver such excess to Agent for the benefit
of all Lenders in accordance with the Revolving Loan Percentages.

                10.5        Remedies Cumulative; No Waiver.

                All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Borrowers contained in this Agreement and
the other Loan Documents, or in any document referred to herein or contained in
any agreement supplementary hereto or in any schedule or in any Guaranty
Agreement given to Agent or any Lender or contained in any other agreement
between any Lender and any Borrower or between Agent and any Borrower
heretofore, concurrently, or hereafter entered into, shall be deemed cumulative
to and not in derogation or substitution of any of the terms, covenants,
conditions, or agreements of Borrowers herein contained. The failure or delay of
Agent or any Lender to require strict performance by Borrowers of any provision
of this Agreement or to exercise or enforce any rights, Liens, powers, or
remedies hereunder or under any of the aforesaid agreements or other documents
or security or Collateral shall not operate as a waiver of such performance,
Liens, rights, powers and remedies, but all such requirements, Liens, rights,
powers, and remedies shall continue in full force and effect until all Loans and
other Obligations owing or to become owing from Borrowers to Agent and each
Lender have been fully satisfied. None of the undertakings, agreements,
warranties, covenants and representations of Borrowers contained in this
Agreement or any of the other Loan Documents and no Default or Event of Default
by Borrowers under this Agreement or any other Loan Documents shall be deemed to
have been suspended or waived by Lenders, unless such suspension or waiver is by
an instrument in writing specifying such suspension or waiver and is signed by a
duly authorized representative of Agent and directed to Borrowers.

SECTION 11.  AGENT

                11.1        Authorization and Action.

                Each Lender hereby appoints and authorizes Agent to take such
action on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Each Lender
hereby acknowledges that Agent shall not have by reason of this Agreement
assumed a fiduciary relationship in respect of any Lender. In performing its
functions and duties under this Agreement, Agent shall act solely as agent of
Lenders and shall not assume, or be deemed to have assumed, any obligation
toward, or relationship of agency or trust with or for, any Borrower. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including without limitation enforcement and collection of the
Notes), Agent may, but shall not be required to, exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or




45

--------------------------------------------------------------------------------




refraining from acting) upon the instructions of the Majority Lenders, whenever
such instruction shall be requested by Agent or required hereunder, or a greater
or lesser number of Lenders if so required hereunder, and such instructions
shall be binding upon all Lenders; provided, that Agent shall be fully justified
in failing or refusing to take any action which exposes Agent to any liability
or which is contrary to this Agreement, the other Loan Documents or applicable
law, unless Agent is indemnified to its satisfaction by the other Lenders
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action. If Agent seeks the consent or approval of
the Majority Lenders (or a greater or lesser number of Lenders as required in
this Agreement), with respect to any action hereunder, Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that the
Majority Lenders (or such greater or lesser number of Lenders) have instructed
Agent to act or refrain from acting pursuant hereto.

                11.2        Agent’s Reliance, Etc.

                Neither Agent, any Affiliate of Agent, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, Agent: (i) may treat each Lender party hereto as the holder of
Obligations until Agent receives written notice of the assignment or transfer or
such lender’s portion of the Obligations signed by such Lender and in form
reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (iii) makes
no warranties or representations to any Lender and shall not be responsible to
any Lender for any recitals, statements, warranties or representations made in
or in connection with this Agreement or any other Loan Documents; (iv) shall not
have any duty beyond Agent’s customary practices in respect of loans in which
Agent is the only lender, to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Loan Documents on the part of Borrower, to inspect the property (including
the books and records) of any Borrower, to monitor the financial condition of
Borrowers or to ascertain the existence or possible existence or continuation of
any Default or Event of Default; (v) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; (vi) shall not be liable to
any Lender for any action taken, or inaction, by Agent upon the instructions of
Majority Lenders pursuant to Section 11.1 hereof or refraining to take any
action pending such instructions; (vii) shall not be liable for any
apportionment or distributions of payments made by it in good faith pursuant to
Section 3 hereof; (viii) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate, message or other instrument or writing (which may be by telephone,
facsimile, telegram, cable or telex) believed in good faith by it to be genuine
and signed or sent by the proper party or parties; and (ix) may assume that no
Event of Default has occurred and is continuing, unless Agent has actual
knowledge of the Event of Default, has received notice from any Borrower or
Borrowers’ independent certified public accounts stating the nature of the Event
of Default, or has received notice from a Lender stating the nature of the Event
of Default and that such Lender considers the Event of Default to have occurred
and to be




46

--------------------------------------------------------------------------------




continuing.  In the event any apportionment or distribution described in
clause (vii) above is determined to have been made in error, the sole recourse
of any Person to whom payment was due but not made shall be to recover from the
recipients of such payments any payment in excess of the amount to which they
are determined to have been entitled.

                11.3        Fleet and Affiliates.

                With respect to its commitment hereunder to make Loans, Fleet
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the terms “Lender,” “Lenders” or “Majority Lenders” shall, unless
otherwise expressly indicated, include Fleet in its individual capacity as a
Lender. Fleet and its Affiliates may lend money to, and generally engage in any
kind of business with, Borrowers, and any Person who may do business with or own
Securities of any Borrower all as if Fleet were not Agent and without any duty
to account therefor to any other Lender.

                11.4        Lender Credit Decision.

                Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender and based on the financial statements
referred to herein and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Agent
shall not have any duty or responsibility, either initially or on an ongoing
basis, to provide any Lender with any credit or other similar information
regarding Borrowers.

                11.5        Indemnification.

                Lenders agree to indemnify Agent (to the extent not reimbursed
by any Borrower), in accordance with their respective Aggregate Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share, as set forth above,
of any out-of-pocket expenses (including attorneys’ fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiation, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Borrowers. The
obligations of Lenders under this Section 11.5 shall survive the payment in full
of all Obligations and the termination of this Agreement. If after payment and
distribution of any amount by Agent to Lenders, any Lender or




47

--------------------------------------------------------------------------------




any other Person, including any Borrower, any creditor of any Borrower, a
liquidator, administrator or trustee in bankruptcy, recovers from Agent any
amount found to have been wrongfully paid to Agent or disbursed by Agent to
Lenders, then Lenders, in accordance with their respective Aggregate
Percentages, shall reimburse Agent for all such amounts.

                11.6        Rights and Remedies to be Exercised by Agent Only.

                Each Lender agrees that, except as set forth in Section 10.4, no
Lender shall have any right individually (i) to realize upon the security
created by this Agreement or any other Loan Document, (ii) to enforce any
provision of this Agreement or any other Loan Document, or (iii) to make demand
under this Agreement or any other Loan Document.

                11.7        Agency Provisions Relating to Collateral.

                Each Lender authorizes and ratifies Agent’s entry into this
Agreement and the Security Documents for the benefit of Lenders. Each Lender
agrees that any action taken by Agent with respect to the Collateral in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by Agent of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or the Loan Documents which may
be necessary to perfect and maintain perfected Agent’s Liens upon the
Collateral, for its benefit and the ratable benefit of Lenders. Lenders hereby
irrevocably authorize Agent, at its option and in its discretion, to release any
Lien granted to or held by Agent upon any Collateral (i) upon termination of the
Agreement and payment and satisfaction of all Obligations; or (ii) constituting
property being sold or disposed of if Borrowers certify to Agent that the sale
or disposition is made in compliance with subsection 8.2.9 hereof (and Agent may
rely conclusively on any such certificate, without further inquiry); or
(iii) constituting property in which any Borrower owned no interest at the time
the Lien was granted or at any time thereafter; or (iv) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default or (v) if approved, authorized or
ratified in writing by Agent at the direction of all Lenders. Upon request by
Agent at any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this
Section 11.7 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given Agent’s own interest in the Collateral as a Lender and that Agent shall
have no duty or liability whatsoever to any Lender.




48

--------------------------------------------------------------------------------




                11.8        Agent’s Right to Purchase Commitments.

                Agent shall have the right, but shall not be obligated, at any
time upon written notice to any Lender and with the consent of such Lender,
which may be granted or withheld in such Lender’s sole discretion, to purchase
for Agent’s own account all of such Lender’s interests in this Agreement, the
other Loan Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.

                11.9        Right of Sale, Assignment, Participations.

                Borrowers hereby consent to any Lender’s participation, sale,
assignment, transfer or other disposition, at any time or times hereafter, of
this Agreement and any of the other Loan Documents, or of any portion hereof or
thereof, including, without limitation, such Lender’s rights, title, interests,
remedies, powers, and duties hereunder or thereunder subject to the terms and
conditions set forth below:

                                11.9.1      Sales, Assignments. Each Lender
hereby agrees that, with respect to any sale or assignment (i) no such sale or
assignment shall be for an amount of less than $5,000,000, (ii) each such sale
or assignment shall be made on terms and conditions which are customary in the
industry at the time of the transaction, (iii) Agent and, in the absence of a
Default or Event of Default, MFRI, must consent, such consent not to be
unreasonably withheld, to each such assignment to a Person that is not an
original signatory to this Agreement, (iv) the assigning Lender shall pay to
Agent a processing and recordation fee of $3,500 and any out-of-pocket
attorneys’ fees and expenses incurred by Agent in connection with any such sale
or assignment and (v) Agent, the assigning Lender and the assignee Lender shall
each have executed and delivered an Assignment and Acceptance Agreement. After
such sale or assignment has been consummated (x) the assignee Lender thereupon
shall become a “Lender” for all purposes of this Agreement and (y) the assigning
Lender shall have no further liability for funding the portion of Revolving Loan
Commitments assumed by such other Lender.

                                11.9.2      Participations. Any Lender may grant
participations in its extensions of credit hereunder to any other Lender or
other lending institution (a “Participant”), provided that (i) no such
participation shall be for an amount of less than $5,000,000, (ii) no
Participant shall thereby acquire any direct rights under this Agreement,
(iii) no Participant shall be granted any right to consent to any amendment,
except to the extent any of the same pertain to (1) reducing the aggregate
principal amount of, or interest rate on, or fees applicable to, any Loan or
(2) extending the final stated maturity of any Loan or the stated maturity of
any portion of any payment of principal of, or interest or fees applicable to,
any of the Loans; provided, that the rights described in this subclause (2)
shall not be deemed to include the right to consent to any amendment with
respect to or which has the effect of requiring any mandatory prepayment of any
portion of any Loan or any amendment or waiver of any Default or Event of
Default, (iv) no sale of a participation in extensions of credit shall in any
manner relieve the originating Lender of its obligations hereunder, (v) the
originating Lender shall remain solely responsible for the performance of such
obligations, (vi) Borrowers and Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Loan Documents, (vii) in no
event shall any




49

--------------------------------------------------------------------------------




financial institution purchasing the participation grant a participation in its
participation interest in the Loans without the prior written consent of Agent,
and, in the absence of a Default or an Event of Default, MFRI, which consents
shall not unreasonably be withheld and (viii) all amounts payable by Borrowers
hereunder shall be determined as if the originating Lender had not sold any such
participation.

                                11.9.3      Certain Agreements of Borrowers.
Borrowers agree that (i) each of them will use its best efforts to assist and
cooperate with each Lender in any manner reasonably requested by such Lender to
effect the sale of participation in or assignments of any of the Loan Documents
or any portion thereof or interest therein, including, without limitation,
assisting in the preparation of appropriate disclosure documents and making
members of management available at reasonable times to meet with and answer
questions of potential assignees and Participants; and (ii) subject to the
provisions of Section 12.14 hereof, such Lender may disclose credit information
regarding Borrowers to any potential Participant or assignee.

                                11.9.4      Non U.S. Resident Transferees. If,
pursuant to this Section 11.9, any interest in this Agreement or any Loans is
transferred to any transferee which is organized under the laws of any
jurisdiction other than the United States or any state thereof, the transferor
Lender shall cause such transferee (other than any Participant), and may cause
any Participant, concurrently with and as a condition precedent to the
effectiveness of such transfer, to (i) represent to the transferor Lender (for
the benefit of the transferor Lender, Agent, and Borrowers) that under
applicable law and treaties no taxes will be required to be withheld by Agent,
Borrowers or the transferor Lender with respect to any payments to be made to
such transferee in respect of the interest so transferred, (ii) furnish to the
transferor Lender, Agent and MFRI either United States Internal Revenue Service
Form W-8BEN or United States Internal Revenue Service Form W-8ECI (wherein such
transferee claims entitlement to complete exemption from United States federal
withholding tax on all interest payments hereunder), and (iii) agree (for the
benefit of the transferor Lender, Agent and Borrowers) to provide the transferor
Lender, Agent and MFRI a new Form W-8BEN or Form W-8ECI upon the obsolescence of
any previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such transferee, and to comply from time to time with all
applicable United States laws and regulations with regard to such withholding
tax exemption.

                11.10      Amendment.

                No amendment or waiver of any provision of this Agreement or any
other Loan Document (including without limitation any Note), nor consent to any
departure by Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and Borrowers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that no amendment, waiver or
consent shall be effective, unless (i) in writing and signed by each Lender, do
any of the following: (1) increase or decrease the aggregate Loan Commitments,
or any Lender’s Revolving Loan Commitment, (2) reduce the principal of, or
interest on, any amount payable hereunder or under any Note, other than those
payable only to Fleet in its capacity as Agent, which may be reduced by Fleet
unilaterally, (3) increase or decrease any interest rate payable hereunder,
(4) postpone any date fixed for any payment of principal of, or interest on, any




50

--------------------------------------------------------------------------------




amounts payable hereunder or under any Note, other than those payable only to
Fleet in its capacity as Agent, which may be postponed by Fleet unilaterally,
(5) increase any advance percentage contained in the definition of the term
Borrowing Base, (6) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (7) release or discharge
any Person liable for the performance of any obligations of Borrowers hereunder
or under any of the Loan Documents, (8) amend any provision of this Agreement
that requires the consent of all Lenders or consent to or waive any breach
thereof, (9) amend the definition of the term “Majority Lenders”, (10) amend
this Section 11.10 or (11) release any substantial portion of the Collateral,
unless otherwise permitted pursuant to Section 11.7 hereof; or (ii) in writing
and signed by Agent in addition to the Lenders required above to affect the
rights or duties of Agent under this Agreement, any Note or any other Loan
Document.

                11.11      Resignation of Agent; Appointment of Successor.

                Agent may resign as Agent by giving not less than thirty (30)
days’ prior written notice to Lenders and Borrowers. If Agent shall resign under
this Agreement, then, (i) subject to the consent of MFRI (which consent shall
not be unreasonably withheld and which consent shall not be required during any
period in which a Default or an Event of Default exists), Majority Lenders shall
appoint from among Lenders a successor agent for Lenders or (ii) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following Agent’s notice to Lenders and Borrowers of its resignation, then Agent
shall appoint a successor agent who shall serve as Agent until such time as
Majority Lenders appoint a successor agent, subject to MFRI’s consent as set
forth above. Upon its appointment, such successor agent shall succeed to the
rights, powers and duties of Agent and the term “Agent” shall mean such
successor effective upon its appointment, and the former Agent’s rights, powers
and duties as Agent shall be terminated without any other or further act or deed
on the part of such former Agent or any of the parties to this Agreement. After
the resignation of any Agent hereunder, the provisions of this Section 11 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.

                11.12      Audit and Examination Reports; Disclaimer by Lenders.

                By signing this Agreement, each Lender:

 

 
                                  (a)            is deemed to have requested
that Agent furnish such Lender, promptly after it becomes available, a copy of
each audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or on behalf of Agent;
   
                                  (b)            expressly agrees and
acknowledges that Agent (i) does not make any representation or warranty as to
the accuracy of any Report, and (ii) shall not be liable for any information
contained in any Report;
   
                                  (c)            expressly agrees and
acknowledges that the Reports are not comprehensive audits or examinations, that
Agent or other party performing any audit or examination will inspect only
specific information regarding Borrowers and will rely




51

--------------------------------------------------------------------------------




 
significantly upon Borrowers’ books and records, as well as on representations
of Borrowers’ personnel;
   
                                  (d)            agrees to keep all Reports
confidential and strictly for its internal use, and not to distribute except to
its participants, or use any Report in any other manner, in accordance with the
provisions of Section 12.14; and
   

                                  (e)            without limiting the generality
of any other indemnification provision contained in this Agreement,
agrees: (i) to hold Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers; and (ii) to pay and protect,
and indemnify, defend and hold Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses and other amounts (including attorney’s fees and expenses)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

SECTION 12.  MISCELLANEOUS

                12.1        Power of Attorney.

                Each Borrower hereby irrevocably designates, makes, constitutes
and appoints Agent (and all Persons designated by Agent) as each such Borrower’s
true and lawful attorney (and agent-in-fact), solely with respect to the matters
set forth in this Section 12.1, and Agent, or Agent’s agent, may, without notice
to any Borrower and in any Borrower’s or Agent’s name, but at the cost and
expense of Borrowers:

                                12.1.1      At such time or times as Agent or
said agent, in its sole discretion, may determine, endorse any Borrower’s name
on any checks, notes, acceptances, drafts, money orders or any other evidence of
payment or proceeds of the Collateral which come into the possession of Agent or
under Agent’s control.

                                12.1.2      At such time or times upon or after
the occurrence and during the continuance of an Event of Default (provided that
the occurrence of an Event of Default shall not be required with respect to
clauses (iv), (vi), (viii) and (ix) below), as Agent or its agent in its sole
discretion may determine: (i) demand payment of the Accounts from the Account
Debtors, enforce payment of the Accounts by legal proceedings or otherwise, and
generally exercise all of any Borrower’s rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable, and at Agent’s option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral;
(v) prepare, file and sign any Borrower’s name to a proof of claim in bankruptcy
or




52

--------------------------------------------------------------------------------




similar document against any Account Debtor or to any notice of lien, assignment
or satisfaction of lien or similar document in connection with any of the
Collateral; (vi) receive, open and dispose of all mail addressed to any Borrower
and notify postal authorities to change the address for delivery thereof to such
address as Agent may designate; (vii) endorse the name of any Borrower upon any
of the items of payment or proceeds relating to any Collateral and deposit the
same to the account of Agent on account of the Obligations; (viii) endorse the
name of any Borrower upon any chattel paper, document, instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Accounts, Inventory and any other Collateral; (ix) use any Borrower’s stationery
and sign the name of any Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent’s determination, to fulfill any Borrower’s obligations under
this Agreement.

                                The power of attorney granted hereby shall
constitute a power coupled with an interest and shall be irrevocable.

                12.2        Indemnity.

                Each Borrower hereby agrees to indemnify Agent and each Lender
(and each of their Affiliates) and hold Agent and each Lender (and each of their
Affiliates) harmless from and against any liability, loss, damage, suit, action
or proceeding ever suffered or incurred by any such Person (including reasonable
attorneys fees and legal expenses) as the result of any Borrower’s failure to
observe, perform or discharge any Borrower’s duties hereunder. In addition,
Borrowers shall defend Agent and each Lender (and each of their Affiliates)
against and save it harmless from all claims of any Person with respect to the
Collateral (except those resulting from the gross negligence or intentional
misconduct of any such Person). Without limiting the generality of the
foregoing, these indemnities shall extend to any claims asserted against Agent
or any Lender (and each of their Affiliates) by any Person under any
Environmental Laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials or other toxic
substances. Notwithstanding any contrary provision in this Agreement, the
obligation of any Borrower under this Section 12.2 shall survive the payment in
full of the Obligations and the termination of this Agreement.

                12.3        Sale of Interest.

                No Borrower may sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including, without limitation, any Borrower’s rights, title,
interests, remedies, powers, and duties hereunder or thereunder.

                12.4        Severability.

                Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the




53

--------------------------------------------------------------------------------




extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

                12.5        Successors and Assigns.

                This Agreement, the Other Agreements and the Security Documents
shall be binding upon and inure to the benefit of the successors and assigns of
each Borrower, Agent and each Lender permitted under Section 11.9 hereof.

                12.6        Cumulative Effect; Conflict of Terms.

                The provisions of the Other Agreements and the Security
Documents are hereby made cumulative with the provisions of this Agreement.
Except as otherwise provided in any of the other Loan Documents by specific
reference to the applicable provision of this Agreement, if any provision
contained in this Agreement is in direct conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.

                12.7        Execution in Counterparts.

                This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

                12.8        Notice.

                Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing, and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given, delivered or received immediately when delivered against receipt,
three (3) Business Days after deposit in the mail, postage prepaid, one (1)
Business Day after deposit with an overnight courier or, in the case of
facsimile notice, when sent, with receipt confirmed, addressed as follows:

 

                If to Agent: Fleet Capital Corporation
One South Wacker Drive
Suite 1400
Chicago, Illinois 60606
Attention: Loan Administration Manager
Facsimile No.: (312) 827-4222




54

--------------------------------------------------------------------------------




                With a copy to: Vedder, Price, Kaufman & Kammholz
222 North LaSalle Street
Suite 2600
Chicago, Illinois  60601
Attention:  John T. McEnroe
Facsimile No.:  (312) 609-5005                     If to Borrowers c/o MFRI,
Inc.
7720 North Lehigh Avenue
Niles, Illinois 60714
Attention: David Unger
Facsimile No.: (847) 929-1310                     With a copy to: Piper Rudnick
203 N. LaSalle Street
Suite 1800
Chicago, Illinois 60601
Attention: Hal M. Brown
Facsimile No.: (312) 236-7516

 

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.

                12.9        Consent.

                Whenever Agent’s, Majority Lenders’ or all Lenders’ consent is
required to be obtained under this Agreement, any of the Other Agreements or any
of the Security Documents as a condition to any action, inaction, condition or
event, except as otherwise specifically provided herein, Agent, Majority Lenders
or all Lenders, as applicable, shall be authorized to give or withhold such
consent in their sole and absolute discretion and to condition its consent upon
the giving of additional Collateral security for the Obligations, the payment of
money or any other matter.

                12.10      Credit Inquiries.

                Borrowers hereby authorize and permit Agent and each Lender to
respond to usual and customary credit inquiries from third parties concerning
any Borrower or any of its Subsidiaries.

                12.11      Time of Essence.

                Time is of the essence of this Agreement, the Other Agreements
and the Security Documents.




55

--------------------------------------------------------------------------------




                12.12      Entire Agreement.

                This Agreement and the other Loan Documents, together with all
other instruments, agreements and certificates executed by the parties in
connection therewith or with reference thereto, embody the entire understanding
and agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.

                12.13      Interpretation.

                No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

                12.14      Confidentiality.

                Agent and each Lender shall hold all nonpublic information
obtained pursuant to the requirements of this Agreement in accordance with
Agent’s and such Lender’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound banking
practices and in any event may make disclosure reasonably required by a
prospective participant or assignee in connection with the contemplated
participation or assignment or as required or requested by any governmental
authority or representative thereof or pursuant to legal process and shall
require any such participant or assignee to agree to comply with this
Section 12.14.

                12.15      GOVERNING LAW; CONSENT TO FORUM .

                THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN
AND SHALL BE DEEMED TO HAVE BEEN MADE IN CHICAGO, ILLINOIS. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS; PROVIDED, HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN
ANY JURISDICTION OTHER THAN ILLINOIS, THE LAWS OF SUCH JURISDICTION SHALL GOVERN
THE METHOD, MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT’S LIEN UPON SUCH
COLLATERAL AND THE ENFORCEMENT OF AGENT’S OTHER REMEDIES IN RESPECT OF SUCH
COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM
OR INCONSISTENT WITH THE LAWS OF ILLINOIS. AS PART OF THE CONSIDERATION FOR NEW
VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL
PLACE OF BUSINESS OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR, AT
AGENT’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, EASTERN DIVISION, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY BORROWER ON THE ONE HAND AND AGENT
OR




56

--------------------------------------------------------------------------------




ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH SUCH BORROWER
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS
SET FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY AGENT OR ANY LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.

                12.16      WAIVERS BY BORROWERS .

                EACH BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY (WHICH AGENT
AND EACH LENDER HEREBY ALSO WAIVE) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS,
THE OBLIGATIONS OR THE COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST AND
NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER,
ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS , CHATTEL PAPER AND GUARANTIES
AT ANY TIME HELD BY AGENT OR ANY LENDER ON WHICH SUCH BORROWER MAY IN ANY WAY BE
LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER AGENT OR ANY LENDER MAY DO IN
THIS REGARD; (iii) NOTICE PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF THE
COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO
ALLOWING AGENT TO EXERCISE ANY OF AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF AND
(vi) EXCEPT AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH BORROWER ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO AGENT’S AND




57

--------------------------------------------------------------------------------




EACH LENDER’S ENTERING INTO THIS AGREEMENT AND THAT AGENT AND EACH LENDER IS
RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH BORROWERS. EACH
BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH
ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

                12.17      Advertisement.

                Each Borrower hereby authorizes Agent to publish the name of any
Borrower and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which Agent elects to publish.

                12.18      Reimbursement.

                The undertaking by Borrowers to repay the Obligations and each
representation, warranty or covenant of each Borrower are and shall be joint and
several. To the extent that any Borrower shall be required to pay a portion of
the Obligations which shall exceed the amount of loans, advances or other
extensions of credit received by such Borrower and all interest, costs, fees and
expenses attributable to such loans, advances or other extensions of credit,
then such Borrower shall be reimbursed by the other Borrowers for the amount of
such excess. This Section 12.18 is intended only to define the relative rights
of Borrowers, and nothing set forth in Section 12.18 is intended or shall impair
the obligations of each Borrower, jointly and severally, to pay to Agent and
Lenders the Obligations as and when the same shall become due and payable in
accordance with the terms hereof.

(Signature Page Follows)




58

--------------------------------------------------------------------------------




(Signature Page to Loan and Security Agreement)

                IN WITNESS WHEREOF, this Agreement has been duly executed on the
day and year specified at the beginning of this Agreement.

 

      MFRI, INC.           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC.        
  By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC.           By: ______________________________________  
  Name: ______________________________     Title:
_______________________________             TDC FILTER MANUFACTURING, INC.      
    By: ______________________________________     Name:
______________________________     Title: _______________________________




59

--------------------------------------------------------------------------------




  FLEET CAPITAL CORPORATION, as Agent and as a Lender           By:
______________________________________     Name: ______________________________
    Title: _______________________________         Revolving Loan Commitment:
$28,000,000




60

--------------------------------------------------------------------------------




APPENDIX A

GENERAL DEFINITIONS

                When used in the Loan and Security Agreement dated as of
July 11, 2002, by and among Fleet Capital Corporation, individually and as
Agent, the other financial institutions which are or become parties thereto and
MFRI, INC., MIDWESCO FILTER RESOURCES, INC., PERMA-PIPE, INC., THERMAL CARE,
INC., and TDC FILTER MANUFACTURING, INC., (a) the terms Account, Certificated
Security, Chattel Paper, Commercial Tort Claims, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Software, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security have the respective meanings assigned thereto under the
UCC; (b) all terms reflecting Collateral having the meanings assigned thereto
under the UCC shall be deemed to mean such Property, whether now owned or
hereafter created or acquired by any Borrower or in which any Borrower now has
or hereafter acquires any interest; (c) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in said Loan and
Security Agreement; and (d) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

                Account Debtor – any Person who is or may become obligated under
or on account of any Account, Contract Right, Chattel Paper or General
Intangible.

                Affiliate – a Person (other than a Subsidiary): (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, a Person; (ii) which
beneficially owns or holds 5% or more of any class of the Voting Stock of a
Person; or (iii) 5% or more of the Voting Stock (or in the case of a Person
which is not a corporation, 5% or more of the equity interest) of which is
beneficially owned or held by a Person or a Subsidiary of a Person.

                Agent – Fleet Capital Corporation in its capacity as agent for
the Lenders under the Agreement and any successor in that capacity appointed
pursuant to subsection 11.11 of the Agreement.

                Agent Loans – as defined in subsection 1.1.4 of the Agreement.

                Aggregate Percentage – with respect to each Lender, the
percentage equal to the quotient of (i) such Lender’s Loan Commitment divided by
(ii) the aggregate of all Loan Commitments.

                Agreement – the Loan and Security Agreement referred to in the
first sentence of this Appendix A, all Exhibits and Schedules thereto and this
Appendix A, as each of the same may be amended from time to time.




A-1

--------------------------------------------------------------------------------




                Applicable Margin (Current Asset) – from the Closing Date to,
but not including, the first Adjustment Date (as hereinafter defined) the
percentages set forth below with respect to the Base Rate Current Asset
Revolving Portion, the LIBOR Current Asset Revolving Portion and the Unused Line
Fee:

        Base Rate Current Asset Revolving Portion 1.0%   LIBOR Current Asset
Revolving Portion 3.0%   Unused Line Fee 0.375%

 

                The percentages set forth above will be adjusted on the first
day of the month following delivery by Borrowers to Agent of the financial
statements required to be delivered pursuant to subsection 8.1.3(ii) of the
Agreement for each April 30, July 31, October 31 and January 31 during the Term,
commencing with the month ending July 31, 2003 (each such date an “Adjustment
Date”), effective prospectively, by reference to the applicable “Financial
Measurement” (as defined below) for the four quarters most recently ending in
accordance with the following:

 

Financial Measurement   Base Rate Current
Asset Revolving
Portion   LIBOR Current Asset
Revolving Portion   Unused Line
Fee  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  < 2.25 to 1   1.25%     3.25%     0.50%     > 2.25 to 1, but < 2.75 to 1  
1.00%     3.00%     0.375%     > 2.75 to 1, but < 3.25 to 1   0.75%     2.75%  
  0.375%     > 3.25 to 1, but < 3.75 to 1   0.50%     2.50%     0.375%     >3.75
to 1   0.00%     2.00%     0.25%    

 

provided  that, (i) if MFRI’s audited financial statements for any fiscal year
delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a Financial
Measurement that yields a higher Applicable Margin (Current Asset) than that
yielded by the monthly financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for the last month of such fiscal year,
the Applicable Margin (Current Asset) shall be readjusted retroactively for the
period that was incorrectly calculated and (ii) if Borrowers fail to deliver the
financial statements required to be delivered pursuant to subsection 8.1.3(i) or
subsection 8.1.3(ii) of the Agreement on or before the due date thereof,
including any applicable grace period, the interest rate shall automatically
adjust to the highest interest rate set forth above, effective prospectively
from such due date until the next Adjustment Date. For purposes hereof,
“Financial Measurement” shall mean the Interest Coverage Ratio (as such term is
defined in Exhibit 8.3 to the Agreement).




A-2

--------------------------------------------------------------------------------




                Applicable Margin (Real Estate) – for any period within the Term
hereof, the percentage set forth opposite such period in the following schedule:

 

Period Base Rate Real Estate
Portion   LIBOR Real Estate
Portion  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                  Closing Date to October 31, 2002   1.50%     3.50%            
        November 1, 2002 to January 31, 2002   1.75%     3.75%                  
  February 1, 2003 to April 30, 2003   2.00%     4.00%                     May
1, 2003 to July 31, 2003   2.25%     4.25%                     August 1, 2003 to
October 31, 2003   2.50%     4.50%                     November 1, 2003 to
January 31, 2003   2.75%     4.75%                     February 1, 2004 and each
date thereafter   3.00%     5.00%    

 

                Assignment and Acceptance Agreement – an assignment and
acceptance agreement in form and content reasonably acceptable to Agent pursuant
to which a Lender assigns to another Lender all or any portion of any of such
Lender’s Revolving Loan Commitment, as permitted pursuant to the terms of this
Agreement.

                Availability – the amount of additional money which Borrowers
are entitled to borrow from time to time as Revolving Credit Loans, such amount
being the difference derived when the sum of the principal amount of Revolving
Credit Loans then outstanding (including any amounts which Agent or any Lender
may have paid for the account of any Borrower pursuant to any of the Loan
Documents and which have not been reimbursed by any Borrower), the LC Amount and
any reserves is subtracted from the Borrowing Base. If the amount outstanding is
equal to or greater than the Borrowing Base, Availability is 0.

                Bank – Fleet National Bank.

                Base Rate – the rate of interest announced or quoted by Bank
from time to time as its prime rate for commercial loans, whether or not such
rate is the lowest rate charged by Bank to its most preferred borrowers; and, if
such prime rate for commercial loans is discontinued by Bank as a standard, a
comparable reference rate designated by Bank as a substitute therefor shall be
the Base Rate.

                Base Rate Current Asset Revolving Portion – as of any date, the
excess, if any, of (x) the amount of the Base Rate Portion over (y) the Base
Rate Real Estate Portion.




A-3

--------------------------------------------------------------------------------




                Base Rate Portion – that portion of the Revolving Credit Loans
not subject to a LIBOR Option, including the Base Rate Current Asset Portion and
the Base Rate Real Estate Portion.

                Base Rate Real Estate Portion – as of any date, that part of the
Base Rate Portion in an amount equal to the excess, if any, of (x) the amount of
the Real Estate Component as of such date over (y) the amount of the LIBOR Real
Estate Portion.

                Borrowing Base – as at any date of determination thereof, an
amount equal to the lesser of:

                (i)              the Revolving Credit Maximum Amount; or

                (ii)            an amount equal to the sum of

                                (a)            eighty-five percent (85%) of the
net amount of Eligible Accounts (other than Eligible Accounts arising from Short
Term Projects) outstanding at such date; plus

                                (b)            the lesser of One Million Five
Hundred Thousand Dollars ($1,500,000) or eighty-five percent (85%) of the next
amount of Eligible Accounts arising from Short Term Projects outstanding at such
date; plus

                                (c)            the lesser of (1) Eleven Million
Dollars ($11,000,000) or (2) fifty-five percent (55%) of the value of Eligible
Inventory at such date; plus

                                (d)            the Real Estate Component.

                The limitations set forth in the immediately preceding sentence
and each of the advance rates set forth above may be adjusted downward by Agent,
as Agent shall deem necessary or appropriate in its reasonable credit judgment.
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP.

                Borrowing Base Certificate – a certificate by a responsible
officer of MFRI, substantially in the form of Exhibit 8.1.4 (or another form
acceptable to Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be satisfactory to Agent. All calculations of the Borrowing Base in connection
with the preparation of any Borrowing Base Certificate shall originally be made
by MFRI and certified to Agent; provided, that Agent shall have the right to
review and adjust, in the exercise of its sole judgment, any such calculation
after giving notice thereof to MFRI, (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that Agent determines that such calculation is not in accordance with
this Agreement.




A-4

--------------------------------------------------------------------------------




                Business Day – any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of Wisconsin or the State
of Illinois or is a day on which banking institutions located in either of such
states are closed.

                Capital Expenditures – expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations.

                Capitalized Lease Obligation – any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

                Change of Control  - means the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than thirty percent (30%) of the total voting
power of the Voting Stock of MFRI (or its successor by merger, consolidated or
purchase of all or substantially all of its assets); and the Permitted Holders
“beneficially own” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, in the aggregate a lesser percentage of the total voting
power of the Voting Stock of MFRI (or its successor by merger, consolidated or
purchase of all or substantially all of its assets) than such other person and
do not have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority; of the board of directors of MFRI or such
successor; or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of MFRI
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of MFRI was approved by a vote
of at least a majority of the directors of MFRI then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved or is a designee of the Permitted
Holders or was nominated or elected by such Permitted Holders or any of their
designees) cease for any reason to constitute a majority of the Board of
Directors of MFRI then in office; or (iii) the sale, lease, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of
MFRI and the other Borrowers taken as a whole; or (iv) the adoption by the
stockholders of MFRI of a plan for the liquidation or dissolution of MFRI.

                Closing Date – the date on which all of the conditions precedent
in Section 9 of the Agreement are satisfied or waived and the initial Loan is
made or the initial Letter of Credit or LC Guaranty is issued under the
Agreement.

                Collateral – all of the Property and interests in Property
described in Section 5 of the Agreement, and all other Property and interests in
Property that now or hereafter secure the payment and performance of any of the
Obligations.

                Compliance Certificate – as defined in subsection 8.1.3 of the
Agreement.




A-5

--------------------------------------------------------------------------------




                Computer Hardware and Software – all of any Borrower’s rights
(including rights as licensee and lessee) with respect to (i) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (ii) all Software and
all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in any form (source code and
object code in magnetic tape, disk or hard copy format or any other listings
whatsoever); (iii) any firmware associated with any of the foregoing; and
(iv) any documentation for hardware, Software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.

                Computer Sale and Leaseback – a sale and leaseback transaction
pursuant to which Borrowers shall sell and lease back certain of their computer
Equipment; provided that the terms and conditions of such sale and leaseback
transaction, including without limitation, the computer Equipment subject
thereto and rental rates thereon, are acceptable to Agent in its discretion.

                Consolidated – the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.

                Contract Right – any right of any Borrower to payment under a
contract for the sale or lease of goods or the rendering of services, which
right is at the time not yet earned by performance.

                Current Assets – at any date means the amount at which all of
the current assets of a Person would be properly classified as current assets
shown on a balance sheet at such date in accordance with GAAP.

                Current Asset Borrowing Base – as of any date, the remainder of
(x) the Borrowing Base minus (y) the Real Estate Component.

                Default – an event or condition the occurrence of which would,
with the lapse of time or the giving of notice, or both, become an Event of
Default.

                Default Rate – as defined in subsection 2.1.2 of the Agreement.

                Derivative Obligations – every obligation of a Person under any
forward contract, futures contract, exchange contract, swap, option or other
financing agreement or arrangement (including, without limitation, caps, floors,
collars and similar agreement), the value of which is dependent upon interest
rates, currency exchange rates, commodities or other indices.

                Distribution – in respect of any Person means and includes:
(i) the payment of any dividends or other distributions on Securities (except
distributions in such Securities) and (ii) the redemption or acquisition of
Securities of such Person, as the case may be, unless made contemporaneously
from the net proceeds of the sale of Securities.




A-6

--------------------------------------------------------------------------------




                Dominion Account – a special bank account or accounts of Agent
established by Borrowers or any one of them pursuant to subsection 6.2.4 of the
Agreement at banks selected by MFRI, but acceptable to Agent in its sole
discretion, and over which Agent shall have sole and exclusive access and
control for withdrawal purposes.

                Eligible Account – an Account arising in the ordinary course of
the business of any Borrower from the sale of goods or rendition of services
which Agent, in its sole judgment, exercised in a commercially reasonable
manner, deems to be an Eligible Account. Without limiting the generality of the
foregoing, no Account shall be an Eligible Account if:

                (i)             it arises out of a sale made or services
rendered by a Borrower to a Subsidiary of any Borrower or an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower; or

                (ii)            it remains unpaid more than 90 days after the
original invoice date shown on the invoice; or

                (iii)            the total unpaid Accounts of the Account Debtor
exceed 20% of the net amount of all Eligible Accounts, but only to the extent of
such excess; or

                (iv)           any covenant, representation or warranty
contained in the Agreement with respect to such Account has been breached; or

                (v)            the Account Debtor is also a creditor or supplier
of a Borrower or any Subsidiary of any Borrower, or the Account Debtor has
disputed liability with respect to such Account, or the Account Debtor has made
any claim with respect to any other Account due from such Account Debtor to any
Borrower or any Subsidiary of any Borrower, or the Account otherwise is or may
become subject to right of setoff by the Account Debtor, provided, that any such
Account shall be eligible to the extent such amount thereof exceeds such
contract, dispute, claim, setoff or similar right; or

                (vi)           the Account Debtor has commenced a voluntary case
under the federal bankruptcy laws, as now constituted or hereafter amended, or
made an assignment for the benefit of creditors, or a decree or order for relief
has been entered by a court having jurisdiction in the premises in respect of
the Account Debtor in an involuntary case under the federal bankruptcy laws, as
now constituted or hereafter amended, or any other petition or other application
for relief under the federal bankruptcy laws, as now constituted or hereafter
amended, has been filed against the Account Debtor, or if the Account Debtor has
failed, suspended business, ceased to be Solvent, or consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs; or

                (vii)          it arises from a sale made or services rendered
to an Account Debtor outside the United States, unless the sale is either (1) to
an Account Debtor located in Ontario or any other province of Canada in which
the Personal Property Security Act has been adopted in substantially the same
form as currently in effect in Ontario or (2) on letter of credit, foreign
credit insurance (assigned to Agent), guaranty or acceptance terms, in each case
acceptable to Agent in its sole judgment, exercised in a commercially reasonable
manner; or




A-7

--------------------------------------------------------------------------------




                (viii)        (1) it arises from a sale to the Account Debtor on
a guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; (2) it is subject to a reserve established by any
Borrower for potential returns or refunds, to the extent of such reserve; or (3)
it arises from a sale to the Account Debtor on a bill-and-hold basis unless (x)
such Account Debtor has requested in writing that such sale be on a
bill-and-hold basis, which writing shall contain an acknowledgement by such
Account Debtor that it is obligated to pay for the subject Inventory, (y) such
Inventory is delivered to the Account Debtor not later than 30 days after the
original invoice date and (z) the aggregate of all such Accounts arising from
bill-and-hold sales by all Borrowers, at any point in time, does not exceed One
Million Five Hundred Thousand Dollars ($1,500,000); or

                (ix)           the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless Borrower
assigns its right to payment of such Account to Agent, in a manner satisfactory
to Agent, in its sole judgment, so as to comply with the Assignment of Claims
Act of 1940 (31 U.S.C. §203 et  seq., as amended); or

                (x)            it is not at all times subject to Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

                (xi)           the goods giving rise to such Account have not
been delivered to and accepted by the Account Debtor or the services giving rise
to such Account have not been performed by the applicable Borrower and accepted
by the Account Debtor or the Account otherwise does not represent a final sale;
or

                (xii)          the Account is evidenced by chattel paper or an
instrument of any kind, or has been reduced to judgment; or

                (xiii)         any Borrower or a Subsidiary of any Borrower has
made any agreement with the Account Debtor for any extension, compromise,
settlement or modification of the Account or deduction therefrom, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment and which discounts or allowances are reflected in the
calculation of the face value of each invoice related to such Account; or

                (xiv)        25% or more of the Accounts owing from the Account
Debtor are not Eligible Accounts hereunder; or

                (xv)          any Borrower has made an agreement with the
Account Debtor to extend the time of payment thereof; or

                (xvi)         it represents service charges, late fees or
similar charges; or

                (xvii)        it is an Account of Perma-Pipe and such Account is
not a Final Billings Account or an Account arising out of a Short-Term Project;
or

                (xviii)       Accounts which represent retention payments; or

                (xix)         it is not otherwise acceptable to Agent in its
sole judgment, exercised in a commercially reasonable manner.




A-8

--------------------------------------------------------------------------------




                Eligible Inventory – Inventory of any Borrower (other than
work-in-process, packaging materials and supplies, tooling, samples and
literature) which Agent, in its sole judgment, exercised in a commercially
reasonable manner, deems to be Eligible Inventory. Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:

                (i)            it is not raw materials or finished goods which
meet the specifications of the purchase order or contract for such Inventory, if
any; or

                (ii)            it is not in good, new and saleable condition;
or

                (iii)           it is slow-moving, obsolete or unmerchantable;
or

                (iv)          it does not meet all standards imposed by any
governmental agency or authority; or

                (v)           it does not conform in all respects to any
covenants, warranties and representations set forth in the Agreement; or

                (vi)           it is not at all times subject to Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

                (vii)          it is not situated at a location in compliance
with the Agreement, provided that Inventory situated at a location not owned by
a Borrower will be Eligible Inventory only if Agent has received a satisfactory
landlord’s agreement or bailee letter, as applicable, with respect to such
location; or

                (viii)         it is in transit; or

                (ix)           it is not otherwise acceptable to Agent in its
sole judgment, exercised in a commercially reasonable manner.

                Environmental Laws – all federal, state and local laws, rules,
regulations, ordinances, orders and consent decrees relating to health, safety
and environmental matters.

                ERISA – the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

                Event of Default – as defined in Section 10.1 of the Agreement.

                Existing Mortgage Indebtedness – money borrowed owed by
Borrowers in the aggregate principal amount of Seven Million One Hundred Six
Thousand Dollars ($7,106,000) as of the Closing Date.

                Fee Letter – as defined in Section 2.3 of the Agreement.

                Final Billings Accounts – Accounts owed to Perma-Pipe if arising
out of projects for which ninety-five percent (95%) or more of billings to be
made on such project have occurred.




A-9

--------------------------------------------------------------------------------




                GAAP – generally accepted accounting principles in the United
States of America in effect from time to time.

                Indebtedness – as applied to a Person means, without
duplication:

                (i)              all items which in accordance with GAAP would
be included in determining total liabilities as shown on the liability side of a
balance sheet of such Person as at the date as of which Indebtedness is to be
determined, including, without limitation, Capitalized Lease Obligations;

                (ii)            all obligations of other Persons which such
Person has guaranteed;

                (iii)           all reimbursement obligations in connection with
letters of credit or letter of credit guaranties issued for the account of such
Person;

                (iv)           Derivative Obligations; and

                (v)            in the case of Borrowers (without duplication),
the Obligations.

                Intellectual Property  - means: all past, present and
future: trade secrets, know-how and other proprietary information; trademarks,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.

                Intercreditor Agreement – that certain Intercreditor Agreement
of even date hereof by and between Agent and the holders of the Term Notes, as
the same may be amended or modified from time to time.

                Interest Period – as applicable to any LIBOR Portion, a period
commencing on the date such LIBOR Portion is advanced, continued or converted,
and ending on the date which is one (1) month, two (2) months, three (3) months,
or six (6) months later, as may then be requested by MFRI, on its own behalf and
on behalf of all other Borrowers; provided that (i) any Interest Period which
would otherwise end on a day which is not a Business Day shall end in the next
preceding or succeeding Business Day as is Agent’s custom in the market to which
such LIBOR Portion relates; (ii) there remains a minimum of one (1) month, two
(2) months, three (3) months or six (6) months (depending upon which Interest
Period MFRI selects) in the Term, unless




A-10

--------------------------------------------------------------------------------




Borrowers and Lenders have agreed to an extension of the Term beyond the
expiration of the Interest Period in question; and (iii) all Interest Periods of
the same duration which commence on the same date shall end on the same date.

                IRB Indebtedness – shall mean all Indebtedness outstanding with
respect to (x) (i) those certain Industrial Revenue Bonds Series 1995
(Perma-Pipe) issued by the Industrial Board of Wilson County, Tennessee in the
initial amount of Three Million One Hundred Fifty Thousand Dollars ($3,150,000)
(ii) that certain Trust Indenture dated September 1, 1995 by and between The
Industrial Board of Wilson County, Tennessee and Perma-Pipe and (iii) all
indentures, mortgages, security agreements, notes, loan agreements, schedules,
exhibits, amendments, modifications and other documents related thereto
(collectively, the “Tennessee IRB Indebtedness”) and (y) (i) those certain
Industrial Revenue Bonds issued by the Industrial Development Authority for the
City of Winchester, Virginia in the initial principal amount of Three Million
One Hundred Fifty Thousand Dollars ($3,150,000), (ii) that certain Trust
Indenture dated September 1, 1995 by and between the Industrial Development
Authority for the City of Winchester, Virginia and Midwesco and (iii) all
indentures, mortgages, security agreements, notes, loan agreements, schedules,
exhibits, amendments, modifications and documents those related thereto
(collectively the “Virginia IRB Indebtedness”).

                Lebanon Refinancing – any Money Borrowed incurred by Borrowers
secured by a Lien on Perma-Pipe’s real property located at 1310 Quarles Drive,
Lebanon, Tennessee; provided that the terms and conditions of such Money
Borrowed, including without limitation, interest rates, amortization schedules,
and collateral therefor are acceptable to Agent in its sole discretion and if
the proceeds of any such Money Borrowed are used to repay outstanding Revolving
Credit Loans (subject to Borrowers’ rights to reborrow such amounts in
accordance with the terms of this Agreement) and the Indebtedness outstanding
under the Term Loan Documents (as permitted by Section 8.2.7 of the Agreement).

                LC Amount – at any time, the aggregate undrawn face amount of
all Letters of Credit and LC Guaranties then outstanding.

                LC Guaranty – any guaranty pursuant to which Agent or any
Affiliate of Agent shall guaranty the payment or performance by Borrowers of
their reimbursement obligation under any letter of credit.

                LC Obligations – Any Obligations that arise from any draw
against any Letter of Credit or against any Letter of Credit supported by an LC
Guaranty.

                Letter of Credit – any standby or documentary letter of credit
issued by Agent or any Affiliate of Agent for the account of any Borrower.

                LIBOR – as applicable to any LIBOR Portion, for the applicable
Interest Period, the rate per annum (rounded upward, if necessary, to the
nearest 1/8 of one percent) as determined on the basis of the offered rates for
deposits in U.S. dollars, for a period of time comparable to such Interest
Period which appears on the Telerate page 3750 as of 11:00 a.m. (London time) on
the day that is two (2) London Banking Days preceding the first day of such
Interest Period; provided, however, if the rate described above does not appear
on the Telerate System on any




A-11

--------------------------------------------------------------------------------




applicable interest determination date, the LIBOR shall be the rate (rounded
upwards as described above, if necessary) for deposits in U.S. dollars for a
period substantially equal to the Interest Period on the Reuters Page “LIBO” (or
such other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time), on the day that is two
(2) London Banking Days prior to the first day of such Interest Period. If both
the Telerate and Reuters systems are unavailable, then the rate for that date
will be determined on the basis of the offered rates for deposits in U.S.
dollars for a period of time comparable to such Interest Period which are
offered by four (4) major banks in the London interbank market at approximately
11:00 a.m. (London time), on the day that is two (2) London Banking Days
preceding the first day of such Interest Period as selected by Agent. The
principal London office of each of the major London banks so selected will be
requested to provide a quotation of its U.S. dollar deposit offered rate. If at
least two (2) such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in U.S. dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. (New York City time), on the day that is two (2) London
Banking Days preceding the first day of such Interest Period. In the event that
Agent is unable to obtain any such quotation as provided above, it will be
determined that LIBOR pursuant to a Interest Period cannot be determined. In the
event that the Board of Governors of the Federal Reserve System shall impose a
Reserve Percentage with respect to LIBOR deposits of Bank then for any period
during which such Reserve Percentage shall apply, LIBOR shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

                LIBOR Current Asset Portion – as of any date, the excess, if
any, of (x) the aggregate amount of all outstanding LIBOR Portions over (y) the
LIBOR Real Estate Portion.

                LIBOR Interest Payment Date – the first day of each calendar
month during and immediately following the applicable Interest Period.

                LIBOR Option – the option granted pursuant to Section 3.1 of the
Agreement to have the interest on all or any portion of the principal amount of
the Revolving Credit Loans based on the LIBOR.

                LIBOR Portion – that portion of the Revolving Credit Loans
specified in a LIBOR Request (including any portion of Revolving Credit Loans
which is being borrowed by Borrower concurrently with such LIBOR Request) which,
as of the date of the LIBOR Request specifying such LIBOR Revolving Portion, has
met the conditions for basing interest on the LIBOR in Section 3.1 of the
Agreement and the Interest Period of which has not terminated.

                LIBOR Real Estate Portion – as of any date, the aggregate amount
of all outstanding LIBOR Portions up to the amount of the Real Estate Component
as of such date.

                LIBOR Request – a notice in writing (or by telephone confirmed
electronically or by telecopy or other facsimile transmission on the same day as
the telephone request) from MFRI, on its own behalf and on behalf of all other
Borrowers, to Agent requesting that interest on a Revolving Credit Loan be based
on the LIBOR, specifying: (i) the first day of the Interest Period




A-12

--------------------------------------------------------------------------------




(which shall be a Business Day); (ii) the length of the Interest Period;
(iii) whether the LIBOR Portion is a new Loan, a conversion of a Base Rate
Portion, or a continuation of a LIBOR Portion, and (iv) the dollar amount of the
LIBOR Revolving Portion, which shall be in an amount not less than One Million
Dollars ($1,000,000) or an integral multiple of One Hundred Thousand Dollars
($100,000) in excess thereof.

                Lien – any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on common law, statute or contract. The term “Lien” shall also
include rights of seller under conditional sales contracts or title retention
agreements, reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting Property. For the purpose of the Agreement, a Borrower
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement or other arrangement pursuant to which
title to the Property has been retained by or vested in some other Person for
security purposes.

                Loan Account – the loan account established on the books of
Agent pursuant to Section 3.6 of the Agreement.

                Loan Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment.

                Loan Documents – the Agreement, the Other Agreements and the
Security Documents.

                Loans – all loans and advances of any kind made by Agent, any
Lender, or any Affiliate of Agent or any Lender, pursuant to the Agreement.

                London Banking Day – any date on which commercial banks are open
for business in London, England.

                Majority Lenders – as of any date, Lenders holding 51% of
Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders holding 51% or more of
the outstanding Loans, LC Amounts and LC Obligations not yet reimbursed by
Borrowers or funded with a Revolving Credit Loan; provided, that (i) in each
case, if there are 2 or more Lenders with outstanding Loans, LC Amounts,
unfunded and unreimbursed LC Obligations or Revolving Loan Commitments, at least
2 Lenders shall be required to constitute Majority Lenders; and (ii) prior to
termination of the Revolving Loan Commitments, if any Lender breaches its
obligation to fund any requested Revolving Credit Loan, for so long as such
breach exists, its voting rights hereunder shall be calculated with reference to
its outstanding Loans, LC Amounts and unfunded and unreimbursed LC Obligations,
rather than its Revolving Loan Commitment.

                Material Adverse Effect – (i) a material adverse effect on the
business, financial condition, operation, performance or properties of Borrowers
and their Subsidiaries taken as a whole, (ii) a material adverse effect on the
rights and remedies of Agent or Lenders under the Loan Documents, or (iii) the
material impairment of the ability of Borrowers or any of their Subsidiaries to
perform their obligations hereunder or under any Loan Document.




A-13

--------------------------------------------------------------------------------




                Money Borrowed – means, (i) Indebtedness arising from the
lending of money by any Person to any Borrower or any of its Subsidiaries;
(ii) Indebtedness, whether or not in any such case arising from the lending by
any Person of money to any Borrower or any of its Subsidiaries, (1) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (2) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (3) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Indebtedness that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit and (v) Indebtedness of any Borrower or any of
its Subsidiaries under any guaranty of obligations that would constitute
Indebtedness for Money Borrowed under clauses (i) through (iii) hereof, if owed
directly by such Borrower or any of its Subsidiaries. Money Borrowed shall not
include trade payables or accrued expenses.

                Mortgage – the deed of trust executed by Perma-Pipe on or about
the Closing Date in favor of Agent, for the benefit of itself and Lenders, by
which Perma-Pipe has granted to Agent, as security for the Obligations, a Lien
upon the real Property of Perma-Pipe located at 1310 Quarles Drive, Lebanon,
Tennessee, together with all mortgages, deeds of trust and comparable documents
now or at any time hereafter securing the whole or any part of the Obligations.

                Multiemployer Plan – has the meaning set forth in
Section 4001(a)(3) of ERISA.

                New Mortgages – as defined in Section 5.4 of the Agreement.

                Note Purchase Agreements – those certain Note Purchase
Agreements, each dated as of even date herewith and as may be amended from time
to time, pursuant to which MFRI issued and sold Six Million Dollars ($6,000,000)
in aggregate principal amount of Reset Rate Senior Secured Notes due June 30,
2007 to the purchasers named in Schedule A thereto which Note Purchase
Agreements provide for, inter alia: (i) an initial principal amount of such
Notes of at least Six Million Dollars ($6,000,000); (ii) quarterly amortization
principal payments of not more than One Hundred Eighty-Seven Thousand Five
Hundred Dollars ($187,500); (iii) a per annum interest rate of not more than
twelve percent (12%) if either (a) the principal amount of the Term Notes
outstanding is greater than Five Million Dollars ($5,000,000) or (b) any amount
due under the Term Notes remains outstanding as of July 10, 2006 (including but
not limited to principal, interest or Make-Whole Amount (as defined in the Note
Purchase Agreements)); (iv) a non-default interest rate of ten percent (10%) per
annum if the outstanding principal amount of the Term Notes outstanding is Five
Million Dollars ($5,000,000) or less and such interest rate is being determined
for any period prior to July 10, 2006; and (v) additional principal payments
based on an excess cash flow formula, which formula shall provide that no such
principal payments otherwise due by application of any such excess cash flow
formula shall be required if, after giving effect to any such principal payment,
Availability (computed on a basis consistent with the manner in which
Availability is computed on the Closing Date) would be less than One Million
Five Hundred Thousand Dollars ($1,500,000).

                Notes – the Revolving Notes.

                Obligations – all Loans, all LC Obligations and all other
advances, debts, liabilities, obligations, covenants and duties, together with
all interest, fees and other charges thereon,




A-14

--------------------------------------------------------------------------------




owing, arising, due or payable from any Borrower to Agent, for its own benefit,
from any Borrower to Agent for the benefit of any Lender, from any Borrower to
any Lender or from any Borrower to Bank or any other Affiliate of Agent, of any
kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, whether arising under the Agreement or any of the
other Loan Documents or otherwise, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, including
without limitation any Product Obligations owing to Agent, any Lender, Bank or
any Affiliate of Bank or Agent.

                Organizational I.D. Number – with respect to any Person, the
organizational identification number assigned to such Person by the applicable
governmental unit or agency of the jurisdiction of organization of such Person.

                Other Agreements – any and all agreements, instruments and
documents (other than the Agreement and the Security Documents), heretofore, now
or hereafter executed by any Borrower, any Subsidiary of any Borrower or any
other third party and delivered to Agent or any Lender in respect of the
transactions contemplated by the Agreement.

                Overadvance – as defined in subsection 1.1.2 of the Agreement.

                Patent Security Agreement – the Patent and Security Agreement
executed by Borrowers on or about the Closing Date in favor of Agent for its
benefit and the ratable benefit of Lenders, as such Patent and License Agreement
has been or will be amended from time to time.

                Permitted Holders – any Person, who as of the Closing Date,
beneficially owns five percent (5%) or more (on a fully diluted basis) of the
outstanding common stock of MFRI.

                Permitted Liens – any Lien of a kind specified in
subsection 8.2.5 of the Agreement.

                Permitted Purchase Money Indebtedness – Purchase Money
Indebtedness of Borrowers incurred after the date hereof which is secured by a
Purchase Money Lien and the principal amount of which, when aggregated with the
principal amount of all other such Indebtedness and Capitalized Lease
Obligations of Borrowers and their Subsidiaries at the time outstanding, does
not exceed One Million Five Hundred Thousand Dollars ($1,500,000). For the
purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation.

                Person – an individual, partnership, corporation, limited
liability company, joint stock company, land trust, business trust, or
unincorporated organization, or a government or agency or political subdivision
thereof.

                Plan – an employee benefit plan now or hereafter maintained for
employees of any Borrower or any of its Subsidiaries that is covered by Title IV
of ERISA.

                Pledge Agreement – the Stock Pledge Agreement executed by MFRI
on or about the Closing Date in favor of Agent for its benefit and the ratable
benefit of Lenders, as such Stock Pledge Agreement has or will be amended from
time to time.




A-15

--------------------------------------------------------------------------------




                Pledge Agreement (Subsidiaries) – the Stock Pledge Agreement
executed by Midwesco on or about the Closing Date in favor of Agent for its
benefit and the ratable benefit of Lenders, as such Stock Pledge Agreement has
been or will be amended from time to time.

                Product Obligations – every obligation of any Borrower under and
in respect of any one or more of the following types of services or facilities
extended to any Borrower by Bank, Agent, any Lender or any Affiliate of Bank or
Agent: (i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of any Borrower
pursuant to agreement or overdraft, (iii) cash management, including controlled
disbursement services and (iv) Derivative Obligations.

                Projections –MFRI’s projected Consolidated and consolidating
(i) balance sheets, (ii) profit and loss statements, (iii) cash flow statements,
and (iv) capitalization statements, all prepared on a consistent basis with the
historical financial statements of MFRI and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.

                Property – any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

                Purchase Money Indebtedness – means and includes
(i) Indebtedness (other than the Obligations) for the payment of all or any part
of the purchase price of any fixed assets, (ii) any Indebtedness (other than the
Obligations) incurred at the time of or within 10 days prior to or after the
acquisition of any fixed assets for the purpose of financing all or any part of
the purchase price thereof, and (iii) any renewals, extensions or refinancings
thereof, but not any increases in the principal amounts thereof outstanding at
the time.

                Purchase Money Lien – a Lien upon fixed assets which secures
Purchase Money Indebtedness, but only if such Lien shall at all times be
confined solely to the fixed assets the purchase price of which was financed
through the incurrence of the Purchase Money Indebtedness secured by such Lien.

                Real Estate Component – as of any date of the lesser of (1) One
Million Dollars ($1,000,000) multiplied by the Real Estate Percentage or (2) the
product of fifty percent (50%) of the fair market value of Perma-Pipe’s Real
Property located at 1310 Quarles Drive, Lebanon, Tennessee, less liquidation
expenses (as estimated by Agent) multiplied by the Real Estate Percentage. For
purposes of this definition, the fair market value of Perma-Pipe’s Real Property
located at 1310 Quarles Drive, Lebanon, Tennessee shall be established by Agent
in the reasonable exercise of its discretion on the Closing Date. After the
Closing Date, Agent, in the reasonable exercise of its discretion, may adjust
the fair market value of Perma-Pipe’s Real Property located at 1310 Quarles
Drive, Lebanon, Tennessee, to reflect increases or decreases in either such
value. To that end, Borrowers agree that Agent, in the reasonable exercise of
its discretion, may, on an annual basis, or more frequently as requested by
Agent, if an Event of Default exists, obtain or require Borrowers to obtain
appraisals of such Real Property to evidence the fair market value of such Real
Property. If no Default or Event of Default exists, Agent shall notify Borrowers
prior to obtaining or authorizing any such appraisal. The cost of any such
appraisal shall be paid by Borrowers pursuant to Section 2.6 of the Agreement.
The foregoing




A-16

--------------------------------------------------------------------------------




notwithstanding, upon and after the consummation of the Lebanon Refinancing, the
Real Estate Component will equal Zero Dollars ($0).

                Real Estate Percentage – one hundred percent (100%) until
October 31, 2002. On and after November 1, 2002, the Real Estate Percentage
shall mean as of any such date, the percentage equal to (x) one hundred percent
(100%) minus (y) the percentage obtained by dividing the number of full calendar
months elapsed since September 30, 2002 by sixty (60).

                Rentals – as defined in subsection 8.2.18 of the Agreement.

                Reportable Event – any of the events set forth in
Section 4043(c) of ERISA.

                Reserve Percentage – the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

                Restricted Investment – any investment made in cash or by
delivery of Property to any Person, whether by acquisition of stock,
Indebtedness or other obligation or Security, or by loan, advance or capital
contribution, or otherwise, or in any Property except the following:

                (i)              investments by any Borrower, to the extent
existing on the Closing Date, in one or more Subsidiaries of such Borrower;

                (ii)            Property to be used in the ordinary course of
business;

                (iii)            Current Assets arising from the sale of goods
and services in the ordinary course of business of any Borrower or any of its
Subsidiaries;

                (iv)           investments in direct obligations of the United
States of America, or any agency thereof or obligations guaranteed by the United
States of America, provided that such obligations mature within one year from
the date of acquisition thereof;

                (v)            investments in certificates of deposit maturing
within one year from the date of acquisition and fully insured by the Federal
Deposit Insurance Corporation;

                (vi)           investments in commercial paper given the highest
rating by a national credit rating agency and maturing not more than 270 days
from the date of creation thereof;

                (vii)          investments in money market, mutual or similar
funds having assets in excess of $100,000,000 and the investments of which are
limited to investment grade securities;

                (viii)         intercompany advances permitted under Section
8.2.2(v) of the Agreement;

                (ix)           investments existing on the date hereof and
listed on Exhibit 8.2.12 hereto; and

                (x)            investments otherwise expressly permitted
pursuant to the Agreement.

                Revolving Credit Loan – a Loan made by any Lender pursuant to
Section 1.1 of the Agreement.




A-17

--------------------------------------------------------------------------------




                Revolving Credit Maximum Amount – Twenty-Eight Million Dollars
($28,000,000); provided, that upon the closing of the Lebanon Refinancing, the
Revolving Credit Maximum Amount shall be reduced to Twenty-Seven Million Dollars
($27,000,000); and provided, further, that upon three (3) Business Days’ notice,
Borrowers may reduce the Revolving Credit Maximum Amount by amounts not
exceeding Two Million Dollars ($2,000,000) within any calendar year. Any such
reduction shall be in a minimum amount of One Million Dollars ($1,000,000) and
shall be an integral multiple of One Million Dollars ($1,000,000). The Maximum
Revolving Loan Maximum Amount may not, however, be reduced below Twenty-Three
Million Dollars ($23,000,000). Once the Maximum Revolving Loan has been so
reduced, it may not be subsequently increased.

                Revolving Loan Commitment – with respect to any Lender, the
amount of such Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1
of the Agreement, as set forth below such Lender’s name on the signature page
hereof or any Assignment and Acceptance Agreement executed by such Lender.

                Revolving Loan Percentage – with respect to each Lender, the
percentage equal to the quotient of such Lender’s Revolving Loan Commitment
divided by the aggregate of all Revolving Loan Commitments.

                Revolving Notes – the Secured Promissory Notes to be executed by
Borrowers on or about the Closing Date in favor of each Lender to evidence the
Revolving Credit Loans, which shall be in the form of Exhibit 1.1 to the
Agreement, together with any replacement or successor notes therefor.

                Security – all shares of stock, partnership interests,
membership interests, membership units or other ownership interests in any other
Person and all warrants, options or other rights to acquire the same.

                Security Documents –the Guaranty Agreements, the Mortgages, any
New Mortgage, the Patent Security Agreement, the Pledge Agreement, the Pledge
Agreement (Subsidiaries), the Trademark Security Agreement, instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.

                Short Term Projects – projects of Perma-Pipe which are estimated
by Borrower in good faith to be one month or less from ninety-five percent (95%)
completion, which estimates shall be consistent with the purchase orders
evidencing such projects.

                Solvent – as to any Person, that such Person (i) owns Property
whose fair saleable value is greater than the amount required to pay all of such
Person’s Indebtedness (including contingent debts), (ii) is able to pay all of
its Indebtedness as such Indebtedness matures and (iii) has capital sufficient
to carry on its business and transactions and all business and transactions in
which it is about to engage.

                Subordinated Debt – Indebtedness of any Borrower or any
Subsidiary of any Borrower that is subordinated to the Obligations in a manner
satisfactory to Agent, and contains terms, including without limitation, payment
terms, satisfactory to Agent.




A-18

--------------------------------------------------------------------------------




                Subsidiary – any Person of which another Person owns, directly
or indirectly through one or more intermediaries, more than 50% of the Voting
Stock at the time of determination.

                Tennessee IRB Indebtedness – as defined in the definition of IRB
Indebtedness.

                Term – as defined in Section 4.1 of the Agreement.

                Term Loan Documents – the Term Notes, the Note Purchase
Agreements and all other documents, agreements and exhibits and schedules
executed and delivered in connection therewith.

                Term Notes – those certain notes issued by MFRI pursuant to the
Note Purchase Agreements.

                Term Noteholders – the holders of the Term Notes.

                Total Credit Facility – Twenty-Eight Million Dollars
($28,000,000), as reduced from time to time pursuant to the terms of the
Agreement.

                Trademark Security Agreement – the Trademark and License
Security Agreement executed by Borrowers on or about the Closing Date in favor
of Agent of its benefit and the ratable benefit of Lenders, as such Trademark
and License Security Agreement has been or will be amended from time to time.

                Type of Organization – with respect to any Person, the kind or
type of entity by which such Person is organized, such as a corporation or
limited liability company.

                UCC – the Uniform Commercial Code as in effect in the State of
Illinois on the date of this Agreement, as it may be amended or otherwise
modified.

                Unused Line Fee – as defined in Section 2.5 of the Agreement.

                Virginia IRB Indebtedness – as defined in the definition of IRB
Indebtedness.

                Voting Stock – Securities of any class or classes of a
corporation, limited partnership or limited liability company or any other
entity the holders of which are ordinarily, in the absence of contingencies,
entitled to vote with respect to the election of corporate directors (or Persons
performing similar functions).

                Other Terms.  All other terms contained in the Agreement shall
have, when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.

                Certain Matters of Construction. The terms “herein”, “hereof”
and “hereunder” and other words of similar import refer to the Agreement as a
whole and not to any particular section, paragraph or subdivision. Any pronoun
used shall be deemed to cover all genders. The section titles, table of contents
and list of exhibits appear as a matter of convenience only and shall not affect
the interpretation of the Agreement. All references to statutes and related
regulations shall




A-19

--------------------------------------------------------------------------------




include any amendments of same and any successor statutes and regulations. All
references to any of the Loan Documents shall include any and all modifications
thereto and any and all extensions or renewals thereof.




A-20

--------------------------------------------------------------------------------

  10.21.02  

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

                THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (“First
Amendment”) is made as of the ___ day of October, 2002 by and among MFRI, Inc.,
a Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware
corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filer Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 (said Loan and Security
Agreement is hereinafter referred to as the “Loan Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Total Indebtedness. Clause (xi) of Section 8.2.3
of the Loan Agreement is hereby deleted and the following is inserted in its
stead:

 

 
“8.2.3  Total Indebtedness. Create, incur, assume, or suffer to exist, or permit
any Subsidiary of any Borrower to create, incur or suffer to exist, any
Indebtedness, except:

 

*      *      *

 

 
(xi)           Money Borrowed (either as an operating loan or a real estate
mortgage loan) in a principal amount not to exceed One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000) incurred by Midwesco’s Danish Subsidiaries
and guaranteed by Midwesco and/or MFRI;”

 

*      *      *




--------------------------------------------------------------------------------




10.21.02

                3.              Definition of Cash Flow. The definition of “Cash
Flow” contained in Exhibit 8.3 to the Loan Agreement is hereby deleted and the
following is inserted in its stead:

 

 
“Cash Flow – with respect to any fiscal period, EBITDA for such period minus
(i) Capital Expenditures (excluding, however, only Capital Expenditures that are
financed by third party financing in connection with the construction by
Midwesco Filter Resources Denmark A/S of a new facility) made within such
period, (ii) income taxes paid in cash in such period, (iii) Interest Expense
paid in cash within such period and (iv) principal payments on Money Borrowed
(other than Revolving Credit Loans) made within such period.”

 

                4.              Execution in Counterparts. This First Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                5.              Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.

(Signature Page Follows)




--------------------------------------------------------------------------------




10.21.02

(Signature Page to First Amendment to Loan Agreement)
 

                IN WITNESS WHEREOF, this First Amendment has been duly executed
as of the day and year specified at the beginning hereof.

 

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MFRI, INC. (a “Borrower”)
          By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




  10.21.02       TDC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------

 

12.12.02

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

                THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Second
Amendment”) is made as of the 12th day of December, 2002 by and among MFRI,
Inc., a Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a
Delaware corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filer Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 as amended by a certain
First Amendment to Loan and Security Agreement dated as of October 31, 2002 by
and among Borrowers, Agent and Lenders (said Loan and Security Agreement, as so
amended, is hereinafter referred to as the “Loan Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Financial Covenants. Exhibit 8.3 to the Loan
Agreement is hereby deleted and Exhibit 8.3 attached hereto and incorporated
herein is inserted in its stead:

                3.              Waiver. Agent and Lenders hereby agree to waive
any Events of Default resulting from Borrowers failing to comply with the
provisions of Section 8.3 and Exhibit 8.3 (Minimum EBITDA) (prior to their
amendment by the terms hereof) for the fiscal period ended October 31, 2002.
Such waiver shall not apply to any provision of the Loan Agreement other than
Section 8.3 and Exhibit 8.3 (Minimum EBITDA) or any fiscal period other than the
period ended October 31, 2002.

                4.              Fee. In order to induce Agent and Lenders to
enter into this Second Amendment, Borrowers agree to pay to Agent for the
ratable benefit of Lenders a fee in the amount of Thirty-Three Thousand Seven
Hundred Fifty Dollars ($33,750). Said fee shall be due and payable and fully
earned by the date hereof.




--------------------------------------------------------------------------------




                5.              Execution in Counterparts. This Second Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                6.              Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.

(Signature Page Follows)




--------------------------------------------------------------------------------




(Signature Page to Second Amendment to Loan Agreement)
                  IN WITNESS WHEREOF, this Second Amendment has been duly
executed as of the day and year specified at the beginning hereof.  

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MFRI, INC. (a “Borrower”)
          By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




  TDC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




EXHIBIT 8.3

FINANCIAL COVENANTS

 

DEFINITIONS

                                Cash Flow  – with respect to any fiscal period,
EBITDA for such period minus (i) Capital Expenditures made within such period,
(ii) income taxes paid in cash in such period, (iii) Interest Expense paid in
cash within such period and (iv) principal payments on Money Borrowed (other
than Revolving Credit Loans) made within such period.

                                Consolidated Net Income (Loss)  - with respect
to any fiscal period, the net income (or loss) of MFRI determined in accordance
with GAAP on a Consolidated basis; provided, however, Consolidated Net Income
shall not include: (a) the income (or loss) of any Person (other than a
Subsidiary of any Borrower) in which a Borrower or any of its wholly-owned
subsidiaries has an ownership interest unless received in a cash distribution or
requiring the payment of cash; (b) the income (or loss) of any Person accrued
prior to the date it became a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower; (c) all amounts included in determining net income
(or loss) in respect of the write-up of assets on or after the Closing Date,
including the subsequent amortization or expensing of the written-up portion of
the assets; (d) extraordinary gains as defined under GAAP; and (e) gains from
asset dispositions (other than sales of inventory); and any increase or decrease
in expenses resulting from the implementation of FASB 146.

                                EBITDA  – with respect to any period, the sum of
Consolidated Net Income (Loss) before Interest Expense, income taxes,
depreciation and amortization for such period (but excluding any extraordinary
gains for such period), all as determined for Borrowers and their Subsidiaries
on a Consolidated basis and in accordance with GAAP.

                                Interest Coverage Ratio  – with respect to any
period, the ratio of (i) EBITDA for such period to (ii) Interest Expense paid in
cash in such period, all as defined for MFRI and its subsidiaries on a
consolidated basis in accordance with GAAP.

                                Interest Expense  - with respect to any period,
interest expense paid or accrued for such period, including without limitation
the interest portion of Capitalized Lease Obligations, plus the Letter of Credit
and LC Guaranty fees owing for such period, all as determined for MFRI and its
Subsidiaries on a Consolidated basis and in accordance with GAAP.




Exhibit 8.3 – Page 1  

--------------------------------------------------------------------------------




COVENANTS

                                Minimum EBITDA.  Borrowers shall not permit
EBITDA for any period set forth below to be less than the amount set forth below
opposite such period:

 

  Period Amount      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  3 Months Ended 8/31/02 $ 2,100,000       4 Months Ended
9/30/02 $ 2,550,000       5 Months Ended 10/31/02 $ 3,500,000       6 Months
Ended 11/30/02 $ 3,800,000       7 Months Ended 12/31/02 $ 4,100,000       8
Months Ended 1/31/03 $ 4,500,000       9 Months Ended 2/28/03 $ 5,000,000      
10 Months Ended 3/31/03 $ 5,600,0000       11 Months Ended 4/30/03 $ 6,000,000  
    12 Months Ended 5/31/03 $ 6,400,000       12 Months Ended 6/30/03 $
6,475,000       12 Months Ended 7/31/03 $ 6,550,000       12 Months Ended
8/31/03 $ 6,700,000       12 Months Ended 9/30/03 $ 6,800,000       12 Months
Ended 10/31/03 $ 6,900,000       12 Months Ended 11/30/03 $ 7,000,000       12
Months Ended 12/31/03 and the last day of each month thereafter $ 7,100,000    

 

                                Minimum Cash Flow  – Borrowers shall not permit
Cash Flow for any period set forth below to be less than the amount set forth
below opposite such period:

 

  Period Amount      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  3 Months Ended 8/31/02 $ 0       4 Months Ended 9/30/02 $ 0  
    5 Months Ended 10/31/02 $ 0       6 Months Ended 11/30/02 $ 0       7 Months
Ended 12/31/02 $ 0       8 Months Ended 1/31/03 $ 0       9 Months Ended 2/28/03
$ 0       10 Months Ended 3/31/03 $ 0       11 Months Ended 4/30/03 $ 0       12
Months Ended 5/31/03 and the last day of each month thereafter $ 0    




2 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT

                THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Third
Amendment”) is made as of the 30th day of April, 2003 by and among MFRI, Inc., a
Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware
corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filer Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 as amended by a certain
First Amendment to Loan and Security Agreement by and among Borrowers, Agent and
Lenders and dated October 31, 2002, and a certain Second Amendment to Loan and
Security Agreement by and among Borrowers, Agent and Lenders dated December 12,
2002 (said Loan and Security Agreement, as amended, is hereinafter referred to
as the “Loan Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Waivers. Upon the “Third Amendment Effective
Date” (as defined below), Agent and Lenders, Agent and Lenders shall be deemed
to have waived any Event of Default resulting from the failure of Borrowers to
comply with the provisions of Section 8.3 regarding (x) Minimum EBITDA for the
fiscal period of seven months ending December 31, 2002 and (y) Minimum EBITDA
and Minimum Cash Flow for the fiscal period of eight months ending January 31,
2003. The waiver contained in this Section 2 of this Second Amendment does not
apply to any Section of the Loan Agreement other than Section 8.3 (Minimum
EBITDA and Minimum Cash Flow) or to any other fiscal period other than the
fiscal periods of (x) seven months ending December 31, 2002 with regard to
Minimum EBITDA and (y) eight months ending January 31, 2003 with regard to
Minimum EBITDA and Maximum Cash Flow.

                3.              Financial Covenants. Upon the Third Amendment
Effective Date, Exhibit 8.3 to the Loan Agreement shall be hereby deleted and
Exhibit 8.3 attached to this Third Amendment and incorporated herein shall be
inserted in its stead.




--------------------------------------------------------------------------------




                4.              Certain Events of Defaults. From and after the
Third Amendment Effective Date, so long as no Event of Default has occurred
under Section 8.3 of the Loan Agreement, Agent and Lenders agree that Agent and
Lenders shall not exercise their rights under Subsection 10.1.16 of the Loan
Agreement to declare an Event of Default to have occurred as a result of the
occurrence of a Material Adverse Effect.

                5.              Silverman & Associates. In order to induce Agent
and Lenders to enter into this Third Amendment, Borrowers covenant to Agent and
Lenders that, on or prior to May 23, 2003, Borrowers shall retain Silverman
Consulting (“SC”) pursuant to an engagement letter reasonably acceptable to
Agent to provide consulting services regarding: (i) review and comment on the
viability of the cash flow projections prepared by Borrower; (ii) review and
comment on the viability of the business plan prepared by Borrower with special
attention to the filter and chiller businesses; (iii) suggestions for
profitability improvements that result from items (i) and (ii); (iv) inventory
analysis as to optimal levels for TDC and Thermal Care finished goods and such
other portions of the MFRI inventory as SC shall believe constructive; and
(v) such other matters as requested by Agent.

                6.              Third Amendment Effective Date. This Third
Amendment shall become effective upon satisfaction of each of the following
conditions:

 

 
                                (i)              Borrowers, Agent and Lenders
shall have executed and delivered to each other this Third Amendment; and
 
 
                                (ii)            Any and all defaults and/or
events of default existing under or with respect to the Term Loan Documents, the
IRB Indebtedness or the Existing Mortgage Indebtedness shall have been cured or
waived to Agent’s reasonable satisfaction.
 
 
                                The date on which each of the foregoing
conditions precedent is satisfied shall be referred to as the “Third Amendment
Effective Date.”

 

                7.              Applicable Margin. As of May 1, 2003 through the
Adjustment Date occurring after the date on which the financial statements for
the period ended on July 31, 2003 are delivered to Agent pursuant to Section
8.1.3(ii) of the Agreement, the Applicable Margin (Current Asset) shall be:

 

  Base Rate Current Asset
1.25  %     Revolving Portion                     LIBOR Current Asset 3.25 %    
Revolving Portion                   Unused Line Fee 0.50 %  

 

                8.              Execution in Counterparts. This Third Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which




2

--------------------------------------------------------------------------------




shall be deemed an original but all of which together shall constitute one and
the same instrument.

                9.              Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.

(Signature Page to Third Amendment to Loan Agreement)

                IN WITNESS WHEREOF, this Third Amendment has been duly executed
as of the day and year specified at the beginning hereof.

 

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MFRI, INC. (a “Borrower”)
          By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




3

--------------------------------------------------------------------------------




  TLC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




4

--------------------------------------------------------------------------------




EXHIBIT 8.3

FINANCIAL COVENANTS

  DEFINITIONS

                                Cash Flow – with respect to any fiscal period,
EBITDA for such period minus (i) Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period,
(ii) for fiscal periods ending on or prior to January 31, 2004 the excess, if
any, of income taxes paid in cash in such period over refunds of income taxes
received in such period for tax years ending on or prior to January 31, 2003,
(iii) for fiscal periods ending after January 31, 2004, income taxes paid in
cash in such period, (iv) Interest Expense paid in cash within such period and
(v) principal payments of Money Borrowed (other than Revolving Credit Loans)
made within such period.

                                Consolidated Net Income (Loss)  – with respect
to any fiscal period, the net income (or loss) of MFRI determined in accordance
with GAAP on a Consolidated basis; provided, however, Consolidated Net Income
shall not include: (a) the income (or loss) of any Person (other than a
Subsidiary of any Borrower) in which a Borrower or any of its wholly-owned
subsidiaries has an ownership interest unless received in a cash distribution or
requiring the payment of cash; (b) the income (or loss) of any Person accrued
prior to the date it became a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower; (c) all amounts included in determining net income
(or loss) in respect of the write-up of assets on or after the Closing Date,
including the subsequent amortization or expensing of the written-up portion of
the assets; (d) extraordinary gains as defined under GAAP; and (e) gains from
asset dispositions (other than sales of inventory); and any increase or decrease
in expenses resulting from the implementation of FASB 146.

                                EBITDA  – with respect to any period, the sum of
Consolidated Net Income (Loss) before Interest Expense, income taxes,
depreciation and amortization for such period (but excluding any extraordinary
gains for such period), all as determined for Borrowers and their Subsidiaries
on a Consolidated basis and in accordance with GAAP.

                                Interest Coverage Ratio – with respect to any
period, the ratio of (i) EBITDA for such period to (ii) Interest Expense paid in
cash in such period, all as defined for MFRI and its subsidiaries on a
consolidated basis in accordance with GAAP.

                                Interest Expense – with respect to any period,
interest expense paid or accrued for such period, including without limitation
the interest portion of Capitalized Lease Obligations, plus the Letter of Credit
and LC Guaranty fees owing for such period, all as determined for MFRI and its
Subsidiaries on a Consolidated basis and in accordance with GAAP.




Exhibit 8.3 – Page 1

--------------------------------------------------------------------------------




COVENANTS

                                Minimum EBITDA.  Borrowers shall not permit
EBITDA for any period set forth below to be less than the amount set forth below
opposite such period:

 

Period Amount  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          3 Months Ended 4/30/03 $ 700,000   4 Months Ended 5/31/03 $ 1,600,000
  5 Months Ended 6/30/03 $ 2,700,000   6 Months Ended 7/31/03 $ 3,900,000   7
Months Ended 8/31/03 $ 4,900,000   8 Months Ended 9/30/03 $ 5,800,000   9 Months
Ended 10/31/03 $ 6,800,000   10 Months Ended 11/30/03 $ 7,100,000   11 Months
Ended 12/31/03 $ 7,100,000   12 Months Ended 1/31/04 and the last day of each
month thereafter $ 7,100,000  

 

                                Minimum Cash Flow. Borrowers shall not permit
Cash Flow for any period set forth below to be less than the amount set forth
below opposite such period:

 

Period Amount   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          5 Months Ended 6/30/03   ($100,000 ) 6 Months Ended 7/31/03 $ 0   7
Months Ended 8/31/03 $ 0   8 Months Ended 9/30/03 $ 0   9 Months Ended 10/31/03
$ 0   10 Months Ended 11/30/03 $ 0   12 Months ended 1/31/04 and the last day of
each month thereafter $ 0  




Exhibit 8.3 – Page 2

--------------------------------------------------------------------------------




                                Minimum Availability. Maintain Availability all
times during each of the following periods equal to or in excess of the amount
set forth opposite such period in the following schedule:

 

Period    Amount   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

            May 1, 2003 through the date on which Borrowers receive   $ 500,000
  their federal income tax refund for tax year 2002                     At all
times after the date on which Borrowers receive their   $ 1,000,000   federal
income tax refund for tax year 2002        




Exhibit 8.3 – Page 3

--------------------------------------------------------------------------------

 

10.29.03

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

                THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Fourth
Amendment”) is made as of the ___ day of October, 2003 by and among MFRI, Inc.,
a Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware
corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filter Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 as amended by a certain
First Amendment to Loan and Security Agreement by and among Borrowers, Agent and
Lenders and dated October 31, 2002 , a certain Second Amendment to Loan and
Security Agreement by and among Borrowers, Agent and Lenders dated December 12,
2002 and a certain Third Amendment to Loan and Security Agreement by and among
Borrowers, Agent and Lenders dated April 30, 2003 (said Loan and Security
Agreement, as amended, is hereinafter referred to as the “Loan Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Waivers. Upon the “Fourth Amendment Effective
Date” (as defined below), Agent and Lenders, Agent and Lenders shall be deemed
to have waived any Event of Default resulting from the failure of Borrowers to
comply with the provisions of Section 8.3 regarding (x) Minimum EBITDA for
fiscal periods ending on or prior to September 30, 2003 and (y) Minimum EBITDA
and Minimum Cash Flow for fiscal periods ending on or prior to September 30,
2003. The waiver contained in this Section 2 of this Fourth Amendment does not
apply to any Section of the Loan Agreement other than Section 8.3 (Minimum
EBITDA and Minimum Cash Flow) or to any other fiscal period other than the
fiscal periods ending on or prior to September 30, 2003.




--------------------------------------------------------------------------------




                3.            Financial Covenants. Upon the Fourth Amendment
Effective Date, Exhibit 8.3 to the Loan Agreement shall be hereby deleted and
Exhibit 8.3 attached to this Fourth Amendment and incorporated herein shall be
inserted in its stead.

                4.           Inventory Appraisals. In order to induce Agent and
Lenders to enter into this Fourth Amendment, Borrowers agree that Agent, at
Borrowers’ expense, may obtain appraisals of Borrowers’ Inventory (such
appraisals shall be conducted not more often than annually unless a Default or
Event of Default has occurred and is continuing). Agent’s and Lender’s rights
under this Section 4 of the Fourth Amendment are in addition to and not in lieu
of Agent’s and Lender’s rights under Section 2.10 of the Loan Agreement.

                5.            Capital Expenditures. Section 8.2.8 of the Loan
Agreement is hereby deleted and the following is inserted in its stead:

 

 
                “8.2.8      Capital Expenditures. Make Capital Expenditures
(including, without limitation, by way of capitalized leases) which, in the
aggregate, as to MFRI and all of its Subsidiaries, exceed during any fiscal year
of Borrowers the amount of Three Million Dollars ($3,000,000).”

 

                6.              Fourth Amendment Effective Date. This Fourth
Amendment shall become effective upon satisfaction of each of the following
conditions:

 

 
                                (i)              Borrowers, Agent and Lenders
shall have executed and delivered to each other this Fourth Amendment; and
   
                                (ii)            Any and all defaults and/or
events of default existing under or with respect to the Term Loan Documents, the
IRB Indebtedness or the Existing Mortgage Indebtedness shall have been cured or
waived to Agent’s reasonable satisfaction.
   
                                The date on which each of the foregoing
conditions precedent is satisfied shall be referred to as the “Fourth Amendment
Effective Date.”

 

                7.              Execution in Counterparts. This Fourth Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.




2

--------------------------------------------------------------------------------




                8.              Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.

(Signature Page Follows)




3

--------------------------------------------------------------------------------




(Signature Page to Fourth Amendment to Loan Agreement)

                IN WITNESS WHEREOF, this Fourth Amendment has been duly executed
as of the day and year specified at the beginning hereof.

 

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MFRI, INC. (a “Borrower”)
          By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




  TDC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




5

--------------------------------------------------------------------------------




EXHIBIT 8.3

 
FINANCIAL COVENANTS
  DEFINITIONS

                                Cash Flow  – with respect to any fiscal period,
EBITDA for such period minus (i) Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period,
(ii) for fiscal periods ending on or prior to January 31, 2004 the excess, if
any, of income taxes paid in cash in such period over refunds of income taxes
received in such period for tax years ending on or prior to January 31, 2003,
(iii) for fiscal periods ending after January 31, 2004, income taxes paid in
cash in such period, (iv) Interest Expense paid in cash within such period and
(v) principal payments of Money Borrowed (other than Revolving Credit Loans)
made within such period.

                                Consolidated Net Income (Loss)  – with respect
to any fiscal period, the net income (or loss) of MFRI determined in accordance
with GAAP on a Consolidated basis; provided, however, Consolidated Net Income
shall not include: (a) the income (or loss) of any Person (other than a
Subsidiary of any Borrower) in which a Borrower or any of its wholly-owned
subsidiaries has an ownership interest unless received in a cash distribution or
requiring the payment of cash; (b) the income (or loss) of any Person accrued
prior to the date it became a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower; (c) all amounts included in determining net income
(or loss) in respect of the write-up of assets on or after the Closing Date,
including the subsequent amortization or expensing of the written-up portion of
the assets; (d) extraordinary gains as defined under GAAP; and (e) gains from
asset dispositions (other than sales of inventory); and any increase or decrease
in expenses resulting from the implementation of FASB 146.

                                EBITDA  – with respect to any period, the sum of
Consolidated Net Income (Loss) before Interest Expense, income taxes,
depreciation and amortization for such period (but excluding any extraordinary
gains for such period), all as determined for Borrowers and their Subsidiaries
on a Consolidated basis and in accordance with GAAP.

                                Interest Coverage Ratio  – with respect to any
period, the ratio of (i) EBITDA for such period to (ii) Interest Expense paid in
cash in such period, all as defined for MFRI and its subsidiaries on a
consolidated basis in accordance with GAAP.

                                Interest Expense  – with respect to any period,
interest expense paid or accrued for such period, including without limitation
the interest portion of Capitalized Lease Obligations, plus the Letter of Credit
and LC Guaranty fees owing for such period, all as determined for MFRI and its
Subsidiaries on a Consolidated basis and in accordance with GAAP.




Exhibit 8.3 – Page 1

--------------------------------------------------------------------------------




COVENANTS  

                                Minimum EBITDA.  Borrowers shall not permit
EBITDA for any period set forth below to be less than the amount set forth below
opposite such period:

 

Period Amount     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6 Months Ended 10/31/03 $ 4,000,000   9 Months Ended 1/31/04 $
4,600,000   12 Months Ended 4/30/04 $ 5,700,000   12 Months Ended 7/31/04 and
the last day of each fiscal quarter thereafter $ 6,300,000  

 

                                Minimum Cash Flow. Borrowers shall not permit
Cash Flow for any period set forth below to be less than the amount set forth
below opposite such period:

 

Period Amount     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6 Months Ended 10/31/03 $ 1,000,000   9 Months Ended 1/31/04 $ 0   12
Months Ended 4/30/04 $ 0   12 Months ended 7/31/04 and the last day of each
fiscal quarter thereafter $ 300,000  

 

                                Minimum Availability. Maintain Availability all
times during each of the following periods equal to or in excess of the amount
set forth opposite such period in the following schedule:

 

Period Amount     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          May 1, 2003 through the date on which Borrowers receive $ 500,000  
their federal income tax refund for tax year 2002                 At all times
after the date on which Borrowers receive $ 750,000   their federal income tax
refund for tax year 2002      




Exhibit 8.3 – Page 2

--------------------------------------------------------------------------------

 

EXECUTION COPY

FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

                THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Fifth
Amendment”) is made as of the 1st day July, 2004 of by and among MFRI, Inc., a
Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware
corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filter Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 as amended by a certain
First Amendment to Loan and Security Agreement by and among Borrowers, Agent and
Lenders and dated October 31, 2002 , a certain Second Amendment to Loan and
Security Agreement by and among Borrowers, Agent and Lenders dated December 12,
2002, a certain Third Amendment to Loan and Security Agreement by and among
Borrowers, Agent and Lenders dated April 30, 2003 and a certain Fourth Amendment
to Loan and Security Agreement by and among Borrowers, Agent and Lenders dated
October 31, 2003 (said Loan and Security Agreement, as amended, is hereinafter
referred to as the “Loan Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Letters of Credit; LC Guaranties. Section 1.2 of
the Loan Agreement is hereby deleted and the following is inserted in its stead:

 

 

1.2  Letters of Credit: LC Guaranties. Agent agrees, for so long as no Default
or Event of Default exists and if requested by MFRI, on its own behalf and on
behalf of all other Borrowers, to (i) issue its, or cause to be issued by Bank
or another Affiliate of Agent, on the date requested by MFRI, on its own behalf
and on behalf of all other Borrowers, Letters of Credit for the account of
Borrowers or (ii) execute LC Guaranties by which Agent, Bank, or another
Affiliate of Agent, on the date so requested by MFRI, shall guaranty the payment
or performance by




--------------------------------------------------------------------------------




 

Borrowers of their reimbursement obligations with respect to letters of credit;
provided that the LC Amount shall not exceed Seven Million Five Hundred Thousand
Dollars ($7,500,000) prior to the date on which the Virginia IRB Indebtedness is
paid in full and Five Million Four Hundred Thousand Dollars ($5,400,000)
thereafter. No Letter of Credit or LC Guaranty may have an expiration date after
the last day of the Term. Notwithstanding anything to the contrary contained
herein, Borrowers, Agent and Lenders hereby agree that all LC Obligations and
all obligations of Borrowers relating thereto shall be satisfied by the prompt
issuance of one or more Revolving Credit Loans that are Base Rate Portions,
which Borrowers hereby acknowledge are requested and Lenders hereby agree to
fund. In the event that Revolving Credit Loans are not, for any reason, promptly
made to satisfy all then existing LC Obligations, each Lender hereby agrees to
pay to Agent, on demand, an amount equal to such LC Obligations multiplied by
such Lender’s Revolving Loan Percentage, and until so paid, such amount shall be
secured by the Collateral and shall bear interest and be payable at the same
rate and in the same manner as Base Rate Portions. Immediately upon the issuance
of a Letter of Credit or an LC Guaranty under this Agreement, each Lender shall
be deemed to have irrevocably and unconditionally purchased and received from
Agent, without recourse or warranty, an undivided interest and participation
therein equal to such LC Obligations multiplied by such Lender’s Revolving Loan
Percentage.

 

                3.            Prepayment Fee. Section 2.6 of the Loan Agreement
is hereby deleted and the following is inserted in its stead:

 

 

                “2.6         Prepayment Fee. At the effective date of
termination of this Agreement for any reason, Borrowers shall pay to Agent, for
the ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and other charges owing under the terms of this Agreement and
any of the other Loan Documents) and any amounts owing pursuant to subsection
3.2.5, as liquidated damages for the loss of the bargain and not as a penalty,
an amount equal to one percent (1%) of the Total Credit Facility if termination
occurs during the first twelve-month period of the Term (July 11, 2002 through
July 10, 2003); one-half of one percent (½%) of the Total Credit Facility if
termination occurs during the second or third 12-month period of the Term (July
11, 2003 through July 9, 2005); and one quarter of one percent (¼%) if
termination occurs between July 10, 2005 and May 10, 2006. If termination occurs
on or after May 11, 2006, no termination charge shall be payable.”

 

                4.            Term. Section 4.1 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:

 

                  “SECTION 4. TERM AND TERMINATION    

                4.1           Term of Agreement. Subject to the right of Lenders
to cease making Loans to Borrowers during the continuance of any Default or
Event of Default, this Agreement shall be in effect through and including July
10, 2006 (the “Term”), unless terminated as provided in Section 4.2 hereof.”




2

--------------------------------------------------------------------------------




                5.              Waivers. Upon the “Fifth Amendment Effective
Date” (as defined below), Agent and Lenders, Agent and Lenders shall be deemed
to have waived any Event of Default resulting from the failure of Borrowers to
comply with the provisions of Section 8.3 regarding (x) Minimum EBITDA for
fiscal periods ending on or prior to April 30, 2004 and (y) Minimum Cash Flow
for fiscal periods ending on or prior to April 30, 2004. The waiver contained in
this Section 6 of this Fifth Amendment does not apply to any Section of the Loan
Agreement other than Section 8.3 (Minimum EBITDA and Minimum Cash Flow) or to
any other fiscal period other than the fiscal periods ending on or prior to
April 30, 2004.

                6.              Financial Covenants. Upon the Fifth Amendment
Effective Date, Exhibit 8.3 to the Loan Agreement shall be hereby deleted and
Exhibit 8.3 attached to this Fourth Amendment and incorporated herein shall be
inserted in its stead.

                7.              Fifth Amendment Effective Date. This Fifth
Amendment shall become effective upon satisfaction of each of the following
conditions:

 

 
                                (i)              Borrowers, Agent and Lenders
shall have executed and delivered to each other this Fifth Amendment; and
   

                                (ii)            Any and all defaults and/or
events of default existing under or with respect to the Term Loan Documents, the
IRB Indebtedness or the Existing Mortgage Indebtedness shall have been cured or
waived to Agent’s reasonable satisfaction and the financial covenants contained
in the Term Loan Documents or the agreements evidencing or relating to the
Existing Mortgage Indebtedness shall have been amended in a manner reasonably
satisfactory to Agent.

   

                                The date on which each of the foregoing
conditions precedent is satisfied shall be referred to as the “Fifth Amendment
Effective Date.”

 

                8.              Execution in Counterparts. This Fifth Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                9.              Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.

(Signature Page Follows)




3

--------------------------------------------------------------------------------




(Signature Page to Fifth Amendment to Loan Agreement)

                IN WITNESS WHEREOF, this Fifth Amendment has been duly executed
as of the day and year specified at the beginning hereof.

 

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MFRI, INC. (a “Borrower”)
          By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




  TDC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




5

--------------------------------------------------------------------------------




EXHIBIT 8.3

FINANCIAL COVENANTS

 

DEFINITIONS

                                Cash Flow – with respect to any fiscal period,
EBITDA for such period minus (i) Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period,
(ii) for fiscal periods ending on or prior to January 31, 2004 the excess, if
any, of income taxes paid in cash in such period over refunds of income taxes
received in such period for tax years ending on or prior to January 31, 2003,
(iii) for fiscal periods ending after January 31, 2004, income taxes paid in
cash in such period, (iv) Interest Expense paid in cash within such period and
(v) principal payments of Money Borrowed (other than Revolving Credit Loans)
made within such period.

                                Consolidated Net Income (Loss) – with respect to
any fiscal period, the net income (or loss) of MFRI determined in accordance
with GAAP on a Consolidated basis; provided, however, Consolidated Net Income
shall not include: (a) the income (or loss) of any Person (other than a
Subsidiary of any Borrower) in which a Borrower or any of its wholly-owned
subsidiaries has an ownership interest unless received in a cash distribution or
requiring the payment of cash; (b) the income (or loss) of any Person accrued
prior to the date it became a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower; (c) all amounts included in determining net income
(or loss) in respect of the write-up of assets on or after the Closing Date,
including the subsequent amortization or expensing of the written-up portion of
the assets; (d) extraordinary gains as defined under GAAP; and (e) gains from
asset dispositions (other than sales of inventory); and any increase or decrease
in expenses resulting from the implementation of FASB 146.

                                EBITDA – with respect to any period, the sum of
Consolidated Net Income (Loss) before Interest Expense, income taxes,
depreciation and amortization for such period (but excluding any extraordinary
gains for such period), all as determined for Borrowers and their Subsidiaries
on a Consolidated basis and in accordance with GAAP.

                                Interest Coverage Ratio – with respect to any
period, the ratio of (i) EBITDA for such period to (ii) Interest Expense paid in
cash in such period, all as defined for MFRI and its subsidiaries on a
consolidated basis in accordance with GAAP.

                                Interest Expense – with respect to any period,
interest expense paid or accrued for such period, including without limitation
the interest portion of Capitalized Lease Obligations, plus the Letter of Credit
and LC Guaranty fees owing for such period, all as determined for MFRI and its
Subsidiaries on a Consolidated basis and in accordance with GAAP.

                                The foregoing notwithstanding, there shall be
excluded from the calculations of Cash Flow, Consolidated Net Income (Loss),
EBITDA, Interest Coverage Ratio and Interest Expense, all amounts that would
otherwise be included in such items that are generated or incurred by, or result
from the operations of, Midwesco Filter Resources Denmark A/S, Nordic Air
Filtration A/S and Boe-Therm A/S, Borrowers’ Danish Subsidiaries.




Exhibit 8.3 – Page 1

--------------------------------------------------------------------------------




COVENANTS

                                Minimum EBITDA.  Borrowers shall not permit
EBITDA for any period set forth below to be less than the amount set forth below
opposite such period:

 

Period Amount  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      6 Months Ended 7/31/04 $ 2,500,000 9 Months Ended 10/31/04 $ 4,400,000 12
Months Ended 1/31/05 and the last day of each fiscal quarter thereafter $
5,450,000

 

                                Minimum Cash Flow. Borrowers shall not permit
Cash Flow for any period set forth below to be less than the amount set forth
below opposite such period:

 

Period Amount    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6 Months Ended 7/31/03 $ (150,000 ) 9 Months Ended 10/31/04 $ 500,000
  12 Months ended 1/31/05 and the last day of each fiscal quarter thereafter $
250,000  

 

                                Minimum Availability. Maintain Availability at
all times of at least $750,000.




Exhibit 8.3 – Page 2

--------------------------------------------------------------------------------

  

EXECUTION COPY

SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

                THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Sixth
Amendment”) is made as of the ___ day of March, 2005 by and among MFRI, Inc., a
Delaware corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware
corporation (“Midwesco”), Perma-Pipe, Inc., a Delaware corporation
(“Perma-Pipe”), Thermal Care, Inc., a Delaware corporation (“Thermal Care”) and
TDC Filter Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who
are signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode
Island corporation (“FCC”), as agent for Lenders hereunder (FCC, in such
capacity, being “Agent”). MFRI, Midwesco, Perma-Pipe, Thermal Care and TDC are
sometimes hereinafter referred to individually as a “Borrower” and collectively
as “Borrowers.”

WITNESSETH:

                WHEREAS, Borrowers, Agent and Lenders entered into a certain
Loan and Security Agreement dated as of July 11, 2002 as amended by a certain
First Amendment to Loan and Security Agreement by and among Borrowers, Agent and
Lenders and dated October 31, 2002 , a certain Second Amendment to Loan and
Security Agreement by and among Borrowers, Agent and Lenders dated December 12,
2002, a certain Third Amendment to Loan and Security Agreement by and among
Borrowers, Agent and Lenders dated April 30, 2003, a certain Fourth Amendment to
Loan and Security Agreement by and among Borrowers, Agent and Lenders dated
October 31, 2003 and a certain Fifth Amendment to Loan and Security Agreement by
and among Borrowers, Agent and Lenders dated July 1, 2004 (said Loan and
Security Agreement, as amended, is hereinafter referred to as the “Loan
Agreement”); and

                WHEREAS, Borrowers desire to amend and modify certain provisions
of the Loan Agreement and, subject to the terms hereof, Agent and Lenders are
willing to agree to such amendments and modifications;

                NOW THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein contained, and any extension of credit
heretofore, now or hereafter made by Agent and Lenders to Borrowers, the parties
hereto hereby agree as follows:

                1.              Definitions. All capitalized terms used herein
without definition shall have the meaning given to them in the Loan Agreement.

                2.              Additional, Amended and Deleted Definitions. The
following definitions of “Applicable Margin “Base Rate Portion,” “Base Rate
Revolving Portion,” “Base Rate Term Portion,” “Fixed Charge Coverage Ratio,”
“LIBOR Portion,” “LIBOR Request,” “LIBOR Revolving Portion,” “LIBOR Term
Portion,” “Sixth Amendment,” “Sixth Amendment Effective Date,” “Term Loan,”
“Term Loan Commitment,” “Term Loan Notes” and “Term Loan Percentage” are
hereinafter inserted into Appendix A to the Loan Agreement. The definition of
“Borrowing Base” contained in Appendix A to the Loan Agreement is hereby deleted
and the following is inserted in its stead. The definitions of “Applicable
Margin (Current Asset)” and “Applicable Margin (Real Estate”) are hereby deleted
from the Loan Agreement.






--------------------------------------------------------------------------------




 
                “Applicable Margin - from the Sixth Amendment Effective Date to,
but not including, the first Adjustment Date (as hereinafter defined) the
percentages set forth below with respect to the Base Rate Revolving Portion, the
Base Rate Term Portion, LIBOR Revolving Portions, the LIBOR Term Portion and the
Unused Line Fee:
 

  Base Rate Revolving Portion 0%   Base Rate Term Portion 1.25%   LIBOR
Revolving Portions 2.00%   LIBOR Term Portions 3.50%   Unused Line Fee 0.25%    
 

 

                The percentages set forth above with respect to the Base Rate
Revolving Portion, LIBOR Revolving Portions and Unused Line Fee will be adjusted
on the first day of the month following delivery by Borrowers to Agent of the
financial statements required to be delivered pursuant to
subsection 8.1.3(ii) of the Agreement for each April 30, July 31, October 31 and
January 31 during the Term, commencing with the month ending January 31, 2005
(each such date an “Adjustment Date”), effective prospectively, by reference to
the applicable “Financial Measurement” (as defined below) for the four quarters
most recently ending in accordance with the following table. The percentages set
forth above with respect to the Base Rate Term Portion and LIBOR Term Portions
shall remain fixed until September 15, 2005. On September 16, 2005 such
percentages shall be adjusted so that the percentages applicable to the Base
Rate Term Portion and the LIBOR Term Portion shall be at the same Level set
forth in the following Table as applicable to the Base Rate Revolving Portion,
LIBOR Revolving Portions and Unused Line Fee. For example, if on September 16,
2005, the percentages applicable to the Base Rate Revolving Portion, the LIBOR
Revolving Portions and Unused Line Fee are at Level II, then on September 16,
2005, the percentages applicable to Base Rate Term Portion and LIBOR Term
Portions shall also be set at Level II. Thereafter, the percentages applicable
to the Base Rate Term Portion and LIBOR Term Portions shall be adjusted on each
subsequent Adjustment Date, effective prospectively, by reference to the
applicable Financial Measurement for the four quarters most recently ended in
accordance with the following Table:

 

   Financial
Measurement    Base Rate
Revolving
Portion    Base
Rate
Term
Portion    LIBOR
Revolving
Portions    LIBOR
Term
Portions    Unused
Line Fee     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                            Level I < 1.25 to 1   0.50%   0.75%   2.50%   2.75%
  0.50%                              Level II > 1.25 to 1, but
< 1.50 to 1     0.25%   0.50%   2.25%   2.50%   0.375%                          
  Level III > 1.50 to 1   0.00%   0.25%   2.00%   2.25%   0.25%  




2

--------------------------------------------------------------------------------




 

provided  that, (i) if MFRI’s audited financial statements for any fiscal year
delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a Financial
Measurement that yields a higher Applicable Margin than that yielded by the
monthly financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for the last month of such fiscal year,
the Applicable Margin shall be readjusted retroactively for the period that was
incorrectly calculated and (ii) if Borrowers fail to deliver the financial
statements required to be delivered pursuant to subsection 8.1.3(i) or
subsection 8.1.3(ii) of the Agreement on or before the due date thereof,
including any applicable grace period, the interest rate shall automatically
adjust to the highest interest rate set forth above, effective prospectively
from such due date until the next Adjustment Date. For purposes hereof,
“Financial Measurement” shall mean the Fixed Charge Coverage Ratio (as such term
is defined in Exhibit 8.3 to the Agreement).

 

*      *      *

 

                  Base Rate Portion – a Base Rate Term Portion or a Base Rate
Revolving Portion.      
                Base Rate Revolving Portion – that portion of the Revolving
Credit Loans that is not subject to a LIBOR Option.
     
                Base Rate Term Portion – that portion of the Term Loan that is
not subject to a LIBOR Option.

 

 

*      *      *  

                  Borrowing Base – as at any date of determination thereof, an
amount equal to the lesser of:      
                                (i)              the Revolving Credit Maximum
Amount minus the unpaid principal balance of the Term Loan; or
                                      (ii)            an amount equal to:

 

                                (x)            the sum of:

                                (a)            eighty-five percent (85%) of the
net amount of Eligible Accounts (other than Eligible Accounts arising from Short
Term Projects) outstanding at such date; plus

                                (b)            the lesser of One Million Five
Hundred Thousand Dollars ($1,500,000) or eighty-five percent (85%) of the next
amount of Eligible Accounts arising from Short Term Projects outstanding at such
date; plus

                                (c)            the lesserof (1) Eleven Million
Dollars ($11,000,000) or (2) fifty-five percent (55%) of the value of Eligible
Inventory at such date;

                                MINUS  (subtract from the sum of (a) plus (b)
plus (c)),




3

--------------------------------------------------------------------------------




                                (y)           $1,000,000.

                The limitations set forth in the immediately preceding sentence
and each of the advance rates set forth above may be adjusted downward by Agent,
as Agent shall deem necessary or appropriate in its reasonable credit judgment.
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP.

*      *      *

 

                  Fixed Charge Coverage Ratio – as defined in Exhibit 8.3.

 

*      *      *

 

                  LIBOR Portion – a LIBOR Revolving Portion or a LIBOR Term
Portion.    

                LIBOR Request – a notice in writing (or by telephone confirmed
electronically or by telecopy or other facsimile transmission on the same day as
the telephone request) from MFRI, on its own behalf and on behalf of all other
Borrowers, to Agent requesting that interest on a Revolving Credit Loan or a
portion of the Term Loan be based on LIBOR, specifying: (i) the first day of the
Interest Period (which shall be a Business Day); (ii) the length of the Interest
Period; (iii) whether the LIBOR Portion is a new Loan, a conversion of a Base
Rate Portion, or a continuation of a LIBOR Portion, and (iv) the dollar amount
of the LIBOR Revolving Portion or LIBOR Term Portion, which shall be in an
amount not less than One Million Dollars ($1,000,000) or an integral multiple of
One Hundred Thousand Dollars ($100,000) in excess thereof.

   

                LIBOR Revolving Portion – that portion of the Revolving Credit
Loans specified in a LIBOR Request (including any portion of Revolving Credit
Loans which is being borrowed by Borrower concurrently with such LIBOR Request)
which, as of the date of the LIBOR Request specifying such LIBOR Revolving
Portion, has met the conditions for basing interest on the LIBOR in Section 3.1
of the Agreement and the Interest Period of which has not terminated.

     

                LIBOR Term Portion – that portion of the Term Loan specified in
a LIBOR Request which, as of the date of the LIBOR Request specifying such LIBOR
Term Portion, has met the conditions for basing interest on the LIBOR in
Section 3.1 of the Agreement and the Interest Period of which has not
terminated.

 

*      *      *

 

                  Sixth Amendment – that certain Sixth Amendment to Loan and
Security Agreement dated as of March 28, 2005 by and among Borrowers, Agent and
Lenders.




4

--------------------------------------------------------------------------------




                  Sixth Amendment Effective Date – as defined in Section 14 of
the Sixth Amendment.

 

*      *      *

 

                  Term – as defined in Section 4.1 of the Agreement.      
                Term Loan – the Loan described in subsection 1.3.1 of the
Agreement.      

                Term Loan Commitment – with respect to any Lender, the amount of
such Lender’s Term Loan Commitment pursuant to subsection 1.3.1 of the
Agreement, as set forth below such Lender’s name on the signature pages hereof
or any Assignment and Acceptance Agreement executed by such Lender, minus all
Term Loan payments paid to such Lender.

   

                Term Loan Notes – the Secured Promissory Notes to be executed by
Borrower on or about the Closing Date in favor of each applicable Lender to
evidence its Term Loan, which shall be in the form of Exhibit 1.3A to the Sixth
Amendment, together with any replacement or successor notes therefor.

   

                Term Loan Percentage – with respect to each Lender, the
percentage equal to the quotient of such Lender’s Term Loan Commitment divided
by the aggregate of all Term Loan Commitment.”

 

                3.             Term Loan. The following is inserted into the
Loan Agreement as Section 1.3:

 

 

               “1.3         Term Loan. Each Lender, severally and not jointly,
agrees to make a term loan (collectively, the “Term Loan”) to Borrower on the
Closing Date, in the aggregate principal amount of such Lender’s Term Loan
Commitment, which shall be repayable in accordance with the terms of the Term
Loan Notes and shall be secured by all of the Collateral. The proceeds of the
Term Loan shall be used solely for the repayment of Indebtedness outstanding
under the Term Loan Documents and for the purposes for which the proceeds of the
Revolving Credit Loans are authorized to be used.”

 

                4.            Interest. Section 2.1 of the Loan Agreement is
hereby deleted and the following is inserted in its stead:

 

 

               “2.1.1      Rates of Interest. Interest shall accrue on the
principal amount of the Base Rate Revolving Portion outstanding at the end of
each day at a fluctuating rate per annum equal to the Applicable Margin then in
effect plus the Base Rate. Interest shall accrue on the principal amount of the
Base Rate Term Portion outstanding at the end of each day at a fluctuating rate
per annum equal to the Applicable Margin then in effect plus the Base Rate. Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs. If MFRI, on its own behalf and on
behalf of all other Borrowers, exercises its LIBOR Option as provided in
Section 3.1, (i) interest shall accrue on the principal amount of the LIBOR
Revolving Portions outstanding at the end of each day at a rate per annum equal
to the Applicable Margin then in effect plus the




5

--------------------------------------------------------------------------------




 

LIBOR applicable to each LIBOR Portion for the corresponding Interest Period and
(ii) interest shall accrue on the principal amount of the LIBOR Term Portions
outstanding at the end of each day at a per annum rate equal to the Applicable
Margin then in effect plus the LIBOR applicable to each LIBOR Portion for the
corresponding Interest Period.” 

 

                5.              Prepayment Fee. Section 2.6 of the Loan
Agreement is hereby deleted and the following is inserted in its stead:

 

 

                “2.6         Prepayment Fee. At the effective date of
termination of this Agreement for any reason, Borrowers shall pay to Agent, for
the ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and other charges owing under the terms of this Agreement and
any of the other Loan Documents) and any amounts owing pursuant to subsection
3.2.5, as liquidated damages for the loss of the bargain and not as a penalty,
an amount equal to one percent (1%) of the Total Credit Facility if termination
occurs prior to November 30, 2005; one-half of one percent (½%) of the Total
Credit Facility if termination occurs during the period between December 1, 2005
and November 30, 2006; and one quarter of one percent (¼%) if termination occurs
between December 1, 2006 and August 31, 2007. If termination occurs on or after
September 1, 2007 , no termination charge shall be payable.”

 

                6.            LIBOR Portions. Subsection 3.1.7 of the Loan
Agreement is hereby deleted from the Loan Agreement and the following is
inserted in its stead:

 

 

                “3.1.7      LIBOR Portions. Provided that as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default exists, in the event Borrowers desire to obtain a LIBOR Portion,
MFRI, on its own behalf and on behalf of all other Borrowers, shall give Agent a
LIBOR Request no later than 11:00 a.m. (Chicago, Illinois time) on the third
Business Day prior to the requested borrowing date. Each LIBOR Request shall be
irrevocable and binding on all Borrowers. In no event shall Borrowers be
permitted to have outstanding at any one time LIBOR Portions with more than five
(5) different Interest Periods. LIBOR Portions shall be included within the
definition of LIBOR Revolving Credit Portion or LIBOR Term Portion as determined
by the definitions of such terms.”

 

                7.            Optional Prepayments. The following is inserted
into the Loan Agreement as Section 3.3.5:

 

 

                “3.3.5      Optional Prepayments. Borrowers may, at their option
from time to time upon not less than 3 days prior written notice to Agent,
prepay installments of the Term Notes; provided that the amount of any such
prepayment is at least $500,000 and in integral multiples of $100,000 above
$500,000, that such prepayments are made ratably with respect to all Term Notes
and that no such prepayment shall be made on or prior to September 15, 2005.
Each such prepayment shall be applied to the installments of principal due under
the Term Notes in the inverse order of maturity. Except for charges under
Section 2.6 applicable to the termination of the Total Credit Facility, such
prepayments shall be without premium or penalty.”




6

--------------------------------------------------------------------------------




                8.              Term. Section 4.1 of the Loan Agreement is
hereby deleted and the following is inserted in its stead:

 

                  “SECTION 4. TERM AND TERMINATION    

                4.1           Term of Agreement. Subject to the right of Lenders
to cease making Loans to Borrowers during the continuance of any Default or
Event of Default, this Agreement shall be in effect through and including
November 30, 2007 (the “Term”), unless terminated as provided in Section 4.2
hereof.”

 

                9.           Total Indebtedness. Subsection 8.2.3 of the Loan
Agreement is hereby deleted and the following is inserted in its stead:

 

                  “8.2.3      Total Indebtedness. Create, incur, assume, or
suffer to exist, or permit any Subsidiary of any Borrower to create, incur or
suffer to exist, any Indebtedness, except:      
                (i)            Obligations owing to Agent or any Lender under
this Agreement or any of the other Loan Documents;
     
                (ii)           Indebtedness, including without limitation
Subordinated Debt, existing on the date of this Agreement and listed on Exhibit
8.2.3;
                      (iii)          Permitted Purchase Money Indebtedness;    
 
                (iv)          contingent liabilities arising out of endorsements
of checks and other negotiable instruments for deposit or collection in the
ordinary course of business;
                      (v)           Guaranties of any Indebtedness permitted
hereunder;                       (vi)          Indebtedness in respect of
intercompany advances permitted by Section 8.2.2(iv);      
                (vii)         obligations to pay Rentals permitted by subsection
8.2.18;                       (viii)         Indebtedness outstanding pursuant
to the Term Loan Documents;                       (ix)           IRB
Indebtedness;                       (x)            Existing Mortgage
Indebtedness;      

                (xi)           Money Borrowed (either as an operating loan or a
real estate mortgage loan) in a principal amount not to exceed Two Million Four
Hundred Fifty Thousand Dollars ($2,450,000) invested by Midwesco’s Danish
Subsidiaries and guaranteed by Midwesco and/or MFRI;

                      (xii)          Indebtedness incurred in connection with
the Lebanon Refinancing;




7

--------------------------------------------------------------------------------




 
                (xiii)         to the extent not included above, trade payables,
accruals and accounts payable in the ordinary course of business (in each case
to the extent not overdue) not for Money Borrowed; and
   
                (xiv)        Indebtedness not included in paragraphs (i) through
(xiii) above which does not exceed at any time, in the aggregate, the sum of One
Million Dollars ($1,000,000).”

 

                10.           Repayment of Indebtedness Outstanding Pursuant to
the Term Loan Documents. Upon the Sixth Amendment Effective Date, (i) Borrowers
shall repay all Indebtedness outstanding under the Term Loan Documents, (ii)
Indebtedness outstanding pursuant to the Term Loan Documents shall no longer be
Permitted Indebtedness under subsection 8.2.3 of the Loan Agreement and (iii)
Liens securing the repayment of the Indebtedness outstanding under the Term Loan
Documents shall no longer be Liens permitted under subsection 8.2.5 of the Loan
Agreement.

                11.           Financial Covenants. Upon the Sixth Amendment
Effective Date, Exhibit 8.3 to the Loan Agreement shall be hereby deleted and
Exhibit 8.3 attached to this Sixth Amendment and incorporated herein shall be
inserted in its stead.

                12.             Events of Default. Section 10.1.16 of the Loan
Agreement is hereby deleted.

                13.            Amendment Fee. In order to induce Agent and
Lenders to enter into this Sixth Amendment, Borrowers agree to pay to Agent, for
the ratable benefit of Lenders, an amendment fee in the amount of $25,000. Said
amendment fee shall be payable and deemed fully earned and non-refundable on the
Sixth Amendment Effective Date.

                14.             Sixth Amendment Effective Date. This Sixth
Amendment shall become effective upon satisfaction of each of the following
conditions:

 

 
                                (i)             Borrowers, Agent and Lenders
shall have executed and delivered to each other this Sixth Amendment and the
Term Note;
   

                                (ii)            Borrower shall have delivered to
Agent a properly executed Certificate of Secretary of Borrower together with a
true and correct copy of the resolutions of Borrower’s Board of Directors
authorizing or ratifying the execution, delivery and performance of this Sixth
Amendment and the Term Note referred to in (i) above, the names of the officers
authorized to sign this Sixth Amendment and said Term Note and a sample of the
true signature of each such officer;

   

                                (iii)            Borrowers shall have paid to
Agent for the ratable benefit of Lenders the amendment fee referred to in
Section 13 of this Sixth Amendment;

   

                                (iv)            Borrowers shall have delivered
to Agent a payoff letter from the holders of the Indebtedness outstanding under
the Term Loan Documents, which payoff letter shall be in form and substance
acceptable to Agent;




8

--------------------------------------------------------------------------------




 
                                (v)            Agent shall have received Lien
and UCC searches with respect to each Borrower and its assets, the results of
which shall be satisfactory to Agent; and
                                    (vi)           No Default or Event of
Default shall have occurred and be continuing.    

                                The date on which each of the foregoing
conditions precedent is satisfied shall be referred to as the “Sixth Amendment
Effective Date.”

 

               15.           Execution in Counterparts. This Sixth Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

               16.           Continuing Effect. Except as otherwise specifically
set out herein, the provisions of the Loan Agreement shall remain in full force
and effect.

(Signature Page Follows)




9

--------------------------------------------------------------------------------




(Signature Page to Sixth Amendment to Loan Agreement)

                IN WITNESS WHEREOF, this Sixth Amendment has been duly executed
as of the day and year specified at the beginning hereof.

 

      FLEET CAPITAL CORPORATION,   (“Agent” and a “Lender”)       Term Loan
Commitment: $4,300,000       By: ______________________________________    
Name: ______________________________     Title: _______________________________
            MFRI, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             MIDWESCO FILTER
RESOURCES, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC. (a
“Borrower”)           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC. (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




  TDC FILTER MANUFACTURING, INC.   (a “Borrower”)           By:
______________________________________     Name: ______________________________
    Title: _______________________________




--------------------------------------------------------------------------------




EXHIBIT 8.3

FINANCIAL COVENANTS

DEFINITIONS

                                Cash Flow – with respect to any fiscal period,
EBITDA for such period minus (i) Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period,
(ii) income taxes paid in cash in such period, (iii) Interest Expense paid in
cash within such period and (iv) principal payments of Money Borrowed (other
than Revolving Credit Loans) made within such period.

                                Consolidated Net Income (Loss) – with respect to
any fiscal period, the net income (or loss) of MFRI determined in accordance
with GAAP on a Consolidated basis; provided, however, Consolidated Net Income
shall not include: (a) the income (or loss) of any Person (other than a
Subsidiary of any Borrower) in which a Borrower or any of its wholly-owned
subsidiaries has an ownership interest unless received in a cash distribution or
requiring the payment of cash; (b) the income (or loss) of any Person accrued
prior to the date it became a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower; (c) all amounts included in determining net income
(or loss) in respect of the write-up of assets on or after the Closing Date,
including the subsequent amortization or expensing of the written-up portion of
the assets; (d) extraordinary gains as defined under GAAP; and (e) gains from
asset dispositions (other than sales of inventory); and any increase or decrease
in expenses resulting from the implementation of FASB 146.

                                EBITDA – with respect to any fiscal period, the
sum of Consolidated Net Income (Loss) before Interest Expense, income taxes,
depreciation and amortization for such period (but excluding any extraordinary
gains for such period), all as determined for Borrowers and their Subsidiaries
on a Consolidated basis and in accordance with GAAP.

                                Fixed Charge Coverage Ratio – with respect to
any fiscal period, the ratio of (i) EBITDA for such period minus Capital
Expenditures (excluding, however, Capital Expenditures financed by third party
financing) made within such period minus income taxes paid in cash in such
period to (ii) the sum of Interest Expense paid in cash within such period plus
principal payments of Money Borrowed (other than Revolving Credit Loans) made
within such period.

                                Interest Coverage Ratio – with respect to any
fiscal period, the ratio of (i) EBITDA for such period to (ii) Interest Expense
paid in cash in such period, all as defined for MFRI and its subsidiaries on a
consolidated basis in accordance with GAAP.

                                Interest Expense – with respect to any fiscal
period, interest expense paid or accrued for such period, including without
limitation the interest portion of Capitalized Lease Obligations, plus the
Letter of Credit and LC Guaranty fees owing for such period, all as determined
for MFRI and its Subsidiaries on a Consolidated basis and in accordance with
GAAP.




Exhibit 8.3 – Page 1

--------------------------------------------------------------------------------




                                The foregoing notwithstanding, there shall be
excluded from the calculations of Cash Flow, Consolidated Net Income (Loss),
EBITDA, Fixed Charges, Interest Coverage Ratio and Interest Expense, all amounts
that would otherwise be included in such items that are generated or incurred
by, or result from the operations of, Midwesco Filter Resources Denmark A/S,
Nordic Air Filtration A/S and Boe-Therm A/S, Borrowers’ Danish Subsidiaries.

COVENANTS

                                Minimum EBITDA.  Borrowers shall not permit
EBITDA for any period set forth below to be less than the amount set forth below
opposite such period:

 

Period Amount     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6 Months Ended 7/31/04 $ 2,500,000   9 Months Ended 10/31/04 $
4,400,000   12 Months Ended 1/31/05 and the last day of each fiscal quarter
thereafter $ 5,450,000  

 

                                Minimum Cash Flow. Borrowers shall not permit
Cash Flow for any period set forth below to be less than the amount set forth
below opposite such period:

 

Period Amount     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6 Months Ended 7/31/03 $ (150,000 ) 9 Months Ended 10/31/04 $ 500,000
  12 Months ended 1/31/05 and the last day of each fiscal quarter thereafter $
250,000  




Exhibit 8.3 – Page 2

--------------------------------------------------------------------------------




EXHIBIT 1.3A

FORM OF TERM LOAN NOTE

(SECURED PROMISSORY NOTE)

 

[Aggregate of $4,300,000] ______________ __, 20__   Chicago, Illinois

 

                FOR VALUE RECEIVED, the undersigned (“Borrowers”), hereby
jointly and severally promises to pay to the order of _______________________, a
________________ corporation (hereinafter “Lender”), or its registered assigns
at the office of Fleet Capital Corporation, as agent for such Lender, or at such
other place in the United States of America as the holder of this Note may
designate from time to time in writing, in lawful money of the United States, in
immediately available funds, at the time of payment, the principal sum of
______________________ Dollars ($_______________), together with interest from
and after the date hereof on the unpaid principal balance outstanding from time
to time.

                This Secured Promissory Note (the “Note”) is one of the Term
Loan Notes referred to in, and is issued pursuant to, that certain Loan and
Security Agreement dated as of July 11, 2002, by and among Borrowers, the lender
signatories thereto (including Lender), and Fleet Capital Corporation (“FCC”) as
Agent for said lenders (FCC in such capacity “Agent”) (hereinafter, as amended
from time to time, the “Loan Agreement”), and is entitled to all of the benefits
and security of the Loan Agreement. All of the terms, covenants and conditions
of the Loan Agreement and the Security Documents are hereby made a part of this
Note and are deemed incorporated herein in full. All capitalized terms used
herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

                For so long as no Event of Default shall have occurred and be
continuing, the principal amount and accrued interest of this Note shall be due
and payable on the dates and in the manner hereinafter set forth:

                                (a)           interest on the unpaid principal
balance outstanding from time to time shall be paid at such interest rates and
at such times as are specified in the Loan Agreement;

                                (b)           principal shall be due and payable
quarterly commencing on [June 1, 2005] and continuing on each [September 1,
December 1, March 1 and June 1] thereafter in installments equal to
$________________ [aggregate amount of quarterly installments to all Lenders
equal to $215,000]; and

                                (c)           the entire remaining principal
amount then outstanding, together with any and all other amounts due hereunder,
shall be due and payable on the last day of the Term.

                Notwithstanding the foregoing, the entire unpaid principal
balance and accrued interest on this Note shall be due and payable immediately
upon any termination of the Loan Agreement pursuant to Section 4 thereof.




Exhibit 1.3A – Page 1

--------------------------------------------------------------------------------




                This Note shall be subject to mandatory prepayment in accordance
with the provisions of Section 3.3 of the Loan Agreement. Borrowers may also
prepay this Note in the manner provided in subsection 3.3.5 or Section 4 of the
Loan Agreement.

                Upon the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.

                The right to receive principal of, and stated interest on, this
Note may only be transferred in accordance with the provisions of the Loan
Agreement.

                Demand, presentment, protest and notice of nonpayment and
protest are hereby waived by Borrowers.

                This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois.

 

      MFRI, INC.           By: ______________________________________     Name:
______________________________     Title: _______________________________      
      MIDWESCO FILTER RESOURCES, INC.           By:
______________________________________     Name: ______________________________
    Title: _______________________________             PERMA-PIPE, INC.        
  By: ______________________________________     Name:
______________________________     Title: _______________________________      
      THERMAL CARE, INC.           By: ______________________________________  
  Name: ______________________________     Title:
_______________________________




Exhibit 1.3A – Page 2

--------------------------------------------------------------------------------




  TDC FILTER MANUFACTURING, INC.           By:
______________________________________     Name: ______________________________
    Title: _______________________________




Exhibit 1.3A–Page 3

--------------------------------------------------------------------------------